Exhibit 10.1

EXECUTION VERSION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
April 9, 2015, is by and among (a) ESTERLINE TECHNOLOGIES CORPORATION, a
Delaware corporation (the “Company”), (b) ESTERLINE TECHNOLOGIES EUROPE LIMITED,
a company incorporated in England and Wales with registration number 06787209
(“ETEL”), ESTERLINE TECHNOLOGIES LIMITED, a company incorporated in England and
Wales with registration number 03837209 (“ETL”), ESTERLINE TECHNOLOGIES GLOBAL
LIMITED, a company incorporated in England and Wales with registration number
09002080 (“ETGL”), TA MFG LIMITED, a company incorporated in England and Wales
with registration number 01979171 (“TA MFG”) and ESTERLINE INTERFACE
TECHNOLOGIES LIMITED, a company incorporated in England and Wales with
registration number 08331349 (“EITL” and together with ETL, ETGL, TA MFG and
ETEL, collectively, the “Foreign Borrowers”; the Foreign Borrowers, together
with the Company, collectively the “Borrowers”), (c) the Additional Guarantor
identified on the signature pages hereto (the “Additional Guarantor”), (d) the
Domestic Subsidiaries of the Company party hereto (together with the Additional
Guarantor, collectively, the “Guarantors”), (e) the Lenders (as defined below)
party hereto and (f) WELLS FARGO BANK, NATIONAL ASSOCIATION, as administrative
agent on behalf of the Lenders under the Credit Agreement (as hereinafter
defined) (in such capacity, the “Administrative Agent”). Capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed thereto
in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Company, ETEL, the Guarantors, the Obligated Foreign Subsidiaries,
the banks and financial institutions from time to time party thereto (the
“Lenders”) and the Administrative Agent are parties to that certain Credit
Agreement dated as of March 11, 2011 (as amended by that certain First Amendment
to Credit Agreement dated as of April 29, 2011, that certain Second Amendment to
Credit Agreement dated as of May 17, 2011, that certain Third Amendment to
Credit Agreement dated as of July 20, 2011, that certain Fourth Amendment to
Credit Agreement dated as of April 8, 2013, that certain Fifth Amendment to
Credit Agreement dated as of June 9, 2014, that certain Sixth Amendment to
Credit Agreement dated as of March 20, 2015, and as further amended, modified,
extended, restated, replaced, or supplemented from time to time, the “Credit
Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Lenders are willing to make such amendments to the Credit Agreement
in accordance with and subject to the terms and conditions set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENT TO CREDIT AGREEMENT

1.1 Amendment to Credit Agreement. From and after the Amendment Effective Date
(as hereinafter defined), the Credit Agreement is amended to read in the form of
the Credit Agreement attached hereto as Exhibit A to this Amendment (the
“Amended Credit Agreement”).

1.2 Amendment to Schedules and Exhibits. Those certain Schedules and Exhibits
attached as Exhibit B to this Amendment shall replace the corresponding
Schedules and Exhibits to the Credit Agreement. All other Schedules and Exhibits
to the Credit Agreement shall not be modified or otherwise affected.

ARTICLE II

JOINDER AGREEMENT

2.1 The Additional Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Amendment, the Additional Guarantor will be deemed to be a
party to and a “Guarantor” under the Credit Agreement and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement. The Additional Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the applicable Credit Documents, including, without limitation (a) all of the
representations and warranties set forth in Article III of the Credit Agreement
and (b) all of the affirmative and negative covenants set forth in Articles V
and VI of the Credit Agreement. Without limiting the generality of the foregoing
terms of this paragraph, the Additional Guarantor hereby guarantees, jointly and
severally together with the other Guarantors, the prompt payment of the Credit
Party Obligations in accordance with Article X of the Credit Agreement.

2.2 The Additional Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Amendment, the Additional Guarantor will be deemed to be a
party to the Security Agreement, and shall have all the rights and obligations
of an “Obligor” (as such term is defined in the Security Agreement) thereunder
as if it had executed the Security Agreement. The Additional Guarantor hereby
ratifies, as of the date hereof, and agrees to be bound by, all of the terms,
provisions and conditions contained in the Security Agreement. Without limiting
the generality of the foregoing terms of this paragraph, the Additional
Guarantor hereby grants to the Administrative Agent, for the benefit of the
Lenders, a continuing security interest in, and a right of set off, to the
extent applicable, against any and all right, title and interest of the
Additional Guarantor in and to the Collateral (as such term is defined in
Section 2 of the Security Agreement) of the Additional Guarantor.

2.3 The Additional Guarantor hereby acknowledges, agrees and confirms that, by
its execution of this Amendment, the Additional Guarantor will be deemed to be a
party to the

 

2



--------------------------------------------------------------------------------

Pledge Agreement, and shall have all the rights and obligations of a “Pledgor”
(as such term is defined in the Pledge Agreement) thereunder as if it had
executed the Pledge Agreement. The Additional Guarantor hereby ratifies, as of
the date hereof, and agrees to be bound by, all the terms, provisions and
conditions contained in the Pledge Agreement. Without limiting the generality of
the foregoing terms of this paragraph, the Additional Guarantor hereby pledges
and assigns to the Administrative Agent, for the benefit of the Lenders, and
grants to the Administrative Agent, for the benefit of the Lenders, a continuing
security interest in any and all right, title and interest of the Additional
Guarantor in and to Pledged Collateral (as such term is defined in Section 2 of
the Pledge Agreement).

2.4 The Additional Guarantor acknowledges and confirms that it has received a
copy of the Credit Agreement and the schedules and exhibits thereto and each
Security Document and the schedules and exhibits thereto. The information on the
schedules to the Credit Agreement and the Security Documents are hereby
supplemented (to the extent permitted under the Credit Agreement or Security
Documents) to reflect the information shown on the attached Exhibit B.

2.5 The Borrowers and the Additional Guarantor represents and warrants that the
information on Exhibit B to this Amendment applicable to it is true and correct
as of the date hereof.

2.6 The Borrowers and the Guarantors confirm that the Credit Agreement is, and
upon the Additional Guarantor becoming a Guarantor, shall continue to be, in
full force and effect. The parties hereto confirm and agree that immediately
upon the Additional Guarantor becoming a Guarantor the term “Credit Party
Obligations,” as used in the Credit Agreement, shall include all obligations of
the Additional Guarantor under the Credit Agreement and under each other Credit
Document.

ARTICLE III

EXISTING TERM LOANS AND REVOLVING COMMITMENTS

3.1 Existing Term Loan. Each of the parties hereto agrees that, the Term Loans
in existence immediately prior to the Amendment Effective Date (collectively,
the “Existing Term Loan”) shall be, repaid in full on the Amendment Effective
Date, and during the Term Loan Availability Period, new Term Loans
(collectively, the “New Term Loan”) will be, to the extent requested by the
Company, issued by each of the Lenders party hereto in an aggregate principal
amount of up to $250,000,000 in Dollars to the Company (the “New Term Loan”), in
the amount set forth opposite such Lender’s name on Annex A attached hereto in
accordance with Section 2.2 of the Credit Agreement. Following the prepayment in
full of the Existing Term Loan and the issuance of the New Term Loan, all
references to the Term Loan appearing in the Credit Agreement and the other
Credit Documents shall be deemed to refer to the New Term Loan.

3.2 Revolving Credit Commitments. Each of the parties hereto agrees that, after
giving effect to this Amendment, the revised Revolving Commitment of each Lender
(as of the Amendment Effective Date) shall be as set forth on Annex A attached
hereto. In connection with this Amendment, the outstanding Revolving Loans and
Participation Interests shall be reallocated by causing such fundings and
repayments (which shall not be subject to any

 

3



--------------------------------------------------------------------------------

processing and/or recordation fees) among the Lenders of the Revolving Loans as
necessary such that, after giving effect to increases to this Amendment, each
Lender will hold Revolving Loans based on its Revolving Commitment (after giving
effect to such increases). The Company shall be responsible for any costs
arising under Section 2.18 of the Credit Agreement resulting from such
reallocation and repayments.

3.3 Departing Lenders. For the avoidance of doubt, it is understood and agreed
that Royal Bank of Canada and Comerica Bank shall cease to be Lenders under the
Credit Agreement as of the Amendment Effective Date after giving effect to the
reallocations set forth in this Article III and the repayment of the Obligations
in connection therewith.

ARTICLE IV

CONDITIONS TO EFFECTIVENESS

This Amendment shall become effective as of the date hereof (the “Amendment
Effective Date”) upon satisfaction of the following conditions (in form and
substance reasonably acceptable to the Administrative Agent):

(a) Executed Amendment. The Administrative Agent shall have received a copy of
this Amendment duly executed by each of the Credit Parties (including, without
limitation, the Additional Guarantor), the Administrative Agent and the Lenders.

(b) Organizational Documents. The Administrative Agent shall have received (i) a
certificate of a secretary or assistant secretary of (A) the Company certifying
that the articles of incorporation, bylaws and/or other organizational documents
(or their equivalent), as applicable, of each Credit Party (other than the
Additional Guarantor) that were delivered on the Closing Date (as defined in the
Credit Agreement), the Third Amendment Effective Date (as defined in the Credit
Agreement), the Fourth Amendment Effective Date (as defined in the Credit
Agreement), the Fifth Amendment Effective Date (as defined in the Credit
Agreement) or the date on which any Credit Party was joined as a Guarantor
pursuant to the terms of the Credit Agreement, as applicable, or certified
updates as applicable, remain true and correct and in force and effect as of the
Amendment Effective Date and (B) the Additional Guarantor, attaching the
articles of incorporation, bylaws and/or other organizational documents (or
their equivalent), as applicable and (ii) resolutions, incumbency and good
standing certificates (or their equivalent), as applicable, for the Credit
Parties (including, without limitation, the Additional Guarantor).

(c) Solvency Certificate. The Administrative Agent shall have received a
certificate of the chief financial officer of the Borrowers as to the solvency
of each Credit Party after giving effect to the closing of the Amendment.

(d) Legal Opinion. The Administrative Agent shall have received customary legal
opinions (including, without limitation, opinions of special counsel and local
counsel (including counsel in the United Kingdom) as may be reasonably requested
by the Administrative Agent, in each case dated the Amendment Effective Date,
addressed to the Administrative Agent and the Lenders (and their permitted
assigns) and in form and substance acceptable to the Administrative Agent.

 

4



--------------------------------------------------------------------------------

(e) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of the Additional Guarantor and each jurisdiction
where any Collateral is located or where a filing would need to be made in order
to perfect the Administrative Agent’s security interest in the Collateral,
copies of the financing statements on file in such jurisdictions and evidence
that no Liens exist other than Permitted Liens and (B) tax lien and judgment
searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement and undated
stock or transfer powers duly executed in blank;

(v) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral; and

(vi) to the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral.

(f) Officer’s Certificate. The Administrative Agent shall have received an
officer’s certificate from an officer of the Borrower certifying: (i) after
giving effect to this Amendment, no Default or Event of Default shall exist;
(ii) all representations and warranties set forth in the Amendment, the Credit
Agreement and the other Credit Documents shall be true and correct in all
material respects (except to the extent that such representation and warranty is
qualified by materiality or except to the extent that such representation and
warranty is made as of a specific date); (iii) all governmental and third party
consents and all equity holder and board of directors (or comparable entity
management body) authorizations for each Credit Party (including the Additional
Guarantor) shall have been obtained and shall be in full force and effect;
(iv) there shall

 

5



--------------------------------------------------------------------------------

not have occurred a material adverse change or Material Adverse Effect, in
either case, since October 31, 2014; and (v) there shall not be any pending or
threatened litigation, bankruptcy or other proceeding the effect of which could
reasonably be expected to constitute a Material Adverse Effect.

(g) PATRIOT Act. The Credit Parties (including, without limitation, the
Additional Guarantor) shall have provided at least three (3) Business Days prior
to the Amendment Effective Date the documentation and other information to the
Lenders that is required by regulatory authorities under applicable “know your
customer” and anti-money-laundering rules and regulations, including, without
limitation, the PATRIOT Act.

(h) Fees and Expenses.

(i) The Administrative Agent shall have received from the Company, for the
account of each Lender, upfront fees (the “Upfront Fees”) in an aggregate amount
equal to (a) with respect to Lenders who provide commitments under the Credit
Agreement (after giving effect to the Amendment) of greater than $125,000,000,
0.20% of the final allocated commitments of each such Lender and (b) with
respect to Lenders who provide commitments under the Credit Agreement (after
giving effect to the Amendment) of less than or equal to $125,000,000, 0.15% of
the final allocated commitments of each such Lender.

(ii) The Administrative Agent shall have received from the Company such other
fees and expenses that are payable in connection with the consummation of the
transactions contemplated hereby (including, without limitation, the fees and
expenses owing pursuant to the Fee Letter dated as of March 17, 2015) and King &
Spalding LLP shall have received from the Company payment of all outstanding
fees and expenses previously incurred and all fees and expenses incurred in
connection with this Amendment.

(i) Miscellaneous. All other documents and legal matters in connection with the
transactions contemplated by this Amendment shall be reasonably satisfactory in
form and substance to the Administrative Agent and its counsel.

ARTICLE V

MISCELLANEOUS

5.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

5.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
(including, without limitation, the Additional Guarantor) represents and
warrants as follows:

 

6



--------------------------------------------------------------------------------

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment and, in the case of each Borrower, to obtain the
Extensions of Credit on the terms and conditions of the Credit Agreement, as
amended hereby.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment except consents, approvals, authorizations, filings or
registrations which have been obtained or made and are in full force and effect.

(d) The representations and warranties set forth in Article III of the Credit
Agreement and each other Credit Document are true and correct as of the date
hereof (except for those which expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

5.3 Reaffirmation of Obligations. Each Credit Party hereby ratifies the Credit
Agreement and acknowledges and reaffirms (a) that it is bound by all terms of
the Credit Agreement applicable to it and (b) that it is responsible for the
observance and full performance of its respective Credit Party Obligations. Each
Guarantor hereby acknowledges that it has reviewed the terms and provisions of
the Credit Agreement and this Amendment. Each Guarantor hereby confirms that the
Guaranty to which it is a party will continue to guarantee to the fullest extent
possible the payment and performance of all obligations, including, without
limitation, the Credit Party Obligations, of the Borrowers and the other Credit
Parties now or hereafter existing under or in respect of the Credit Agreement or
any other Credit Document. Each Guarantor acknowledges and agrees that each
Credit Document to which it is a party or otherwise bound shall continue in full
force and effect and that all of its obligations, including, without limitation,
the Credit Party Obligations, shall be valid and enforceable and shall not be
impaired or limited by the execution or effectiveness of this Amendment.

5.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.

 

7



--------------------------------------------------------------------------------

5.5 Expenses. The Company agrees to pay all reasonable costs and expenses of the
Administrative Agent in connection with the preparation, execution and delivery
of this Amendment, including without limitation the reasonable fees and expenses
of the Administrative Agent’s legal counsel.

5.6 Further Assurances. The Credit Parties agree to promptly take such action,
upon the request of the Administrative Agent, as is necessary to carry out the
intent of this Amendment.

5.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

5.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

5.9 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

5.10 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

5.11 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, service of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

8



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

COMPANY: ESTERLINE TECHNOLOGIES CORPORATION, a Delaware corporation By:

 

Name: Robert D. George Title:

Chief Financial Officer, Vice President &

Corporate Development

GUARANTORS: ADVANCED INPUT DEVICES, INC., a Delaware corporation ANGUS
ELECTRONICS CO., a Delaware corporation ARMTEC COUNTERMEASURES CO., a Delaware
corporation ARMTEC COUNTERMEASURES TNO CO., a Delaware corporation ARMTEC
DEFENSE PRODUCTS CO., a Delaware corporation AVISTA, INCORPORATED, a Wisconsin
corporation BVR TECHNOLOGIES CO., a Delaware corporation CMC ELECTRONICS AURORA
LLC, a Delaware limited liability company ECLIPSE ELECTRONIC SYSTEMS, INC., a
Texas corporation ESTERLINE INTERNATIONAL COMPANY, a Delaware corporation

ESTERLINE SENSORS SERVICES AMERICAS,

                INC., a Delaware corporation

ESTERLINE US LLC,

a Delaware limited liability company

HYTEK FINISHES CO.,

a Delaware corporation

By:

 

Name: Robert D. George Title: Vice President of each of the foregoing



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

JANCO CORPORATION, a California corporation

JOSLYN SUNBANK COMPANY, LLC,

a California limited liability company

KIRKHILL-TA CO.,

a California corporation

KORRY ELECTRONICS CO.,

a Delaware corporation

LEACH HOLDING CORPORATION,

a Delaware corporation

LEACH INTERNATIONAL CORPORATION,

a Delaware corporation

LEACH TECHNOLOGY GROUP, INC.,

a Delaware corporation

MASON ELECTRIC CO.,

a Delaware corporation

MC TECH CO.,

a Delaware corporation

MEMTRON TECHNOLOGIES CO.,

a Delaware corporation

NMC GROUP, INC.,

a California corporation

NORWICH AERO PRODUCTS, INC.,

a New York corporation

PALOMAR PRODUCTS, INC.,

a Delaware corporation

PACIFIC AEROSPACE & ELECTRONICS, INC.,

a Washington corporation

SOURIAU USA, INC.,

a Delaware corporation

SUNBANK FAMILY OF COMPANIES, LLC,

a California limited liability company

By:

 

Name: Robert D. George Title: Vice President of each of the foregoing ESTERLINE
TECHNOLOGIES DENMARK ApS By:

 

Name: Robert D. George Title: Member of Management Board



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

ESTERLINE EUROPE COMPANY LLC, a Delaware limited liability company

ESTERLINE TECHNOLOGIES SGIP LLC,

a Delaware limited liability company

By: Esterline Technologies Corporation,

its Sole Manager

By:

 

Name: Robert D. George Title: Chief Financial Officer, Vice President &
Corporate Development ESTERLINE TECHNOLOGIES HOLDINGS LIMITED By:

 

Name: Robert D. George Title: Director LEACH INTERNATIONAL MEXICO S. DE R.L. DE
C.V. By:

 

Name: Robert D. George Title: First Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

FOREIGN BORROWERS: ESTERLINE TECHNOLOGIES EUROPE LIMITED, a company organized
under the laws of England and Wales By:

 

Name: Robert D. George Title: Director ESTERLINE TECHNOLOGIES LIMITED, a company
organized under the laws of England and Wales By:

 

Name: Robert D. George Title: Director ESTERLINE TECHNOLOGIES GLOBAL LIMITED, a
company organized under the laws of England and Wales By:

 

Name: Robert D. George Title: Director TA MFG LIMITED, a company organized under
the laws of England and Wales By:

 

Name: Robert D. George Title: Director ESTERLINE INTERFACE TECHNOLOGIES LIMITED,
a company organized under the laws of England and Wales By:

 

Name: Robert D. George Title: Director



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

ADDITIONAL GUARANTOR: ESTERLINE GEORGIA US LLC, a Delaware limited liability
company By:

 

Name: Robert D. George Title: Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

ADMINISTRATIVE AGENT: WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender and as
Administrative Agent By:

 

Name: Russ Carson Title: Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: U.S. BANK NATIONAL ASSOCIATION By:

 

Name: Kurban H. Merchant Title: Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: THE NORTHERN TRUST COMPANY By:

 

Name: Fiyaz Khan Title: Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: KEYBANK NATIONAL ASSOCIATION By:

 

Name: Thomas A. Crandell Title: Senior Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: HSBC BANK USA, NATIONAL ASSOCIATION By:

 

Name: Deborah S. Watson Title: SVP, Relationship Manager



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: TD BANK, N.A. By:

 

Name: Todd Antico Title: Senior Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: MUFG UNION BANK, N.A. By:

 

Name: Ray Ward Title: Director



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: BARCLAYS BANK PLC By:

 

Name: Christopher Lee Title: Vice President



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: BNP PARIBAS By:

 

Name: Richard Pace Title: Managing Director By:

 

Name: Nanette Baudon Title: Director



--------------------------------------------------------------------------------

ESTERLINE TECHNOLOGIES CORPORATION

SEVENTH AMENDMENT TO CREDIT AGREEMENT

 

LENDERS: BANK OF AMERICA, N.A. By:

 

Name: Kenneth J. Beck Title: Director



--------------------------------------------------------------------------------

Exhibit A

[See attached]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

 

$750,000,000

CREDIT AGREEMENT

among

ESTERLINE TECHNOLOGIES CORPORATION,

as the Company,

ESTERLINE TECHNOLOGIES EUROPE LIMITED,

ESTERLINE TECHNOLOGIES LIMITED,

ESTERLINE TECHNOLOGIES GLOBAL LIMITED,

TA MFG LIMITED

and

ESTERLINE INTERFACE TECHNOLOGIES LIMITED

as the Foreign Borrowers,

CERTAIN DOMESTIC SUBSIDIARIES OF THE COMPANY

FROM TIME TO TIME PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

BANK OF AMERICA, N.A.,

as Syndication Agent

and

HSBC BANK USA, NATIONAL ASSOCIATION,

MUFG UNION BANK, NA

and

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agents

Dated as of March 11, 2011

WELLS FARGO SECURITIES, LLC

and

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

as Joint Lead Arrangers

and

WELLS FARGO SECURITIES, LLC,

MERRILL LYNCH, PIERCE, FENNER & SMITH, INCORPORATED,

HSBC BANK USA, NATIONAL ASSOCIATION,

MUFG UNION BANK, NA

and

U.S. BANK NATIONAL ASSOCIATION,

as Joint Bookrunners

As amended by the following:

First Amendment to Credit Agreement dated as of April 29, 2011

Second Amendment to Credit Agreement dated as of May 17, 2011

Third Amendment to Credit Agreement dated as of July 20, 2011

Fourth Amendment to Credit Agreement dated as of April 8, 2013

Fifth Amendment to Credit Agreement dated as of June 9, 2014

Sixth Amendment to Credit Agreement dated as of March 20, 2015

Seventh Amendment to Credit Agreement dated as of April 9, 2015

 

 

 

Prepared by: LOGO [g910523snap0052.jpg]



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page   ARTICLE I DEFINITIONS      1     

Section 1.1

  Defined Terms.      1     

Section 1.2

  Other Definitional Provisions.      38     

Section 1.3

  Accounting Terms.      39     

Section 1.4

  Time References.      40     

Section 1.5

  Execution of Documents.      40     

Section 1.6

  Redenomination of Certain Foreign Currencies and Computation of Dollar
Amounts; Exchange Rates; Currency Equivalents.      40    ARTICLE II THE LOANS;
AMOUNT AND TERMS      41     

Section 2.1

  Revolving Loans.      41     

Section 2.2

  Term Loan.      44     

Section 2.3

  Letter of Credit Subfacility.      47     

Section 2.4

  Swingline Loan Subfacility.      51     

Section 2.5

  Fees.      53     

Section 2.6

  Commitment Reductions.      54     

Section 2.7

  Prepayments.      54     

Section 2.8

  Default Rate and Payment Dates.      57     

Section 2.9

  Conversion Options.      57     

Section 2.10

  Computation of Interest and Fees; Usury.      59     

Section 2.11

  Pro Rata Treatment and Payments.      60     

Section 2.12

  Non-Receipt of Funds by the Administrative Agent.      62     

Section 2.13

  Inability to Determine Interest Rate.      64     

Section 2.14

  Yield Protection.      65     

Section 2.15

  Compensation for Losses; Eurocurrency Liabilities.      66     

Section 2.16

  Taxes.      67     

Section 2.17

  Indemnification; Nature of Issuing Lender’s Duties.      72     

Section 2.18

  Illegality.      73     

Section 2.19

  Replacement of Lenders.      74     

Section 2.20

  Cash Collateral.      75     

Section 2.21

  Defaulting Lenders.      76     

Section 2.22

  Incremental Facility.      79    ARTICLE III REPRESENTATIONS AND WARRANTIES   
  81     

Section 3.1

  Financial Condition.      81     

Section 3.2

  No Material Adverse Effect.      82     

Section 3.3

  Corporate Existence; Patriot Act Information.      82     

Section 3.4

  Corporate Power; Compliance with Laws Authorization; Enforceable Obligations;
No Default.      82     

Section 3.5

  Reserved.      83     

Section 3.6

  No Material Litigation.      83     

Section 3.7

  Investment Company Act; etc.      83     

Section 3.8

  Margin Regulations.      83     

Section 3.9

  ERISA.      84     

Section 3.10

  Environmental Matters.      84     

Section 3.11

  Use of Proceeds.      85     

Section 3.12

  Subsidiaries; Joint Ventures; Partnerships.      85     

Section 3.13

  Ownership.      86   

 

i



--------------------------------------------------------------------------------

             Page    

Section 3.14

  Consent; Governmental Authorizations.      86     

Section 3.15

  Taxes.      86     

Section 3.16

  Collateral Representations.      87     

Section 3.17

  Solvency.      88     

Section 3.18

  Compliance with FCPA.      88     

Section 3.19

  No Burdensome Restrictions.      88     

Section 3.20

  Brokers’ Fees.      88     

Section 3.21

  Labor Matters, Etc.      89     

Section 3.22

  Accuracy and Completeness of Information.      89     

Section 3.23

  Material Contracts.      89     

Section 3.24

  Insurance.      89     

Section 3.25

  Security Documents.      89     

Section 3.26

  Reserved.      90     

Section 3.27

  Anti-Terrorism Laws.      90     

Section 3.28

  Compliance with OFAC Rules and Regulations.      90     

Section 3.29

  Authorized Officer.      91     

Section 3.30

  Existing and Surviving Indebtedness.      91     

Section 3.31

  Existing Liens.      91     

Section 3.32

  Reserved.      91     

Section 3.33

  Existing Investments.      91    ARTICLE IV CONDITIONS PRECEDENT      91     

Section 4.1

  Conditions to Closing Date.      91     

Section 4.2

  Conditions to All Extensions of Credit.      96    ARTICLE V AFFIRMATIVE
COVENANTS      97     

Section 5.1

  Financial Statements.      97     

Section 5.2

  Certificates; Other Information.      98     

Section 5.3

  Payment of Taxes, Etc.      100     

Section 5.4

  Preservation of Corporate Existence, Etc.      100     

Section 5.5

  Maintenance of Property; Insurance.      100     

Section 5.6

  Maintenance of Books and Records.      101     

Section 5.7

  Notices.      101     

Section 5.8

  Environmental Laws.      102     

Section 5.9

  Financial Covenants.      103     

Section 5.10

  Additional Guarantors.      103     

Section 5.11

  Compliance with Law.      104     

Section 5.12

  Pledged Assets.      104     

Section 5.13

  Compliance with Terms of Leaseholds.      105     

Section 5.14

  Reserved.      105     

Section 5.15

  Reserved.      105     

Section 5.16

  Transactions with Affiliates.      105     

Section 5.17

  Performance of Material Contracts.      106     

Section 5.18

  Further Assurances.      106    ARTICLE VI NEGATIVE COVENANTS      107     

Section 6.1

  Indebtedness.      107     

Section 6.2

  Liens.      109     

Section 6.3

  Nature of Business.      111     

Section 6.4

  Consolidation, Merger, Sale or Purchase of Assets, etc.      111     

Section 6.5

  Advances, Investments and Loans.      113   

 

ii



--------------------------------------------------------------------------------

             Page    

Section 6.6

  Speculative Transactions.      116     

Section 6.7

  [Reserved].      116     

Section 6.8

  Corporate Changes; Material Contracts.      116     

Section 6.9

  Payment Restrictions Affecting Subsidiaries.      117     

Section 6.10

  Restricted Payments.      117     

Section 6.11

  Prepayments, Etc., of Debt.      117     

Section 6.12

  No Further Negative Pledges.      118     

Section 6.13

  Bank Accounts.      118     

Section 6.14

  Use of Proceeds.      119    ARTICLE VII EVENTS OF DEFAULT      119     

Section 7.1

  Events of Default.      119     

Section 7.2

  Acceleration; Remedies.      122    ARTICLE VIII THE ADMINISTRATIVE AGENT     
122     

Section 8.1

  Appointment and Authority.      122     

Section 8.2

  Nature of Duties.      123     

Section 8.3

  Exculpatory Provisions.      123     

Section 8.4

  Reliance by Administrative Agent.      124     

Section 8.5

  Notice of Default.      125     

Section 8.6

  Non-Reliance on Administrative Agent and Other Lenders.      125     

Section 8.7

  Indemnification.      125     

Section 8.8

  Administrative Agent in Its Individual Capacity.      126     

Section 8.9

  Successor Administrative Agent.      126     

Section 8.10

  Collateral and Guaranty Matters.      127     

Section 8.11

  Bank Products.      128    ARTICLE IX MISCELLANEOUS      128     

Section 9.1

  Amendments, Waivers, Consents and Release of Collateral.      128     

Section 9.2

  Notices.      131     

Section 9.3

  No Waiver; Cumulative Remedies.      134     

Section 9.4

  Survival of Representations and Warranties.      134     

Section 9.5

  Payment of Expenses and Taxes; Indemnity.      134     

Section 9.6

  Successors and Assigns; Participations.      136     

Section 9.7

  Right of Set-off; Sharing of Payments.      141     

Section 9.8

  Table of Contents and Section Headings.      142     

Section 9.9

  Counterparts; Effectiveness; Electronic Execution.      142     

Section 9.10

  Severability.      143     

Section 9.11

  Integration.      143     

Section 9.12

  Governing Law.      143     

Section 9.13

  Consent to Jurisdiction; Service of Process and Venue.      143     

Section 9.14

  Confidentiality.      144     

Section 9.15

  Acknowledgments.      145     

Section 9.16

  Waivers of Jury Trial; Waiver of Consequential Damages.      146     

Section 9.17

  Patriot Act Notice.      146     

Section 9.18

  Resolution of Drafting Ambiguities.      146     

Section 9.19

  Subordination of Intercompany Debt.      146     

Section 9.20

  Continuing Agreement.      147     

Section 9.21

  Reserved.      147     

Section 9.22

  Press Releases and Related Matters.      147     

Section 9.23

  Appointment of Company.      147   

 

iii



--------------------------------------------------------------------------------

             Page    

Section 9.24

  No Advisory or Fiduciary Responsibility.      148     

Section 9.25

  Responsible Officers and Authorized Officers.      149     

Section 9.26

  Judgment Currency.      149    ARTICLE X GUARANTY      149     

Section 10.1

  The Guaranty.      149     

Section 10.2

  Bankruptcy.      150     

Section 10.3

  Nature of Liability.      151     

Section 10.4

  Independent Obligation.      151     

Section 10.5

  Authorization.      151     

Section 10.6

  Reliance.      152     

Section 10.7

  Waiver.      152     

Section 10.8

  Limitation on Enforcement.      153     

Section 10.9

  Confirmation of Payment; Release.      154     

Section 10.10

  Eligible Contract Participant.      154     

Section 10.11

  Keepwell.      154     

Section 10.12

  Guarantee Limitation - Denmark.      155    ARTICLE XI SPECIAL PROVISIONS
APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A SHARING EVENT      156     

Section 11.1

  Participations.      156     

Section 11.2

  Administrative Agent’s Determination Binding.      156     

Section 11.3

  Participation Payments in Dollars.      156     

Section 11.4

  Delinquent Participation Payments.      157     

Section 11.5

  Settlement of Participation Payments.      157     

Section 11.6

  Participation Obligations Absolute.      157     

Section 11.7

  Increased Cost; Indemnities.      158     

Section 11.8

  Provisions Solely to Effect Intercreditor Agreement.      158   

 

iv



--------------------------------------------------------------------------------

Schedules

Schedule 1.1(d)

Existing Letters of Credit

Schedule 2.1(a)

Schedule of Lenders and Commitments

Schedule 3.3

Patriot Act Information; Pledged Equity Interests

Schedule 3.6

Litigation

Schedule 3.12

Subsidiaries

Schedule 3.14

Authorizations, Approvals, Actions, Notes & Filings

Schedule 3.16(a)

Intellectual Property

Schedule 3.16(b)

Documents, Instruments and Tangible Chattel Paper

Schedule 3.16(c)

Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights, Securities
Accounts, Uncertificated Investment Property

Schedule 3.16(d)

Commercial Tort Claims

Schedule 3.23

Material Contracts

Schedule 3.24

Insurance

Schedule 3.29

Authorized Officers

Schedule 3.30

Surviving Debt

Schedule 3.31

Liens

Schedule 3.33

Investments

Schedule 6.8

Corporate Changes Exhibits

Exhibit 1.1(a)

Form of Account Designation Notice

Exhibit 1.1(b)

Form of Assignment and Assumption

Exhibit 1.1(c)

Form of Joinder Agreement

Exhibit 1.1(d)

Form of Notice of Borrowing

Exhibit 1.1(e)

Form of Notice of Conversion/Extension

Exhibit 1.1(f)

Form of Bank Product Provider Notice

Exhibit 2.1(a)

Form of Funding Indemnity Letter

Exhibit 2.1(e)

Form of Revolving Loan Note

Exhibit 2.2(g)

Form of Term Loan Note

Exhibit 2.4(d)

Form of Swingline Loan Note

Exhibit 2.16

Form of U.S. Tax Compliance Certificate

Exhibit 4.1(b)

Form of Officer’s Certificate

Exhibit 4.1(f)

Form of Solvency Certificate

Exhibit 4.1(o)

Form of Financial Condition Certificate

Exhibit 5.2(b)

Form of Officer’s Compliance Certificate

 

v



--------------------------------------------------------------------------------

THIS CREDIT AGREEMENT, dated as of March 11, 2011, is by and among ESTERLINE
TECHNOLOGIES CORPORATION, a Delaware corporation (the “Company”), ESTERLINE
TECHNOLOGIES EUROPE LIMITED, a company incorporated in England and Wales with
registration number 06787209 (“ETEL”), ESTERLINE TECHNOLOGIES LIMITED, a company
incorporated in England and Wales with registration number 03837209 (“ETL”),
ESTERLINE TECHNOLOGIES GLOBAL LIMITED, a company incorporated in England and
Wales with registration number 09002080 (“ETGL”), TA MFG LIMITED, a company
incorporated in England and Wales with registration number 01979171 (“TA MFG”)
and ESTERLINE INTERFACE TECHNOLOGIES LIMITED, a company incorporated in England
and Wales with registration number 08331349 (“EITL”), the Guarantors (as
hereinafter defined), the Obligated Foreign Subsidiaries (as hereinafter
defined), the Lenders (as hereinafter defined) and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders hereunder (in such capacity, the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Credit Parties (as hereinafter defined) have requested that the
Lenders make loans and other financial accommodations to the Credit Parties in
an aggregate amount of up to $750,000,000 as more particularly described herein;
and

WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Credit Parties on the terms and conditions contained
herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, such parties hereby
agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Defined Terms.

As used in this Agreement, terms defined in the preamble to this Agreement have
the meanings therein indicated, and the following terms have the following
meanings:

“Account Designation Notice” shall mean the Account Designation Notice dated as
of the Closing Date from the Company to the Administrative Agent in
substantially the form attached hereto as Exhibit 1.1(a).

“Additional Credit Party” shall mean each Person that becomes a Guarantor by
execution of a Joinder Agreement in accordance with Section 5.10.

“Administrative Agent” or “Agent” shall have the meaning set forth in the first
paragraph of this Agreement and shall include any successors in such capacity.

 

1



--------------------------------------------------------------------------------

“Administrative Questionnaire” shall mean an Administrative Questionnaire in a
form supplied by the Administrative Agent.

“Affiliate” shall mean, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by, or is under common Control with, the Person specified.

“Agreement” or “Credit Agreement” shall mean this Agreement, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day, (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1% and (c) the sum of (i) LIBOR
(as determined pursuant to the definition of LIBOR), for an Interest Period of
one (1) month commencing on such day plus (ii) 1.00%, in each instance as of
such date of determination. For purposes hereof: “Prime Rate” shall mean, at any
time, the rate of interest per annum publicly announced or otherwise identified
from time to time by Wells Fargo at its principal office in Charlotte, North
Carolina as its prime rate. Each change in the Prime Rate shall be effective as
of the opening of business on the day such change in the Prime Rate occurs. The
parties hereto acknowledge that the rate announced publicly by Wells Fargo as
its Prime Rate is an index or base rate and shall not necessarily be its lowest
or best rate charged to its customers or other banks; and “Federal Funds
Effective Rate” shall mean, for any day, the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System
arranged by federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it; provided that, if
the Federal Funds Effective Rate shall be less than zero such rate shall be
deemed to be zero for purposes of this Agreement. If for any reason the
Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) (A) that it is unable to ascertain
the Federal Funds Effective Rate, for any reason, including the inability or
failure of the Administrative Agent to obtain sufficient quotations in
accordance with the terms above or (B) that the Prime Rate or LIBOR no longer
accurately reflects an accurate determination of the prevailing Prime Rate or
LIBOR, the Administrative Agent may select a reasonably comparable index or
source to use as the basis for the Alternate Base Rate, until the circumstances
giving rise to such inability no longer exist. Any change in the Alternate Base
Rate due to a change in any of the foregoing will become effective on the
effective date of such change in the Federal Funds Rate, the Prime Rate or LIBOR
for an Interest Period of one (1) month. Notwithstanding anything contained
herein to the contrary, to the extent that the provisions of Section 2.13 shall
be in effect in determining LIBOR pursuant to clause (c) hereof, the Alternate
Base Rate shall be the greater of (i) the Prime Rate in effect on such day and
(ii) the Federal Funds Effective Rate in effect on such day plus 1/2 of 1%.

“Alternate Base Rate Loans” shall mean Loans that bear interest at an interest
rate based on the Alternate Base Rate.

 

2



--------------------------------------------------------------------------------

“Anti-Corruption Laws” shall have the meaning set forth in Section 3.18.

“Anti-Terrorism Order” shall mean that certain Executive Order 13224 signed into
law on September 23, 2001.

“Applicable Margin” shall mean, for any day, the rate per annum set forth below
opposite the applicable level then in effect (based on the Leverage Ratio), it
being understood that the Applicable Margin for (a) Alternate Base Rate Loans
shall be the percentage set forth under the column “Base Rate Margin”, (b) LIBOR
Market Index Rate Loans and LIBOR Rate Loans shall be the percentage set forth
under the column “LIBOR Margin & L/C Fee”, (c) the Letter of Credit Fee shall be
the percentage set forth under the column “LIBOR Margin & L/C Fee”, and (d) the
Commitment Fee and the Term Loan Commitment Fee shall be the percentage set
forth under the column “Commitment Fee”:

 

Applicable Margin

 

Level

  

Leverage Ratio

  

LIBOR
Margin

& L/C
Fee

   

Base Rate
Margin

   

Commitment
Fee

 

I

   Less than 2.00 to 1.00      1.25 %      0.25 %      0.20 % 

II

   Greater than or equal to 2.00 to 1.00 but less than 3.00 to 1.00      1.50 % 
    0.50 %      0.25 % 

III

   Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00      1.75 % 
    0.75 %      0.30 % 

IV

   Greater than or equal to 3.50 to 1.00      2.00 %      1.00 %      0.35 % 

The Applicable Margin shall, in each case, be determined and adjusted quarterly
on the date five (5) Business Days after the date on which the Administrative
Agent has received from the Company the quarterly financial information (in the
case of the first three fiscal quarters of the Company’s fiscal year), the
annual financial information (in the case of the fourth fiscal quarter of the
Company’s fiscal year) and the certifications required to be delivered to the
Administrative Agent and the Lenders in accordance with the provisions of
Sections 5.1(a), 5.1(b) and 5.2(b) (each an “Interest Determination Date”). Such
Applicable Margin shall be effective from such Interest Determination Date until
the next such Interest Determination Date. After the Closing Date, if the Credit
Parties shall fail to provide the financial information or certifications in
accordance with the provisions of Sections 5.1(a), 5.1(b) and 5.2(b), the
Applicable Margin shall, on the date five (5) Business Days after the date by
which the Credit Parties were so required to provide such financial information
or certifications to the Administrative Agent and the Lenders, be based on Level
IV until such time as such information or certifications or corrected
information or corrected certificates are provided, whereupon the Level shall be
determined by the then current Leverage Ratio. Notwithstanding the foregoing,
the initial Applicable Margins shall be as set forth in Level II until the
financial information and certificates required to be delivered pursuant to
Section 5.1 and 5.2 for the first full fiscal quarter

 

3



--------------------------------------------------------------------------------

to occur following the Seventh Amendment Effective Date have been delivered to
the Administrative Agent, for distribution to the Lenders. In the event that any
financial statement or certification delivered pursuant to Sections 5.1 or 5.2
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Period”) than the Applicable
Margin applied for such Applicable Period, the Company shall immediately
(a) deliver to the Administrative Agent a corrected compliance certificate for
such Applicable Period, (b) determine the Applicable Margin for such Applicable
Period based upon the corrected compliance certificate, and (c) immediately pay
to the Administrative Agent for the benefit of the Lenders the accrued
additional interest and other fees owing as a result of such increased
Applicable Margin for such Applicable Period, which payment shall be promptly
distributed by the Administrative Agent to the Lenders entitled thereto. It is
acknowledged and agreed that nothing contained herein shall limit the rights of
the Administrative Agent and the Lenders under the Credit Documents, including
their rights under Section 2.8 and Article VII.

“Applicable Percentage” shall mean, with respect to any Revolving Lender, the
percentage of the total Revolving Commitments represented by such Revolving
Lender’s Revolving Commitment. If the Revolving Commitments have terminated or
expired, the Applicable Percentage shall be determined based on the Revolving
Commitments most recently in effect, giving effect to any assignments.

“Applicable Time” shall mean, with respect to any borrowings and payments in
Foreign Currencies, the local times in the place of settlement for such Foreign
Currencies as may be reasonably determined by the Administrative Agent to be
necessary for timely settlement on the relevant date in accordance with normal
banking procedures in the place of payment.

“Approved Bank” shall have the meaning set forth in the definition of “Cash
Equivalents.”

“Approved Fund” shall mean any Fund that is administered, managed or
underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or
an Affiliate of an entity that administers or manages a Lender.

“Arrangers” shall mean, collectively, WFS and Merrill Lynch, Pierce, Fenner &
Smith Incorporated.

“Assignment and Assumption” shall mean an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Section 9.6), and accepted by the Administrative Agent,
in substantially the form of Exhibit 1.1(b) or any other form approved by the
Administrative Agent.

“Authorized Officers” shall mean the Responsible Officers set forth on Schedule
3.29.

“Bank Product” shall mean any of the following products, services or facilities
extended to any Credit Party or any Subsidiary by any Bank Product Provider:
(a) Cash Management

 

4



--------------------------------------------------------------------------------

Services; (b) products under any Hedging Agreement; and (c) commercial credit
card, purchase card and merchant card services; provided, however, that for any
of the foregoing to be included as “Credit Party Obligations” for purposes of a
distribution under Section 2.11(b), the applicable Bank Product Provider must
have previously provided a Bank Product Provider Notice to the Administrative
Agent which shall provide the following information: (i) the existence of such
Bank Product and (ii) the maximum dollar amount (if reasonably capable of being
determined) of obligations arising thereunder (the “Bank Product Amount”). The
Bank Product Amount may be changed from time to time upon written notice to the
Administrative Agent by the Bank Product Provider. Any Bank Product established
from and after the time that the Lenders have received written notice from the
Company or the Administrative Agent that an Event of Default exists, until such
Event of Default has been waived in accordance with Section 9.1, shall not be
included as “Credit Party Obligations” for purposes of a distribution under
Section 2.11(b).

“Bank Product Amount” shall have the meaning set forth in the definition of Bank
Product.

“Bank Product Debt” shall mean the Indebtedness and other obligations of any
Credit Party or Subsidiary relating to Bank Products.

“Bank Product Provider” shall mean any Person that provides Bank Products to a
Credit Party or any Subsidiary to the extent that (a) such Person is a Lender,
an Affiliate of a Lender or any other Person that was a Lender (or an Affiliate
of a Lender) at the time it entered into the Bank Product but has ceased to be a
Lender (or whose Affiliate has ceased to be a Lender) under the Credit Agreement
or (b) such Person is a Lender or an Affiliate of a Lender on the Seventh
Amendment Effective Date and the Bank Product was entered into on or prior to
the Seventh Amendment Effective Date (even if such Person ceases to be a Lender
or such Person’s Affiliate ceased to be a Lender).

“Bank Product Provider Notice” shall mean a notice substantially in the form of
Exhibit 1.1(f).

“Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

“Bankruptcy Event” shall mean any of the events described in Section 7.1(e).

“Borrowers” shall mean the Foreign Borrowers and the Company.

“Borrowing Date” shall mean, in respect of any Loan, the date such Loan is made.

“British Pounds Sterling” shall mean British pounds sterling, the lawful
currency of the United Kingdom.

“Business” shall have the meaning set forth in Section 3.10.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in Charlotte, North Carolina or New York, New York are
authorized or

 

5



--------------------------------------------------------------------------------

required by law to close; provided, however, that (a) when used in connection
with a rate determination, borrowing or payment in respect of a LIBOR Rate Loan
or LIBOR Market Index Rate Loan, the term “Business Day” shall also exclude any
day on which banks in London, England are not open for dealings in Dollar
deposits in the London interbank market (b) with respect to any Loan or Letter
of Credit denominated in a Foreign Currency, the term “Business Day” shall also
exclude any day that is not a Target Settlement Day and (c) in the case of a
Loan or Letter of Credit denominated in a Foreign Currency, the term “Business
Day” shall also exclude any day on which commercial banks in the home country of
such Foreign Currency are authorized or required by law to close.

“Canadian Dollars” shall mean Canadian dollars, the lawful currency of Canada.

“Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP; provided, however, that “Capital
Lease” shall not include any lease which as of the Seventh Amendment Effective
Date is (or would be) treated as an Operating Lease under GAAP, but which may
following the Seventh Amendment Effective Date be deemed to be Capital Leases
pursuant to changes, modifications, or interpretations of GAAP.

“Capital Lease Obligations” shall mean the capitalized lease obligations
relating to a Capital Lease determined in accordance with GAAP.

“Cash Collateralize” shall mean to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, the Issuing
Lender or Swingline Lender (as applicable) and the Lenders, as collateral for
LOC Obligations, obligations in respect of Swingline Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or
Swingline Lender benefiting from such collateral shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance satisfactory to (a) the Administrative Agent and (b) the
applicable Issuing Lender or the Swingline Lender. “Cash Collateral” shall have
a meaning correlative to the foregoing and shall include the proceeds of such
cash collateral and other credit support.

“Cash Equivalents” shall mean (a) securities issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States of America is pledged in support thereof) having maturities of not more
than twelve months from the date of acquisition (“Government Obligations”),
(b) Dollar or Foreign Currency denominated time deposits, certificates of
deposit, Eurodollar time deposits and Eurodollar certificates of deposit of
(i) any domestic commercial bank of recognized standing having capital and
surplus in excess of $500,000,000 or (ii) any bank whose short-term commercial
paper rating at the time of the acquisition thereof is at least A-1 or the
equivalent thereof from S&P or from Moody’s is at least P-1 or the equivalent
thereof from Moody’s (any such bank being an “Approved Bank”), in each case with
maturities of not more than 365/366 days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by any domestic corporation rated A-1 (or the equivalent thereof)

 

6



--------------------------------------------------------------------------------

or better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six months of the date of acquisition, (d) repurchase agreements
with a term of not more than thirty (30) days with a bank or trust company
(including a Lender) or a recognized securities dealer having capital and
surplus in excess of $500,000,000 for direct obligations issued by or fully
guaranteed by the United States of America, (e) obligations of any state of the
United States or any political subdivision thereof for the payment of the
principal and redemption price of and interest on which there shall have been
irrevocably deposited Government Obligations maturing as to principal and
interest at times and in amounts sufficient to provide such payment, (f) money
market accounts subject to Rule 2a-7 of the Investment Company Act of 1940
(“Rule 2a-7”) which consist primarily of cash and cash equivalents set forth in
clauses (a) through (e) above and of which 95% shall at all times be comprised
of First Tier Securities (as defined in Rule 2a-7) and any remaining amount
shall at all times be comprised of Second Tier Securities (as defined in Rule
2a-7) and (g) shares of any so-called “money market fund”; provided that such
fund is registered under the Investment Company Act of 1940, has net assets of
at least $500,000,000 and has an investment portfolio with an average maturity
of 365/366 days or less.

“Cash Management Services” shall mean any services provided from time to time to
any Credit Party or Subsidiary in connection with operating, collections,
payroll, trust, or other depository or disbursement accounts, including
automatic clearinghouse, controlled disbursement, depository, electronic funds
transfer, information reporting, lockbox, stop payment, overdraft and/or wire
transfer services and all other treasury and cash management services.

“CDOR Screen Rate” has the meaning specified in the definition of “LIBOR”.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall mean the occurrence of any of the following: (a) any
Person or two or more Persons acting in concert shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 of the Securities and Exchange
Commission under the Securities and Exchange Act of 1934) directly or
indirectly, of Voting Stock of the Company (or other securities convertible into
such Voting Stock) representing 30% or more of the combined voting power of all
Voting Stock of the Company; or (b) during any period of up to 24 consecutive
months, commencing after the date hereof, individuals who at the beginning of
such 24-month period were directors (or directors who were nominated or approved
by such directors) of the

 

7



--------------------------------------------------------------------------------

Company shall cease for any reason to constitute a majority of the board of
directors of the Company; (c) any Person or two or more Persons acting in
concert shall have acquired by contract (other than customary employment
contracts for seniors officers) or otherwise, or shall have entered into a
contract or arrangement that, upon consummation, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management policies of the Company; or (d) any “Change of
Control” or similar occurrence as defined in the 2010 Senior Notes or the Euro
Notes (so long as any Obligations are outstanding under the 2010 Senior Notes or
the Euro Notes, as applicable) or in any other instrument relating to Material
Debt; or (e) so long as there is any outstanding Commitment under the Foreign
Borrower Revolving Loans, the Company shall fail, directly or indirectly, to
legally and beneficially own 100% of the Equity Interests of each of the Foreign
Borrowers.

“Closing Date” shall mean March 11, 2011.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean a collective reference to the collateral which is
identified in, and at any time will be covered by, the Security Documents and
any other property or assets of a Credit Party or a Subsidiary, whether tangible
or intangible and whether real or personal, that may from time to time secure
the Credit Party Obligations; provided that there shall be excluded from the
Collateral (a) any account, instrument, chattel paper or other obligation or
property of any kind due from, owed by, or belonging to, a Sanctioned Person or
Sanctioned Entity or (b) any lease in which the lessee is a Sanctioned Person or
Sanctioned Entity.

“Commitment” shall mean the Revolving Commitments, the LOC Commitment, the Term
Loan Commitments and the Swingline Commitment, individually or collectively, as
appropriate.

“Commitment Fee” shall have the meaning set forth in Section 2.5(a).

“Commitment Percentage” shall mean the Revolving Commitment Percentage and/or
the Term Loan Commitment Percentage, as appropriate.

“Commitment Period” shall mean (a) with respect to Revolving Loans and Swingline
Loans, the period from and including the Closing Date to but excluding the
Maturity Date and (b) with respect to Letters of Credit, the period from and
including the Closing Date to but excluding the date that is thirty (30) days
prior to the Maturity Date.

“Committed Funded Exposure” shall mean, as to any Lender at any time, the
aggregate principal amount at such time of its outstanding Loans, LOC
Obligations and Participation Interests at such time.

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

8



--------------------------------------------------------------------------------

“Commonly Controlled Entity” shall mean an entity, whether or not incorporated,
which is under common control with the Company within the meaning of
Section 4001(b)(1) of ERISA or is part of a group which includes the Company and
which is treated as a single employer under Section 414(b) or 414(c) of the Code
or, solely for purposes of Section 412 of the Code to the extent required by
such Section, Section 414(m) or 414(o) of the Code.

“Company” shall have the meaning set forth in the first paragraph of this
Agreement.

“Company Revolving Loans” shall have the meaning set forth in Section 2.1(a).

“Consolidated” shall mean, when used with reference to financial statements or
financial statement items of the Company and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

“Consolidated EBITDA” shall mean, as of any date of determination for the four
(4) consecutive fiscal quarter period ending on such date, without duplication,
(a) Consolidated Net Income or Consolidated Net Loss, as the case may be, for
such period plus (b) the sum of (i) Consolidated Interest Expense, (ii) income
tax expense, (iii) depreciation expense, (iv) amortization expense and (v) non
cash items, in each case, which were deducted in determining Consolidated Net
Income or Consolidated Net Loss, as the case may be, of the Company and its
Subsidiaries on a Consolidated basis for such period.

“Consolidated Interest Expense” shall mean, for any period, all interest expense
(including amortization of debt discount and premium and the interest component
under Capital Leases) for such period of the Company and its Subsidiaries on a
Consolidated basis.

“Consolidated Net Assets” shall mean the book value of all assets of the Company
and its Subsidiaries on a Consolidated basis, net of accumulated depreciation
and amortization, determined in accordance with GAAP.

“Consolidated Net Income” and “Consolidated Net Loss” means, respectively, for
any period, the aggregate net income or loss from continuing operations of the
Company and its Subsidiaries on a Consolidated basis.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any contract, agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Copyright Licenses” shall mean any agreement, whether written or oral,
providing for the grant by or to a Person of any right under any Copyright.

 

9



--------------------------------------------------------------------------------

“Copyrights” shall mean all copyrights in all Works, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, registrations, recordings and applications in the United
States Copyright Office or in any similar office or agency of the United States,
any state thereof or any other country or any political subdivision thereof, or
otherwise and all renewals thereof.

“Credit Documents” shall mean this Agreement, each of the Notes, any Joinder
Agreement, the Foreign Guaranty, the Letters of Credit, LOC Documents and the
Security Documents and all other agreements, documents, certificates and
instruments delivered to the Administrative Agent or any Lender by any Credit
Party or Obligated Foreign Subsidiary in connection therewith (other than any
agreement, document, certificate or instrument related to a Bank Product).

“Credit Party” shall mean any of the Company, the Foreign Borrowers or the
Guarantors.

“Credit Party Obligations” shall mean, without duplication, (a) the Obligations
and (b) for purposes of the Security Documents and all provisions under the
other Credit Documents relating to the Collateral, the sharing thereof and/or
payments from proceeds of the Collateral, all Bank Product Debt, but in all
cases excluding Excluded Swap Obligations.

“Debt for Borrowed Money” of any Person shall mean, without duplication, at any
date of determination, all items that, in accordance with GAAP, would be
classified as Indebtedness on a Consolidated balance sheet of such Person and
all Off-Balance Sheet Obligations of such Person at such date; provided that
there shall be excluded from such determination amounts under Hedging
Agreements, except to the extent such amounts are due and payable.

“Debtor Relief Laws” shall mean the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect.

“Danish Guarantor” shall have the meaning set forth in Section 10.12.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice or the lapse of time, or both, or any
other condition, has been satisfied.

“Default Rate” shall mean (a) when used with respect to the Obligations, other
than Letter of Credit Fees, an interest rate equal to (i) for Alternate Base
Rate Loans (A) the Alternate Base Rate plus (B) the Applicable Margin applicable
to Alternate Base Rate Loans plus (C) 2.00% per annum, (ii) for LIBOR Rate
Loans, (A) the LIBOR Rate plus (B) the Applicable Margin applicable to LIBOR
Rate Loans plus (C) 2.00% per annum and (iii) for LIBOR Market Index Rate Loans,
(A) the LIBOR Market Index Rate plus (B) the Applicable Margin applicable to
LIBOR Market Index Rate Loans plus (C) 2.00% per annum, (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Margin
applicable to Letter of Credit Fees plus 2.00% per annum and (c) when used with
respect to any other fee or amount due hereunder, a rate equal to (A) the
Alternate Base Rate plus (B) the Applicable Margin applicable to Alternate Base
Rate Loans plus (C) 2.00% per annum.

 

10



--------------------------------------------------------------------------------

“Defaulting Lender” shall mean, subject to Section 2.21(b) any Lender that, as
determined by the Administrative Agent (with notice to the Company of such
determination), (a) has failed to perform any of its funding obligations
hereunder, including in respect of its Loans or participations in Letters of
Credit or Swingline Loans, within three Business Days of the date required to be
funded by it hereunder unless such Lender is disputing its funding obligations
in good faith, (b) has notified the Company or the Administrative Agent that it
does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or,
except in connection with a good faith dispute, under other agreements in which
it commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, unless
such Lender notifies the Administrative Agent and the Company in writing that
such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable Default or Event of Default, shall be specifically
identified in such writing) has not been satisfied when in fact one or more such
conditions has not been satisfied, or (d) has, or has a direct or indirect
parent company that has, (i) become the subject of a proceeding under any Debtor
Relief Law, or (ii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority or an instrumentality thereof, so long as such
ownership or controlling interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender.

“Deposit Account Control Agreement” shall mean an agreement, among a Credit
Party, a depository institution, and the Administrative Agent, which agreement
is in a form acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) described therein, as the same may be amended,
modified, extended, restated, replaced, or supplemented from time to time.

“Dollar Equivalent” shall mean, at any time, (a) with respect to any amount
denominated in Dollars, such amount and (b) with respect to any amount
denominated in a Foreign Currency, the equivalent amount thereof in Dollars as
reasonably determined by the Administrative Agent at such time on the basis of
the Spot Rate (as determined in respect of the most recent Revaluation Date) for
the purchase of Dollars with such Foreign Currency.

“Dollars” and “$” shall mean dollars in lawful currency of the United States of
America.

 

11



--------------------------------------------------------------------------------

“Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown in such Lender’s
Administrative Questionnaire; and thereafter, such other office of such Lender
as such Lender may from time to time specify to the Administrative Agent and the
Company as the office of such Lender at which Alternate Base Rate Loans of such
Lender are to be made.

“Domestic Subsidiary” shall mean any Subsidiary that is organized and existing
under the laws of the United States or any state or commonwealth thereof or
under the laws of the District of Columbia.

“EITL” shall have the meaning set forth in the first paragraph of this
Agreement.

“EITL Security Agreement” shall mean the security agreement dated the Fifth
Amendment Effective Date entered into by EITL and the Trustee.

“Eligible Assignee” shall mean (a) a Lender, (b) an Affiliate of a Lender,
(c) an Approved Fund and (d) any other Person (other than a natural person)
approved by (i) the Administrative Agent, (ii) in the case of any assignment of
a Revolving Commitment, the Issuing Lender and (iii) unless an Event of Default
has occurred and is continuing, the Company (each such approval not to be
unreasonably withheld or delayed; provided that the Company shall be deemed to
have approved such Person unless it shall object thereto by written notice to
the Administrative Agent within five (5) Business Days after having received
notice thereof); provided, that notwithstanding the foregoing, “Eligible
Assignee” shall not include (A) any Credit Party or any of the Credit Party’s
Affiliates or Subsidiaries or (B) any Defaulting Lender (or any of their
Affiliates).

“EMU” shall mean the economic and monetary union as contemplated in the Treaty
on European Union (Official Journal C 191, July 29, 1992).

“EMU Legislation” shall mean legislative measures of the European Council
(including, without limitation, European Council regulations) for the
introduction of, changeover to or operation of a single or unified European
currency (whether known as the Euro or otherwise), being in part the
implementation of the third stage of EMU.

“Environmental Laws” shall mean any and all applicable foreign, federal, state,
local or municipal laws, rules, orders, regulations, statutes, ordinances,
codes, decrees, requirements of any Governmental Authority or other Requirement
of Law (including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time be in effect during the term of this Agreement.

“Equity Interests” shall mean (a) in the case of a corporation, capital stock,
(b) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (c) in the case of a partnership, partnership interests (whether
general, preferred or limited), (d) in the case of a limited liability company,
membership interests and (e) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person, including, without limitation,
options, warrants and any other “equity security” as defined in Rule 3a11-1 of
the Exchange Act.

 

12



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ETEL” shall have the meaning set forth in the first paragraph of this
Agreement.

“ETEL Security Agreement” shall mean the security agreement dated the Fifth
Amendment Effective Date entered into by ETEL and the Trustee.

“ETEL Shares Charge” shall mean the shares charge dated on or about the Third
Amendment Effective Date granted by ETEL in favor of the Trustee.

“ETGL” shall have the meaning set forth in the first paragraph of this
Agreement.

“ETGL Security Agreement” shall mean the security agreement dated the Fifth
Amendment Effective Date entered into by ETGL and the Trustee.

“ETHL Security Agreement” shall mean the security agreement dated 1 September
2011 entered into by, among others, Esterline Technologies Holdings Limited and
the Trustee.

“ETL” shall have the meaning set forth in the first paragraph of this Agreement.

“ETL Security Agreement” shall mean the security agreement dated the Fifth
Amendment Effective Date entered into by ETL and the Trustee.

“Euro” shall mean the single currency of Participating Member States of the
European Union.

“Euro Note Documents” shall mean the definitive documentation setting forth the
terms of the Euro Notes.

“Euro Notes” shall mean the 3.625% Senior Notes due 2023 issued by TA MFG
pursuant to the Euro Note Documents in the aggregate principal amount of €330.0
million.

“Euro Unit” shall mean the currency unit of the Euro.

“Event of Default” shall mean any of the events specified in Section 7.1;
provided, however, that any requirement for the giving of notice or the lapse of
time, or both, or any other condition, has been satisfied.

“Excluded Swap Obligation” means, with respect to any Guarantor or Obligated
Foreign Subsidiary, any Swap Obligation if, and to the extent that, all or a
portion of the Guaranty of such Guarantor or such Obligated Foreign Subsidiary
of, or the grant by such Guarantor or such Obligated Foreign Subsidiary of a
security interest to secure, such Swap Obligation (or any Guaranty thereof) is
or becomes illegal under the Commodity Exchange Act or any rule,

 

13



--------------------------------------------------------------------------------

regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s or such Obligated Foreign Subsidiary’s failure for any reason to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act and the regulations thereunder at the time the Guaranty of such
Guarantor or such Obligated Foreign Subsidiary or the grant of such security
interest becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guaranty or security interest is or becomes
illegal.

“Existing Letter of Credit” shall mean each of the letters of credit described
by applicant, date of issuance, letter of credit number, amount, beneficiary and
the date of expiry on Schedule 1.1(d) hereto.

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.

“Exchange Percentage” means, as to each Lender, a fraction, expressed as a
decimal, in each case determined on the date of occurrence of a Sharing Event
(but before giving effect to any actions to occur on such date pursuant to
Article XI) of which (a) the numerator shall be the sum of (i) the then
outstanding Revolving Loans and Term Loans held by such Lender plus (ii) the
principal amount of such Lender’s Revolving Commitment Percentage of outstanding
Letters of Credit and Swingline Loans (in each case taking the Dollar Equivalent
of any amounts expressed in a Foreign Currency on the date of the occurrence of
the Sharing Event) and (b) the denominator of which shall be the sum of (i) the
aggregate outstanding principal amount of all Revolving Loans and Term Loans
plus (ii) the aggregate principal amount of all Letters of Credit and Swingline
Loans (in each case taking the Dollar Equivalent of any amounts expressed in a
Foreign Currency on the date of the occurrence of the Sharing Event).

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party or Obligated Foreign
Subsidiary under any Credit Document, (a) any Other Connection Taxes, (b) any
U.S. federal withholding Tax imposed by a law in effect at the time a Foreign
Lender (other than an assignee under Section 2.19) becomes a party hereto (or
designates a new lending office), with respect to any payment made by or on
account of any obligation of a U.S. Borrower to such Foreign Lender, except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of the assignment (or designation of a new lending office), to receive
additional amounts with respect to such withholding Tax pursuant to
Section 2.16(a), (c) Taxes attributable to any Lender’s failure to comply with
Section 2.16(f), (d) any U.S. federal withholding Tax imposed on any payment of
fees pursuant to Section 2.5 and (e) any U.S. federal withholding Taxes imposed
under FATCA.

“Extension of Credit” shall mean, as to any Lender, the making of a Loan by such
Lender, any conversion of a Loan from one Type to another Type, any extension of
any Loan or the issuance, extension or renewal of, or participation in, a Letter
of Credit or Swingline Loan by such Lender.

 

14



--------------------------------------------------------------------------------

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof, any agreements entered
into pursuant to Section 1471(b)(1) of the Code, and any applicable
intergovernmental agreements with respect thereto.

“Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

“Fee Letter” shall mean the letter agreement dated March 17, 2015, addressed to
the Company from Wells Fargo, WFS, Bank of America, N.A. and Merrill Lynch,
Pierce, Fenner & Smith, Incorporated, as amended, modified, extended, restated,
replaced, or supplemented from time to time.

“Fifth Amendment” means that certain Fifth Amendment to Credit Agreement, dated
as of the Fifth Amendment Effective Date, by and among the Company, the Foreign
Borrowers, the Guarantors, the Lenders and the Administrative Agent.

“Fifth Amendment Effective Date” means June 9, 2014.

“Foreign Borrowers” shall mean a collective reference to ETEL, ETL, TA MFG, ETGL
and EITL, together with any Subsidiary of the Company formed under the laws of
England and Wales that is joined as a Foreign Borrower pursuant to
Section 5.10(c) of this Agreement; provided that, at the election of the
Company, any Foreign Borrower may be removed as a Foreign Borrower so long as on
the date of such removal, (a) such Foreign Borrower has no outstanding Loans and
(b) no Default or Event of Default has occurred and is continuing.

“Foreign Borrower Revolving Loans” shall have the meaning set forth in
Section 2.1(a).

“Foreign Collateral Documents” shall mean (a) the Foreign Security Agreements,
(b) the Foreign Trust Agreement and (c) the Security Assignment of Escrow
Agreement and Escrow Account, dated as of the Third Amendment Effective Date, by
and among the ETEL and the Administrative Agent.

“Foreign Composite Shares Charge” shall mean the shares charge dated on or about
the Third Amendment Effective Date granted by the chargors as set out in column
1 of schedule 1 therein in favor of the Trustee.

“Foreign Currency” shall mean (a) Euros, (b) British Pounds Sterling,
(c) Canadian Dollars and (d) and such other currencies approved by each of the
Lenders.

“Foreign Currency Equivalent” shall mean, at any time, with respect to any
amount denominated in Dollars, the equivalent amount thereof in a Foreign
Currency as reasonably determined by the Administrative Agent, at such time on
the basis of the Spot Rate (determined in respect of the most recent Revaluation
Date) for the purchase of such Foreign Currency with Dollars.

 

15



--------------------------------------------------------------------------------

“Foreign Currency Reserve” shall mean, at any time, the Dollar Equivalent
(determined as of the most recent Revaluation Date) equal to 5% of the aggregate
amount of the Foreign Currency Revolving Loans outstanding at such time.

“Foreign Currency Revolving Loan” shall mean any Revolving Loan denominated in a
Foreign Currency.

“Foreign Guarantors” shall mean those Subsidiaries of the Foreign Borrowers that
executed or became party to the Foreign Guaranty prior to the Fifth Amendment
Effective Date which were released from their obligations as Foreign Guarantors
under the Credit Documents pursuant to the Fifth Amendment.

“Foreign Guaranty” shall mean that certain Guarantee and Indemnity agreement
dated as of the Third Amendment Effective Date executed by the Foreign
Guarantors in favor of the Trustee.

“Foreign Lender” shall mean any Lender or Issuing Lender, (a) with respect to
any Borrower other than a U.S. Borrower, that is treated as foreign by the
jurisdiction in which such Borrower is resident for tax purposes, and (b) with
respect to any U.S. Borrower, that, (i) is not a U.S. Person, or (ii) is a
partnership or other entity treated as a partnership for U.S. federal income tax
purposes that is a U.S. Person, but only to the extent the beneficial owners
(including indirect partners if its direct partners are partnerships for U.S.
federal income tax purposes that are U.S. Persons) are not U.S. Persons.

“Foreign Obligors” shall mean those Subsidiaries of the Company that execute or
become party to any Foreign Collateral Document or the French Pledge Agreements.

“Foreign Security Agreements” shall mean (a) the ETHL Security Agreement,
(b) the ETL Security Agreement, (c) the ETEL Security Agreement, (d) the ETGL
Security Agreement, (e) the TA MFG Security Agreement, (f) the EITL Security
Agreement and (g) any other security now or in the future granted by any
Subsidiary of the Company in favor of the Trustee as security for the Secured
Liabilities (as defined in the Foreign Security Agreements).

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Foreign Trust Agreement” shall mean the trust agreement dated on or about the
Third Amendment Effective Date by and among the Trustee, the Administrative
Agent, the Obligors identified therein and the Lenders party thereto as “Secured
Parties.”

“Fourth Amendment” shall mean that certain Fourth Amendment to Credit Agreement
dated as of the Fourth Amendment Effective Date by and among the Credit Parties,
the Foreign Guarantors, the Obligated Foreign Subsidiaries, the Term Loan
Lenders and the Administrative Agent.

“Fourth Amendment Effective Date” shall mean April 8, 2013.

 

16



--------------------------------------------------------------------------------

“French Pledge Agreements” shall mean the pledge of the shares of the French
Subsidiary dated as of the Third Amendment Effective Date executed by ETEL,
Esterline Technologies French Acquisition Limited and the Administrative Agent,
for and on behalf of the Secured Parties, as the same may be amended, modified,
extended, restated, replaced or supplemented from time to time in accordance
with the terms hereof and thereof.

“French Subsidiary” shall mean Esterline Technologies France Holding SNC, a
French société en nom collectif, having its registered office at 5, allée
Charles Pathé, 18941 Bourges Cedex and whose registration number is 533 318 390
RCS Bourges.

“Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Lender, such Defaulting Lender’s Applicable
Percentage of the outstanding LOC Obligations with respect to Letters of Credit
issued by such Issuing Lender other than LOC Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swingline Lender, such Defaulting Lender’s Applicable Percentage
of outstanding Swingline Loans made by such Swingline Lender other than
Swingline Loans as to which such Defaulting Lender’s participation obligation
has been reallocated to other Lenders or Cash Collateralized in accordance with
the terms hereof.

“Fund” shall mean any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” shall mean generally accepted accounting principles in effect in the
United States of America (or, in the case of Foreign Subsidiaries with
significant operations outside the United States of America, generally accepted
accounting principles in effect from time to time in their respective
jurisdictions of organization or formation) applied on a consistent basis,
subject, however, in the case of determination of compliance with the financial
covenants set out in Section 5.9 to the provisions of Section 1.3.

“Government Acts” shall have the meaning set forth in Section 2.17.

“Government Obligations” shall have the meaning set forth in the definition of
“Cash Equivalents.”

“Governmental Authority” shall mean the government of the United States of
America or any other nation, or of any political subdivision thereof, whether
state or local, and any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

17



--------------------------------------------------------------------------------

“Guarantor” shall mean the Domestic Subsidiaries of the Company as are, or may
from time to time become parties to this Agreement and, at the Company’s
election, any Foreign Subsidiaries.

“Guaranty” shall mean the guaranty of the Guarantors and the Obligated Foreign
Subsidiaries set forth in Article X.

“Guaranty Obligations” shall mean, with respect to any Person, without
duplication, any obligations of such Person (other than endorsements in the
ordinary course of business of negotiable instruments for deposit or collection)
guaranteeing or intended to guarantee any Indebtedness of any other Person in
any manner, whether direct or indirect, and including, without limitation, any
obligation, whether or not contingent, (a) to purchase any such Indebtedness or
any property constituting security therefor, (b) to advance or provide funds or
other support for the payment or purchase of any such Indebtedness or to
maintain working capital, solvency or other balance sheet condition of such
other Person (including, without limitation, keep well agreements, maintenance
agreements, comfort letters or similar agreements or arrangements) for the
benefit of any holder of Indebtedness of such other Person, (c) to lease or
purchase property, securities or services primarily for the purpose of assuring
the holder of such Indebtedness against loss in respect thereof, or (d) to
otherwise assure or hold harmless the holder of such Indebtedness against loss
in respect thereof. The amount of any Guaranty Obligation hereunder shall
(subject to any limitations set forth therein) be deemed to be an amount equal
to the outstanding principal amount (or maximum principal amount, if larger) of
the Indebtedness in respect of which such Guaranty Obligation is made.

“Hedging Agreements” shall mean, with respect to any Person, any agreement
entered into to protect such Person against fluctuations in interest rates, or
currency or raw materials values, including, without limitation, any interest
rate swap, cap or collar agreement or similar arrangement between such Person
and one or more counterparties, any foreign currency exchange agreement,
currency protection agreements, commodity purchase or option agreements or other
interest or exchange rate hedging agreements.

“Incremental Increase Amount” shall have the meaning set forth in Section 2.22.

“Incremental Term Loan” shall have the meaning set forth in Section 2.22.

“Indebtedness” of any Person shall mean, without duplication for purposes of
calculating financial ratios, (a) all indebtedness of such Person for borrowed
money, (b) all obligations of such Person for the deferred purchase price of
property or services (other than trade payables not overdue by more than 60 days
incurred in the ordinary course of such Person’s business), (c) all obligations
of such Person evidenced by notes, bonds, debentures or other similar
instruments, (d) all obligations of such Person created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all obligations of such Person as lessee under
Capital Leases, (f) all obligations of such Person under acceptances, letters of
credit or other similar arrangements or credit support facilities, (g) all
obligations of such Person to purchase, redeem, retire, defease or otherwise
make any payment in respect of any Equity Interests in such Person

 

18



--------------------------------------------------------------------------------

or any other Person or any warrants, rights or options to acquire such Equity
Interests, valued, in the case of Redeemable Preferred Interests, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends, (h) all net obligations of such Person in respect of Hedging
Agreements, (i) all Guaranty Obligations and Off-Balance Sheet Obligations of
such Person and (j) all indebtedness and other payment obligations referred to
in clauses (a) through (i) above of another Person secured by (or for which the
holder of such Debt has an existing right, contingent or otherwise, to be
secured by) any Lien on property (including, without limitation, accounts and
contract rights) owned by such Person, even though such Person has not assumed
or become liable for the payment of such indebtedness or other payment
obligations.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning set forth in Section 9.5(b).

“Insolvency” shall mean, with respect to any Multiemployer Plan, the condition
that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

“Intellectual Property” shall mean, collectively, all Copyrights, Copyright
Licenses, Patents, Patent Licenses, Trademarks and Trademark Licenses of the
Credit Parties and their Subsidiaries, all goodwill associated therewith and all
rights to sue for infringement thereof.

“Intercompany Debt” shall have the meaning set forth in Section 9.19.

“Interest Coverage Ratio” shall mean, as of any date of determination, for the
Credit Parties and their Subsidiaries on a Consolidated basis, the ratio of
(a) Consolidated EBITDA for the four (4) consecutive fiscal quarters ending on
such date, to (b) Consolidated Interest Expense for the four (4) consecutive
fiscal quarters ending on such date, except as otherwise provided in
Section 1.3(d).

“Interest Determination Date” shall have the meaning specified in the definition
of “Applicable Margin”.

“Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan or
LIBOR Market Index Rate Loan, the last Business Day of each March, June,
September and December and on the applicable Maturity Date, (b) as to any LIBOR
Rate Loan having an Interest Period of three months or less, the last day of
such Interest Period, (c) as to any LIBOR Rate Loan having an Interest Period
longer than three months, (i) each three (3) month anniversary following the
first day of such Interest Period and (ii) the last day of such Interest Period
and (d) as to any Loan which is the subject of a mandatory prepayment required
pursuant to Section 2.7(b), the date on which such mandatory prepayment is due.

“Interest Period” shall mean, with respect to any LIBOR Rate Loan,

(a) initially, the period commencing on the Borrowing Date or conversion date,
as the case may be, with respect to such LIBOR Rate Loan and ending one, two,
three or six months thereafter, as selected by the Company in the Notice of
Borrowing or Notice of Conversion given with respect thereto; and

 

19



--------------------------------------------------------------------------------

(b) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six, months thereafter, as selected by the Company by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto; provided
that the foregoing provisions are subject to the following:

(i) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise end
on a day that is not a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless the result of such extension would be to
carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

(ii) any Interest Period pertaining to a LIBOR Rate Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the relevant calendar month;

(iii) if the Company shall fail to give notice as provided above, the Company
shall be deemed to have selected an Alternate Base Rate Loan to replace the
affected LIBOR Rate Loan;

(iv) no Interest Period in respect of any Loan shall extend beyond the Maturity
Date and, further with regard to the Term Loans, no Interest Period shall extend
beyond any principal amortization payment date with respect to such Term Loan
unless the portion of such Term Loan with Interest Periods expiring prior to or
concurrently with the date such principal amortization payment date is due, is
at least equal to the amount of such principal amortization payment due on such
date; and

(v) no more than ten (10) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

“Interpolated Rate” shall mean, at any time, for a given currency and for a
given Interest Period, the rate per annum determined by the Administrative Agent
(which determination shall be conclusive and binding absent manifest error) to
be equal to the rate that results from interpolating on a linear basis between
(a) the LIBOR Screen Rate or CDOR Screen Rate, as applicable, for the longest
period (for which a LIBOR Screen Rate or CDOR Screen Rate is

 

20



--------------------------------------------------------------------------------

available for such currency) that is shorter than such Interest Period; and
(b) the LIBOR Screen Rate or CDOR Screen Rate, as applicable, for the shortest
period (for which a LIBOR Screen Rate or CDOR Screen Rate is available for such
currency) that exceeds such Interest Period, in each case, at such time;
provided, that if any Interpolated Rate shall be less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

“Investment” shall mean (a) the acquisition (whether for cash, property,
services, assumption of Indebtedness, securities or otherwise) of Equity
Interests, other ownership interests or other securities of any Person or bonds,
notes, debentures or all or substantially all of the assets of any Person,
(b) any advance, loan or other extension of credit to, any Person or (c) any
other capital contribution to or investment in any Person, including, without
limitation, any Guaranty Obligation (including any Guaranty Obligation for a
letter of credit issued on behalf of such Person, but excluding any Letter of
Credit issued pursuant to this Agreement) incurred for the benefit of such
Person.

“Issuing Lender” shall mean, as the context may require, (a) with respect to
(i) all Existing Letters of Credit and (ii) all other Letters of Credit issued
on behalf of the Company or any Domestic Subsidiary in Dollars, Wells Fargo and
(b) with respect to all other Letters of Credit, either (A) Wells Fargo or
(B) such other Lender that agrees to become an Issuing Lender as requested by
the Company and approved by the Administrative Agent (such approval not to be
unreasonably withheld), together with any successor to any such issuing lender
hereunder.

“Issuing Lender Fees” shall have the meaning set forth in Section 2.5(c).

“Joinder Agreement” shall mean a Joinder Agreement in substantially the form of
Exhibit 1.1(c), executed and delivered by an Additional Credit Party in
accordance with the provisions of Section 5.10.

“Lender” shall mean any of the several banks and other financial institutions as
are, or may from time to time become parties to this Agreement; provided that
notwithstanding the foregoing, “Lender” shall not include any Credit Party or
any of the Credit Party’s Affiliates or Subsidiaries.

“Letter of Credit” shall mean (a) any letter of credit issued by the Issuing
Lender pursuant to the terms hereof, as such letter of credit may be amended,
modified, restated, extended, renewed, increased, replaced or supplemented from
time to time in accordance with the terms of this Agreement and (b) any Existing
Letter of Credit, in each case as such letter of credit may be amended,
modified, extended, renewed or replaced from time to time in accordance with the
terms of this Agreement.

“Letter of Credit Facing Fee” shall have the meaning set forth in
Section 2.5(c).

“Letter of Credit Fee” shall have the meaning set forth in Section 2.5(b).

“Leverage Ratio” shall mean, at any date of determination, the ratio of
(a) (i) Consolidated total Debt for Borrowed Money (other than temporary
Indebtedness permitted pursuant to Section 6.1) at such date plus, without
duplication, (ii) the undrawn amount of all

 

21



--------------------------------------------------------------------------------

outstanding Letters of Credit (other than (1) trade Letters of Credit,
(2) performance based Letters of Credit and (3) Letters of Credit which are Cash
Collateralized) at such date less (A) if Revolving Loans (including undrawn
Letters of Credit) in an aggregate principal Dollar Equivalent of $20,000,000 or
less are outstanding, domestic cash and Cash Equivalents on hand of the Company
and its Subsidiaries or (B) if Revolving Loans (including undrawn Letters of
Credit) in an aggregate principal Dollar Equivalent greater than $20,000,000 are
outstanding, domestic cash and Cash Equivalents of the Credit Parties and their
Subsidiaries held in accounts with Lenders or Affiliates of Lenders that are
subject to Deposit Account Control Agreements in favor of the Administrative
Agent (for the benefit of the Secured Parties) in an amount not to exceed
$100,000,000; provided that the $100,000,000 limitation shall not apply to the
calculation of the Leverage Ratio for purposes of determining the Applicable
Margin to (b) Consolidated EBITDA for the four (4) consecutive fiscal quarters
ending on such date, except as otherwise provided in Section 1.3(d).

“LIBOR” shall mean, (a) for any LIBOR Rate Loan (other than LIBOR Rate Loans
denominated in Canadian Dollars) for any Interest Period therefor, the rate per
annum (rounded upwards, if necessary, to the nearest 1/100 of 1%) for deposits
of Dollars (or the applicable Foreign Currency) for a term coextensive with the
designated Interest Period which the ICE Benchmark Administration (or any
successor administrator of LIBOR rates) fixes as its LIBOR rate as of 11:00 a.m.
(London time) on the day which is two (2) Business Days prior to the beginning
of such Interest Period; provided, that, if such rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement. If for any
reason such rate is not available, then “LIBOR” shall mean the rate per annum at
which, as determined by the Administrative Agent in accordance with its
customary practices, Dollars or such Foreign Currency in an amount comparable to
the Loans then requested are being offered to leading banks at approximately
11:00 A.M. London time, two (2) Business Days prior to the commencement of the
applicable Interest Period for settlement in immediately available funds by
leading banks in the London interbank market for a period equal to the Interest
Period selected; provided, that, if such rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement. With respect to any
LIBOR Rate Loan denominated in British Pounds Sterling or Euros, for any
Interest Period, “LIBOR” shall mean the rate equal to the rate determined in
accordance with the foregoing terms of this definition.

(b) for any LIBOR Rate Loan denominated in Canadian Dollars, the average rate
for Canadian Dollars bankers acceptances as administered by the Investment
Industry Regulatory Organization of Canada (or any other Person that takes over
the administration of that rate) with a tenor equal to such Interest Period,
displayed on CDOR page of the Reuters screen that displays such rate (or, in the
event such rate does not appear on a Reuters page or screen, on any successor or
substitute Reuters page or screen that displays such rate, or on the appropriate
page or screen of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) (in each case, the “CDOR Screen Rate”) at approximately 11:00 a.m.,
Toronto time, on the first day of such Interest Period, provided, that if the
CDOR Screen Rate shall be less than zero, such rate shall be deemed to be zero
for the purposes of this Agreement, and provided, further, if the CDOR Screen
Rate shall not be available at such time for such Interest Period, the LIBOR
Rate for such LIBOR Rate Loan shall be the Interpolated Rate.

 

22



--------------------------------------------------------------------------------

“LIBOR Lending Office” shall mean, initially, the office(s) of each Lender
designated as such Lender’s LIBOR Lending Office in such Lender’s Administrative
Questionnaire; and thereafter, such other office of such Lender as such Lender
may from time to time specify to the Administrative Agent and the Company as the
office of such Lender at which the LIBOR Rate Loans of such Lender are to be
made.

“LIBOR Market Index Rate” shall mean, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the “LIBOR Rate” for
such currency for a one month Interest Period at approximately 11:00 A.M.
(London time) on such day or, if such day is not a Business Day in London, then
the immediately preceding Business Day in London; provided, that, if such rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement. If for any reason such rate is not available, then “LIBOR Market
Index Rate” shall mean the rate per annum at which, as determined by the
Administrative Agent in accordance with its customary practices, Dollars or
applicable Foreign Currency in an amount comparable to the Loans then requested
are being offered to leading banks at approximately 11:00 A.M. London time on
such day for settlement in immediately available funds by leading banks in the
London interbank market for a one-month period; provided, that, if such rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement.

“LIBOR Market Index Rate Loan” shall mean Loans the rate of interest applicable
to which is based on the LIBOR Market Index Rate.

“LIBOR Rate” shall mean a LIBOR rate per annum (rounded upwards, if necessary,
to the next higher 1/100th of 1%) determined by the Administrative Agent in
accordance with the definition of “LIBOR”.

“LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which is
based on the LIBOR Rate (but excluding LIBOR Market Index Rate Loans).

“LIBOR Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, encumbrance,
lien (statutory or other), charge or other security interest or any preference,
priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including, without limitation, (a) any conditional sale or
other title retention agreement and any Capital Lease having substantially the
same economic effect as any of the foregoing and (b) the filing of, or the
agreement to give, any UCC financing statement).

“Loan” shall mean a Revolving Loan, the Term Loan, a Swingline Loan and/or an
Incremental Term Loan (if any), as appropriate.

“LOC Commitment” shall mean the commitment of the Issuing Lender to issue
Letters of Credit and with respect to each Revolving Lender, the commitment of
such Revolving Lender to purchase Participation Interests in the Letters of
Credit up to such Lender’s LOC Commitment as specified in Schedule 2.1(a), as
such amount may be reduced from time to time in accordance with the provisions
hereof.

 

23



--------------------------------------------------------------------------------

“LOC Committed Amount” shall have the meaning set forth in Section 2.3(a).

“LOC Documents” shall mean, with respect to each Letter of Credit, such Letter
of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (a) the rights and obligations of
the parties concerned or (b) any collateral for such obligations.

“LOC Obligations” shall mean, at any time, the sum of (a) the maximum amount
which is, or at any time thereafter may become, available to be drawn under
Letters of Credit then outstanding, assuming compliance with all requirements
for drawings referred to in such Letters of Credit plus (b) the aggregate amount
of all drawings under Letters of Credit honored by the Issuing Lender but not
theretofore reimbursed.

“Mandatory LOC Borrowing” shall have the meaning set forth in Section 2.3(e).

“Mandatory Swingline Borrowing” shall have the meaning set forth in
Section 2.4(b)(ii).

“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Company and its Subsidiaries, taken as a whole, (b) the
legality, validity, binding effect or enforceability against any Credit Party or
any Subsidiary of any Credit Document to which it is a party or (c) the ability
of any Credit Party or any Subsidiary to perform its Obligations under any
Credit Document to which it is or is to be a party. For purposes of
clarification, the incurrence of Indebtedness by the Company and/or its
Subsidiaries in compliance with this Agreement shall not, in and of itself, be
deemed to be a Material Adverse Effect.

“Material Contract” shall mean with respect to the Company or its Subsidiaries,
each contract to which such Person is a party involving aggregate consideration
payable to or by such Person in excess of 10% of Consolidated revenues in any
year of the Company and its Subsidiaries, taken as a whole, or otherwise
material to the business, condition (financial or otherwise), operations,
performance, properties or prospects of the Company and its Subsidiaries, taken
as a whole.

“Material Debt” means Debt for Borrowed Money in an aggregate principal amount
in excess of $25,000,000.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including crude oil or any extraction thereof) or petroleum products or any
hazardous or toxic substances, materials or wastes, defined or regulated as such
in or under any Environmental Law, including, without limitation, asbestos,
perchlorate, polychlorinated biphenyls and urea-formaldehyde insulation.

 

24



--------------------------------------------------------------------------------

“Maturity Date” shall mean the date that is five years following the Seventh
Amendment Effective Date; provided, however, if such date is not a Business Day,
the Maturity Date shall be the next preceding Business Day.

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Multiemployer Plan” shall mean a Plan that is a multiemployer plan as defined
in Section 4001(a)(3) of ERISA.

“National Currency Unit” shall mean a fraction or multiple of one Euro Unit
expressed in units of the former national currency of a Participating Member
State.

“Net Income Taxes” shall mean, with respect to the Administrative Agent, any
Lender, the Issuing Lender or any other recipient of any payment to be made by
or on account of any obligation of any Credit Party or Obligated Foreign
Subsidiary under any Credit Document, (a) any Taxes imposed on or measured by
such recipient’s overall net income (however denominated), or any franchise
Taxes imposed on such recipient in lieu of net income Taxes by the jurisdiction
(or any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, and (b) any branch
profits Taxes imposed by the United States or any similar tax imposed by any
other jurisdiction in which any Borrower is located.

“Non-Consenting Lender” shall mean any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 9.1 and (b) has been
approved by the Required Lenders.

“Non-Defaulting Lender’ shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

“Note” or “Notes” shall mean the Revolving Loan Notes, the Term Loan Notes
and/or the Swingline Loan Note, collectively, separately or individually, as
appropriate.

“Notice of Borrowing” shall mean a request for a Revolving Loan borrowing
pursuant to Section 2.1(b)(i) or a request for a Swingline Loan borrowing
pursuant to Section 2.4(b)(i), as appropriate. A Form of Notice of Borrowing is
attached as Exhibit 1.1(d).

“Notice of Conversion/Extension” shall mean the written notice of conversion of
a LIBOR Rate Loan to an Alternate Base Rate Loan or LIBOR Market Index Rate
Loan, or an Alternate Base Rate Loan or LIBOR Market Index Rate Loan to a LIBOR
Rate Loan or a LIBOR Market Index Rate Loan to an Alternate Base Rate Loan or
LIBOR Rate Loan, or extension of a LIBOR Rate Loan, in each case substantially
in the form of Exhibit 1.1(e).

“Obligated Foreign Subsidiaries” shall mean (a) Esterline Technologies Holdings
Ltd., (b) Esterline Technologies Ltd., (c) Leach International Mexico S. de R.L.
de C.V. and (d) any other Foreign Subsidiary that agrees to be an Obligated
Foreign Subsidiary on terms and conditions satisfactory to the Administrative
Agent; provided, however, to the extent the

 

25



--------------------------------------------------------------------------------

Company elects to join any Obligated Foreign Subsidiary as a Guarantor pursuant
to Section 5.10 of this Agreement, such entity shall cease to be an Obligated
Foreign Subsidiary hereunder upon becoming a Guarantor.

“Obligations” shall mean, collectively, all of the obligations, Indebtedness and
liabilities of the Credit Parties and the Obligated Foreign Subsidiaries to the
Lenders (including the Issuing Lender) and the Administrative Agent, whenever
arising, under this Agreement, the Notes or any of the other Credit Documents,
including principal, interest, fees, costs, charges, expenses, professional
fees, reimbursements, all sums chargeable to the Credit Parties and the
Obligated Foreign Subsidiaries or for which any Credit Party or Obligated
Foreign Subsidiary is liable as an indemnitor and whether or not evidenced by a
note or other instrument and indemnification obligations and other amounts
(including, but not limited to, any interest accruing after the occurrence of a
filing of a petition of bankruptcy under the Bankruptcy Code with respect to any
Credit Party or Obligated Foreign Subsidiary, regardless of whether such
interest is an allowed claim under the Bankruptcy Code). In no event shall the
Obligations include any Excluded Swap Obligations.

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

“Off-Balance Sheet Obligation” means, with respect to any Person, any Obligation
of such Person under a synthetic lease, tax retention operating lease,
off-balance sheet loan or similar off-balance sheet financing classified as an
operating lease in accordance with GAAP, if such Obligations would give rise to
a claim against such Person in a proceeding referred to in Section 7.1(e).

“Operating Lease” shall mean, as applied to any Person, any lease (including,
without limitation, leases which may be terminated by the lessee at any time) of
any property (whether real, personal or mixed) which is not a Capital Lease
other than any such lease in which that Person is the lessor.

“Other Connection Taxes” shall mean, with respect to the Administrative Agent,
any Lender, any Issuing Lender or any other recipient of any payment to be made
by or on account of any obligation of any Credit Party or Obligated Foreign
Subsidiary under any Credit Document, Taxes imposed as a result of a present or
former connection between such recipient and the jurisdiction imposing such Tax
(other than connections arising from such recipient having executed, delivered,
or become a party to, performed its obligations or received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to, or enforced, any Credit Document, or sold or assigned
an interest in any Loan or Credit Document), including without limitation, taxes
imposed on or measured by its overall income (however denominated), and
franchise taxes imposed on it (in lieu of income taxes), by the jurisdiction (or
any political subdivision thereof) under the Laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable Domestic Lending Office is located.

 

26



--------------------------------------------------------------------------------

“Other Taxes” shall mean all present or future stamp, court or documentary Taxes
and any other excise, property, intangible, recording, filing or similar Taxes
which arise from any payment made under, from the execution, delivery,
performance, enforcement or registration of, from the receipt or perfection of a
security interest under, or otherwise with respect to, any Credit Document.

“Participating Member State” shall mean each country so described in any EMU
Legislation.

“Participant” has the meaning assigned to such term in clause (d) of
Section 9.6.

“Participation Interest” shall mean a participation interest purchased by a
Revolving Lender in LOC Obligations as provided in Section 2.3(c) and in
Swingline Loans as provided in Section 2.4.

“Patent Licenses” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to manufacture, use or sell any
invention covered by a Patent.

“Patents” shall mean (a) all letters patent of the United States or any other
country, now existing or hereafter arising, and all improvement patents,
reissues, reexaminations, patents of additions, renewals and extensions thereof
and (b) all applications for letters patent of the United States or any other
country and all provisionals, divisions, continuations and continuations-in-part
and substitutes thereof.

“Patriot Act” shall mean the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001 (Title III of Pub. L. No. 107-56 (signed into law October 26,
2001)), as amended or modified from time to time.

“Payment Event of Default” shall mean an Event of Default specified in
Section 7.1(a).

“PBGC” shall mean the Pension Benefit Guaranty Corporation established pursuant
to Subtitle A of Title IV of ERISA.

“Permitted Acquisition” shall mean an acquisition or any series of related
acquisitions by a Credit Party or a Subsidiary of a Credit Party of (a) all or
substantially all of the assets or not less than a majority of the outstanding
Voting Stock or economic interests of a Person (together with all or any portion
of the non-voting Equity Interests of such Person), (b) a Person that is
incorporated, formed or organized by a merger, amalgamation or consolidation or
any other combination with such Person or (c) any division, line of business or
other business unit of a Person (such Person or such division, line of business
or other business unit of such Person shall be referred to herein as the
“Target”), in each case so long as:

(i) no Default or Event of Default shall then exist or would exist after giving
effect thereto;

 

27



--------------------------------------------------------------------------------

(ii) the lines of business of the Person to be (or the property and assets of
which are to be) so purchased or otherwise acquired shall be substantially the
same or similar lines of business (or any reasonable extensions or expansions
thereof) as one or more of the principal businesses of the Company and its
Subsidiaries in the ordinary course;

(iii) such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to have a Material
Adverse Effect (as determined in good faith by the board of directors (or the
persons performing similar functions) of the Company or such Subsidiary if the
board of directors is otherwise approving such transaction and, in each other
case, by a Responsible Officer);

(iv) (A) immediately after giving effect to such purchase or other acquisition,
the Company and its Subsidiaries shall be in compliance on a Pro Forma Basis
with all of the covenants set forth in Section 5.9, such compliance to be
determined on the basis of the financial information most recently delivered to
the Administrative Agent pursuant to Section 5.1 and (B) the Administrative
Agent shall have received, with respect to any such purchase or other
acquisition or series of related purchases or acquisitions, the total cash and
noncash consideration (excluding Equity Interests of the Company) paid by or on
behalf of the Company and its Subsidiaries for which exceeds $100,000,000,
(1) within 30 days after the consummation of such purchase or acquisition, a
description of each Person so purchased or acquired and the material terms of
such acquisition, (2) within 30 days after the consummation of such purchase or
acquisition, a copy of summary financial information and, to the extent
available, audited financial statements of each Person so purchased or acquired
for the quarter and year most recently ended and (3) prior to the consummation
of such purchase or acquisition, a certificate from the Company certifying that
immediately after giving effect to such purchase or other acquisition, the
Company and its Subsidiaries shall be in compliance on a Pro Forma Basis with
all of the covenants set forth in Section 5.9;

(v) such acquisition shall not be a “hostile” acquisition and shall have been
approved by the Board of Directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target; and

(vi) the Company shall have delivered to the Administrative Agent, on behalf of
the Secured Parties, at least five Business Days prior to the date on which any
such purchase or other acquisition for which the total cash and noncash
consideration (excluding Equity Interests of the Company) paid by or on behalf
of the Company and its Subsidiaries exceeds $100,000,000, a certificate executed
by a Responsible Officer, certifying that all of the requirements set forth in
this definition to be satisfied by the consummation date have been satisfied or
will be satisfied on or prior to the consummation of such purchase or other
acquisition.

 

28



--------------------------------------------------------------------------------

“Permitted Investments” shall have the meaning set forth in Section 6.5.

“Permitted Liens” shall have the meaning set forth in Section 6.2.

“Person” shall mean any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” shall mean, as of any date of determination, any employee benefit plan
which is covered by Title IV of ERISA and in respect of which any Credit Party
or a Commonly Controlled Entity is (or, if such plan were terminated at such
time, would under Section 4069 of ERISA be deemed to be) an “employer” as
defined in Section 3(5) of ERISA.

“Pledge Agreement” shall mean the Pledge Agreement dated as of the Closing Date
executed by the Credit Parties (other than the Foreign Borrowers) in favor of
the Administrative Agent, for the benefit of the Secured Parties, as the same
may from time to time be amended, modified, extended, restated, replaced, or
supplemented from time to time in accordance with the terms hereof and thereof.

“Preferred Interests” shall mean, with respect to any Person, Equity Interests
issued by such Person that are entitled to a preference or priority over any
other Equity Interests issued by such Person upon any distribution of such
Person’s property and assets, whether by dividend or upon liquidation.

“Prime Rate” shall have the meaning set forth in the definition of Alternate
Base Rate.

“Pro Forma Basis” shall mean, with respect to any transaction, that such
transaction shall be deemed to have occurred as of the first day of the
four-quarter period (or twelve month period, as applicable) ending as of the
most recent quarter end (or month end, as applicable) preceding the date of such
transaction for which financial statement information is available.

“Properties” shall have the meaning set forth in Section 3.10(a).

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor or Obligated Foreign Subsidiary that has total assets exceeding
$10,000,000 at the time such Swap Obligation is incurred or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations promulgated thereunder.

“Redeemable” shall mean, with respect to any Equity Interest, any Indebtedness
or any other right or Obligation, any such Equity Interest, Indebtedness, right
or Obligation that (a) the issuer has undertaken to redeem at a fixed or
determinable date or dates, whether by operation of a sinking fund or otherwise,
or upon the occurrence of a condition not solely within the control of the
issuer or (b) is redeemable at the option of the holder.

“Register” shall have the meaning set forth in Section 9.6(c).

 

29



--------------------------------------------------------------------------------

“Reimbursement Obligation” shall mean the obligation of the Company to reimburse
the Issuing Lender pursuant to Section 2.3(d) for amounts drawn under Letters of
Credit.

“Related Parties” shall mean, with respect to any Person, such Person’s
Affiliates and the partners, directors, officers, employees, agents, trustees
and advisors of such Person and of such Person’s Affiliates.

“Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

“Reportable Event” shall mean any of the events set forth in Section 4043(c) of
ERISA, other than those events as to which the thirty-day notice period is
waived under PBGC Reg. §4043 or otherwise.

“Required Lenders” shall mean, as of any date of determination, Lenders holding
at least a majority of (a) the outstanding Revolving Commitments and Term Loan
or (b) if the Revolving Commitments have been terminated, those Lenders holding
at least a majority of the outstanding Loans and Participation Interests;
provided, however, that if any Lender shall be a Defaulting Lender at such time,
then there shall be excluded from the determination of Required Lenders,
Obligations (including Participation Interests) owing to such Defaulting Lender
and such Defaulting Lender’s Commitments.

“Requirement of Law” shall mean, as to any Person, (a) the articles or
certificate of incorporation, by-laws or other organizational or governing
documents of such Person, and (b) all international, foreign, Federal, state and
local statutes, treaties, rules, guidelines, regulations, ordinances, codes,
executive orders, and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority (in each case whether or not having the force of law); in each case
applicable to or binding upon such Person or any of its property or to which
such Person or any of its property is subject.

“Responsible Officer” shall mean, for any Credit Party or Obligated Foreign
Subsidiary, the chief executive officer, the president or chief financial
officer of such Credit Party or Obligated Foreign Subsidiary and any additional
responsible officer that is designated as such to the Administrative Agent.

“Restricted Payment” shall mean (a) any dividend or other distribution, direct
or indirect, on account of any shares (or equivalent) of any class of Equity
Interests of any Credit Party or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of any Credit Party or any of its
Subsidiaries, now or hereafter outstanding, (c) any payment made to retire, or
to obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Equity Interests of

 

30



--------------------------------------------------------------------------------

any Credit Party or any of its Subsidiaries, now or hereafter outstanding,
(d) any payment with respect to any earnout obligation other than in connection
with a Permitted Acquisition or other transaction permitted by Section 6.5,
(e) the payment of any extraordinary salary, bonus or other form of compensation
to any Person who is directly or indirectly a significant partner, shareholder,
owner or executive officer of any such Person, to the extent such extraordinary
salary, bonus or other form of compensation is not included in the calculation
of the Consolidated Net Income or Consolidated Net Loss (as the case may be) of
the Company.

“Revaluation Date” shall mean each of the following: (a) each date a Loan is
made pursuant to Section 2.1 or Section 2.4; (b) each date a Loan is converted
to or continued as a LIBOR Rate Loan pursuant to the terms of this Agreement;
(c) each date a Revolving Loan is made to reimburse a Swingline Loan or drawing
under a Letter of Credit or a Participation Interest is required to be purchased
in an outstanding Swingline Loan or outstanding LOC Obligation pursuant to the
terms of this Agreement; (d) the last Business Day of each calendar month; and
(e) such additional dates as the Administrative Agent or the Required Lenders
shall reasonably specify.

“Revolving Commitment” shall mean, with respect to each Revolving Lender, the
commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to such Lender’s Revolving Committed
Amount as specified in Schedule 2.1(a), as such amount may be reduced from time
to time in accordance with the provisions hereof.

“Revolving Commitment Percentage” shall mean, for any Revolving Lender, the
percentage identified as its Revolving Commitment Percentage on Schedule 2.1(a),
or in the Assignment and Assumption pursuant to which such Lender became a
Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

“Revolving Committed Amount” shall have the meaning set forth in Section 2.1(a).

“Revolving Facility” shall have the meaning set forth in Section 2.1(a).

“Revolving Facility Increase” shall have the meaning set forth in Section 2.22.

“Revolving Lender” shall mean, as of any date of determination, a Lender holding
a Revolving Commitment, a Revolving Loan or a Participation Interest on such
date.

“Revolving Loan” shall have the meaning set forth in Section 2.1 and shall be
comprised of the Company Revolving Loans and the Foreign Borrower Revolving
Loans.

“Revolving Loan Note - Company” shall mean the promissory notes of the Company
provided pursuant to Section 2.1(e) in favor of any of the Revolving Lenders
evidencing the Revolving Loan provided by any such Revolving Lender pursuant to
Section 2.1(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

 

31



--------------------------------------------------------------------------------

“Revolving Loan Note - Foreign Borrower” or “Revolving Loan Notes” shall mean
the promissory notes of the Foreign Borrowers provided pursuant to
Section 2.1(e) in favor of any of the Revolving Lenders evidencing the Foreign
Borrower Revolving Loan provided by any such Revolving Lender pursuant to
Section 2.1(a), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced or supplemented
from time to time.

“Revolving Loan Notes” shall mean the Revolving Loan Notes - Company and /or the
Revolving Loan Notes - Foreign Borrower, as applicable.

“S&P” shall mean Standard & Poor’s Ratings Services, a division of The McGraw
Hill Companies, Inc.

“Sanctions” shall mean economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State or (b) the
United Nations Security Counsel, the European Union, any member state of the
European Union, the French Republic, Her Majesty’s Treasury of the United
Kingdom, Hong Kong Monetary Authority or any other relevant sanctions
authorities.

“Sanctioned Entity” shall mean, at any time, (a) a country or a government of a
country, (b) an agency of the government of a country, (c) an organization
directly or indirectly controlled by a country or its government, or (d) a
person or entity resident in or determined to be resident in a country, that is
itself the subject or target of any Sanctions.

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Counsel, the European Union,
any member state of the European Union, the French Republic, Her Majesty’s
Treasury of the United Kingdom or any other relevant sanctions authorities,
(b) any Person operating, organized or resident in a country or territory which
is a Sanctioned Entity, including, without limitation, as of the date of the
Seventh Amendment Effective Date, the Crimea Region, Cuba, Iran, Burma, North
Korea, Sudan and Syria or (c) any Person owned or controlled by any such Person
or Persons.

“Sarbanes-Oxley” shall mean the Sarbanes-Oxley Act of 2002.

“SEC” shall mean the Securities and Exchange Commission or any successor
Governmental Authority.

“Secured Parties” shall mean the Administrative Agent, the Lenders and the Bank
Product Providers; provided, that, the Administrative Agent shall not be
considered a Secured Party for purposes of the French Pledge Agreements.

“Securities Act” shall mean the Securities Act of 1933, together with any
amendment thereto or replacement thereof and any rules or regulations
promulgated thereunder.

 

32



--------------------------------------------------------------------------------

“Securities Laws” shall mean the Securities Act, the Exchange Act,
Sarbanes-Oxley and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
Public Company Accounting Oversight Board, as each of the foregoing may be
amended and in effect on any applicable date hereunder.

“Security Agreement” shall mean the Security Agreement dated as of the Closing
Date executed by the Credit Parties (other than the Foreign Borrowers) in favor
of the Administrative Agent, for the benefit of the Secured Parties, as amended,
modified, extended, restated, replaced, or supplemented from time to time in
accordance with its terms.

“Security Documents” shall mean the Security Agreement, the Pledge Agreement,
the Foreign Collateral Documents, the French Pledge Agreements, any Deposit
Account Control Agreement and all other agreements, documents and instruments
relating to, arising out of, or in any way connected with any of the foregoing
documents or granting to the Administrative Agent, for the benefit of the
Secured Parties, Liens or security interests to secure, inter alia, the Credit
Party Obligations (or, with respect to the Foreign Collateral Documents, the
Obligations of the Foreign Borrowers) whether now or hereafter executed and/or
filed, each as may be amended from time to time in accordance with the terms
hereof, executed and delivered in connection with the granting, attachment and
perfection of the Administrative Agent’s security interests and liens arising
thereunder, including, without limitation, UCC financing statements.

“Senior Secured Leverage Ratio” shall mean, at any date of determination, the
ratio of (i) Consolidated total Debt for Borrowed Money of the Credit Parties
and their Subsidiaries which is secured by a Lien (other than Indebtedness which
is subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Administrative Agent and temporary Indebtedness
permitted pursuant to Section 6.1) at such date plus, without duplication,
(ii) the undrawn amount of all outstanding Letters of Credit (other than
(1) trade Letters of Credit, (2) performance based Letters of Credit and
(3) Letters of Credit which are Cash Collateralized) at such date to
(b) Consolidated EBITDA for the four (4) consecutive fiscal quarters ending on
such date, except as otherwise provided in Section 1.3(d).

“Sharing Event” means (a) the occurrence of any Event of Default under
Section 7.1(e), (b) the declaration of the termination of any Commitment, or the
acceleration of the maturity of any Loans, in each case in accordance with
Section 7.2 or (iii) the failure of any Borrower to pay any principal of, or
interest on, any Loans or any LOC Obligations on the Maturity Date.

“Single Employer Plan” shall mean any Plan that is not a Multiemployer Plan.

“Seventh Amendment” means that certain Seventh Amendment to Credit Agreement,
dated as of the Seventh Amendment Effective Date, by and among the Company, the
Foreign Borrowers, the Guarantors, the Lenders and the Administrative Agent.

“Seventh Amendment Effective Date” means April 9, 2015.

 

33



--------------------------------------------------------------------------------

“Solvent” and “Solvency” shall mean, with respect to any Person on a particular
date, that on such date (a) the fair value of the property of such Person is
greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Spot Rate” shall mean, for any currency, the rate determined by the
Administrative Agent, to be the rate quoted by the Person acting in such
capacity, as the spot rate for the purchase by such Person of such currency with
another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided that the
Administrative Agent may obtain such spot rate from another financial
institution designated by the Administrative Agent if the Person acting in such
capacity does not have as of the date of determination a spot buying rate for
any such currency.

“Subsidiary” shall mean, as to any Person, a corporation, partnership, limited
liability company or other entity of which shares of stock or other ownership
interests having ordinary voting power (other than stock or such other ownership
interests having such power only by reason of the happening of a contingency) to
elect a majority of the board of directors or other managers of such
corporation, limited liability company, partnership or other entity are at the
time owned, or the management of which is otherwise controlled, directly or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of the Company.

“Surviving Debt” means Indebtedness of each Credit Party and its Subsidiaries
outstanding as of the Seventh Amendment Effective Date and described in Schedule
3.30 attached hereto, and shall include the 2010 Senior Notes.

“Swap Obligations” means, with respect to any Guarantor or Obligated Foreign
Subsidiary, an obligation to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of § 1a(47) of the
Commodity Exchange Act.

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding up to
the Swingline Committed Amount, and the commitment of the Revolving Lenders to
purchase participation interests in the Swingline Loans as provided in
Section 2.4(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

 

34



--------------------------------------------------------------------------------

“Swingline Committed Amount” shall mean the amount of the Swingline Lender’s
Swingline Commitment as specified in Section 2.4(a).

“Swingline Exposure” means, with respect to any Lender, an amount equal to the
Applicable Percentage of such Lender multiplied by the principal amount of
outstanding Swingline Loans.

“Swingline Lender” shall mean Wells Fargo and any successor swingline lender.

“Swingline Loan” shall have the meaning set forth in Section 2.4(a).

“Swingline Loan Note” shall mean the promissory note of the Company in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to
Section 2.4(d), as such promissory note may be amended, modified, extended,
restated, replaced, or supplemented from time to time.

“TA MFG” shall have the meaning set forth in the first paragraph of this
Agreement.

“TA MFG Security Agreement” shall mean the security agreement dated the Fifth
Amendment Effective Date entered into by TA MFG and the Trustee.

“Target” shall have the meaning set forth in the definition of “Permitted
Acquisition”.

“Target Settlement Day” means any day on which the Trans-European Automated
Real-Time Gross Settlement Express Transfer (TARGET) System is open.

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.

“Term Loan” shall have the meaning set forth in Section 2.2(a).

“Term Loan Availability Period” shall have the meaning set forth in
Section 2.2(a).

“Term Loan Commitment” shall mean, with respect to each Term Loan Lender, the
commitment of such Term Loan Lender to make its portion of the Term Loan in a
principal amount equal to such Term Loan Lender’s Term Loan Commitment
Percentage of the Term Loan Committed Amount.

“Term Loan Commitment Fee” shall have the meaning set forth in Section 2.5(e).

“Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 2.1(a),
or in the Assignment and Assumption pursuant to which such Lender became a
Lender hereunder, as such percentage may be modified in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

 

35



--------------------------------------------------------------------------------

“Term Loan Committed Amount” shall have the meaning set forth in Section 2.2(a).

“Term Loan Facility” shall have the meaning set forth in Section 2.2(a).

“Term Loan Funding Date” shall have the meaning set forth in Section 2.2(a).

“Term Loan Lender” shall mean a Lender holding a Term Loan Commitment or a
portion of the outstanding Term Loan.

“Term Loan Note” or “Term Loan Notes” shall mean the promissory notes of the
Company (if any) in favor of any of the Term Loan Lenders evidencing the portion
of the Term Loan provided by any such Term Loan Lender pursuant to
Section 2.2(d), individually or collectively, as appropriate, as such promissory
notes may be amended, modified, extended, restated, replaced, or supplemented
from time to time.

“Third Amendment” shall mean that certain Third Amendment to Credit Agreement
dated as of the Third Amendment Effective Date by and among the Credit Parties,
the Foreign Guarantors the Obligated Foreign Subsidiaries, the Lenders and the
Administrative Agent.

“Third Amendment Effective Date” shall mean July 20, 2011.

“Trademark License” shall mean any agreement, whether written or oral, providing
for the grant by or to a Person of any right to use any Trademark.

“Trademarks” shall mean (a) all trademarks, trade names, corporate names,
company names, business names, fictitious business names, service marks,
elements of package or trade dress of goods or services, logos and other source
or business identifiers, together with the goodwill associated therewith, all
registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any State thereof or any other
country or any political subdivision thereof and (b) all renewals thereof.

“Tranche” shall mean the collective reference to (a) LIBOR Rate Loans whose
Interest Periods begin and end on the same day and (b) Alternate Base Rate Loans
or LIBOR Market Index Rate made on the same day.

“Transactions” shall mean the closing of this Agreement and the other Credit
Documents and the other transactions contemplated hereby and pursuant to the
other Credit Documents (including, without limitation, the initial borrowings
under the Credit Documents and the payment of fees and expenses in connection
with all of the foregoing).

“Transfer Effective Date” shall have the meaning set forth in each Assignment
and Assumption.

“Trustee” shall have the meaning set forth in the Foreign Trust Agreement.

 

36



--------------------------------------------------------------------------------

“2010 Indenture” means that Indenture, dated as of August 8, 2010, among the
Company, the Subsidiaries party thereto and Wells Fargo, as trustee, pursuant to
which the 2010 Senior Notes were issued, as amended or otherwise modified to the
extent permitted under Section 6.11.

“2010 Senior Notes” means the senior notes of the Company in an aggregate
principal amount of $250,000,000, issued pursuant to the 2010 Indenture.

“Type” shall mean, as to any Loan, its nature as an Alternate Base Rate Loan,
LIBOR Market Index Rate Loans or LIBOR Rate Loan, as the case may be.

“UCC” shall mean the Uniform Commercial Code from time to time in effect in any
applicable jurisdiction.

“U.S. Asset Disposition” shall mean the disposition of any or all of the assets
(including, without limitation, the Equity Interests of a Domestic Subsidiary or
any ownership interest in a joint venture) of the Company or any Domestic
Subsidiary thereof whether by sale, lease, transfer or otherwise, in a single
transaction or in a series of transactions. The term “U.S. Asset Disposition”
shall not include (a) the sale, lease, transfer or other disposition of assets
permitted by Section 6.4(b)(i), (b)(ii), (b)(iii), (b)(v), (b)(vi), (b)(viii),
(b)(ix), (b)(x) or (b)(xi), or (b) any issuance by the Company or its Domestic
Subsidiaries of their Equity Interests to the Company or a Domestic Subsidiary
of the Company.

“U.S. Borrower” shall mean a Borrower that is a U.S. Person.

“U.S. Net Cash Proceeds” shall mean the aggregate cash proceeds received by the
Company or any Domestic Subsidiary thereof in respect of any U.S. Asset
Disposition or U.S. Recovery Event, net of (a) direct costs paid or payable as a
result thereof (including, without limitation, reasonable legal, accounting and
investment banking fees, and sales commissions), (b) taxes paid or payable as a
result thereof and (c) payment of the outstanding principal amount of, premium
or penalty, if any, and interest on any Indebtedness (other than the Loans) that
is secured by a Lien on the assets at issue and that is required to be repaid
under the terms thereof as a result of any U.S. Asset Disposition; it being
understood that “U.S. Net Cash Proceeds” shall include, without limitation, any
cash received upon the sale or other disposition of any non-cash consideration
received by the Company or any Domestic Subsidiary thereof in respect of any
U.S. Asset Disposition or U.S. Recovery Event.

“U.S. Person” shall mean any Person that is a “United States Person” as defined
in section 7701(a)(30) of the Code.

“U.S. Recovery Event” shall mean the receipt by the Company or its Domestic
Subsidiaries of any cash insurance proceeds or condemnation award payable by
reason of theft, loss, physical destruction or damage, taking (including by
eminent domain) or similar event with respect to any of their respective
property or assets.

 

37



--------------------------------------------------------------------------------

“U.S. Tax Compliance Certificate” has the meaning set forth in Section 2.16(f)
and shall be in substantially the same form as the applicable certificate set
forth on Exhibit 2.16.

“Voting Stock” shall mean, with respect to any Person, Equity Interests issued
by such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even though the right so to vote
may be or have been suspended by the happening of such a contingency.

“Wells Fargo” shall mean Wells Fargo Bank, National Association, a national
banking association, together with its successors and/or assigns.

“WFS” shall mean Wells Fargo Securities, LLC, together with its successors and
assigns.

“Withholding Agent” shall mean a Credit Party, the Administrative Agent, or, in
the case of any Lender that is treated as a partnership for U.S. federal income
tax purposes, such Lender or any partnership for U.S. federal income tax
purposes that is a direct or indirect (through a chain of entities treated as
flow-through entities for U.S. federal income tax purposes) beneficial owner of
such Lender, or any of their respective agents, that is required under
applicable law to deduct or withhold any Tax from a payment by or on account of
any obligation of any Credit Party under any Credit Document.

“Works” shall mean all works which are subject to copyright protection pursuant
to Title 17 of the United States Code.

Section 1.2 Other Definitional Provisions.

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, restated, supplemented, amended and
restated or otherwise modified (subject to any restrictions on such amendments,
supplements or modifications set forth herein), (b) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(c) the words “herein,” “hereof” and “hereunder,” and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (d) all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement, (e) any reference to any law or
regulation herein shall, unless otherwise specified, refer to such law or
regulation as amended, modified or supplemented from time to time, (f) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights and (g) all terms
defined in this Agreement shall have the defined meanings when used in any other
Credit Document or any certificate or other document made or delivered pursuant
hereto.

 

38



--------------------------------------------------------------------------------

Section 1.3 Accounting Terms.

(a) Generally. All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the most recently delivered audited
Consolidated financial statements of the Company, except as otherwise
specifically prescribed herein. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Company and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of the Financial Accounting Standards Board’s
Accounting Standards Codifications 825 and 470-20 on financial liabilities shall
be disregarded.

(b) Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Credit
Document, and either the Company or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Company shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Company shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c) Financial Covenant Calculations. The parties hereto acknowledge and agree
that, for purposes of all calculations made in determining compliance for any
applicable period with the financial covenants set forth in Section 5.9 and for
purposes of determining the Applicable Margin, (i) after consummation of any
Permitted Acquisition, (A) income statement items and other balance sheet items
(whether positive or negative) attributable to the Target acquired in such
transaction shall be included in such calculations to the extent relating to
such applicable period (including by adding any cost saving synergies or cash
restructuring charges associated with such Permitted Acquisition in a manner
reasonably satisfactory to the Administrative Agent, which aggregate amount
shall be limited for calculation purposes to 5% of Consolidated EBITDA after
giving effect to such Permitted Acquisition), subject to adjustments mutually
acceptable to the Company and the Administrative Agent and (B) Indebtedness of a
Target which is retired in connection with a Permitted Acquisition shall be
excluded from such calculations and deemed to have been retired as of the first
day of such applicable period and (ii) after any disposition permitted by
Section 6.4(b)(iv), (A) income statement items, cash flow statement items and
balance sheet items (whether positive or negative) attributable to the property
or assets disposed of shall be excluded in such calculations to the extent
relating

 

39



--------------------------------------------------------------------------------

to such applicable period, subject to adjustments mutually acceptable to the
Company and the Administrative Agent and (B) Indebtedness that is repaid with
the proceeds of such disposition shall be excluded from such calculations and
deemed to have been repaid as of the first day of such applicable period.

(d) Change in Fiscal Year. The Company and certain of its subsidiaries are
changing their fiscal year such that their 2015 fiscal year will end on
October 2, 2015. Accordingly, the Company’s 2015 fourth fiscal quarter will
consist of only two fiscal months. The parties hereto acknowledge and agree
that, for purposes of the calculation of the Leverage Ratio, the Interest
Coverage Ratio and the Senior Secured Leverage Ratio (i) the numerator of the
Leverage Ratio and the Senior Secured Leverage Ratio shall be determined as of
the last day of the applicable fiscal quarter, (ii) for the Company’s fourth
fiscal quarter in fiscal year 2015 and first, second and third fiscal quarters
of fiscal year 2016, the Consolidated EBITDA and Consolidated Interest Expense
components of such financial covenants shall be measured as of the last day of
each such fiscal quarter of the Company for the twelve (12) consecutive fiscal
months ending on such date and (iii) commencing with the Company’s fourth fiscal
quarter of fiscal year 2016 and thereafter, such financial covenants shall be
measured as of the last day of each such fiscal quarter of the Company for the
four (4) consecutive fiscal quarters ending on such date.

Section 1.4 Time References.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

Section 1.5 Execution of Documents.

Unless otherwise specified, all Credit Documents and all other certificates
executed in connection therewith must be signed by an Authorized Officer.

Section 1.6 Redenomination of Certain Foreign Currencies and Computation of
Dollar Amounts; Exchange Rates; Currency Equivalents.

(a) Each obligation of the Borrowers to make a payment denominated in the
National Currency Unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Credit Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the Euro as its lawful currency; provided that if
any Extension of Credit in the currency of such member state is outstanding
immediately prior to such date, such replacement shall take effect, with respect
to such Extension of Credit, at the end of the then current Interest Period.

 

40



--------------------------------------------------------------------------------

(b) Each provision of this Credit Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c) The Administrative Agent shall determine the Spot Rate as of each
Revaluation Date to be used for calculating the Dollar Equivalents of Extensions
of Credit and amounts outstanding hereunder denominated in a Foreign Currency.
Such Spot Rate shall become effective as of such Revaluation Date and shall be
the Spot Rate employed in converting any amounts between the applicable
currencies until the next Revaluation Date to occur.

(d) Wherever in this Agreement, in connection with any Extension of Credit, any
conversion, continuation or prepayment of a Loan or any renewal of a Letter of
Credit, an amount, such as a required minimum or multiple amount, is expressed
in Dollars, but such Extension of Credit or Loan is denominated in a Foreign
Currency, such amount shall be the relevant Foreign Currency Equivalent, as
reasonably determined by the Administrative Agent.

(e) Wherever in this Agreement an amount is expressed in Dollars, it shall be
deemed to refer to the Dollar Equivalent or Foreign Currency Equivalent thereof,
as applicable.

(f) Determinations by the Administrative Agent pursuant to this Section shall be
conclusive absent demonstrable error.

(g) Subject to the provisions of Section 9.26, each provision in this Agreement
relating to payments to be made by the Borrowers on account of principal,
interest and fees which requires payment in Dollars, shall be deemed to mean
(i) in the case of Loans or other amounts denominated in Dollars, payment in
Dollars and (ii) in the case of Loans or other amounts denominated in a Foreign
Currency, payment in such Foreign Currency.

ARTICLE II

THE LOANS; AMOUNT AND TERMS

Section 2.1 Revolving Loans.

(a) Revolving Commitment. During the Commitment Period, subject to the terms and
conditions hereof, each Revolving Lender severally, but not jointly, agrees to
make revolving credit loans (“Revolving Loans”) (i) in Dollars and in Foreign
Currencies to the Company (“Company Revolving Loans”) and (ii) in Foreign
Currencies to the Foreign Borrowers (“Foreign Borrower Revolving Loans”), in
each case from time to time in an aggregate principal amount of up to FIVE
HUNDRED MILLION

 

41



--------------------------------------------------------------------------------

DOLLARS ($500,000,000) (as increased from time to time as provided in
Section 2.22 and as such aggregate maximum amount may be reduced from time to
time as provided in Section 2.6, the “Revolving Committed Amount”) for the
purposes hereinafter set forth (such facility, the “Revolving Facility”);
provided, however, that (A) with regard to each Revolving Lender individually,
the sum of such Revolving Lender’s Commitment Percentage of the aggregate
principal amount of outstanding Revolving Loans plus such Revolving Lender’s
Commitment Percentage of outstanding Swingline Loans plus such Revolving
Lender’s Commitment Percentage of outstanding LOC Obligations plus such Lender’s
Revolving Credit Commitment Percentage of the Foreign Currency Reserve shall not
exceed such Revolving Lender’s Revolving Commitment, and (B) with regard to the
Revolving Lenders collectively, the sum of the aggregate principal amount of
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC Obligations plus the Foreign Currency Reserve shall not exceed the Revolving
Committed Amount then in effect. Revolving Loans may consist of Alternate Base
Rate Loans, LIBOR Market Index Rate Loans or LIBOR Rate Loans, or a combination
thereof, as the Company may request and Revolving Loans denominated in a Foreign
Currency may consist of only LIBOR Rate Loans or LIBOR Market Index Rate Loans,
and in each case, may be repaid and reborrowed in accordance with the provisions
hereof; provided, however, that during the three (3) Business Day period
commencing on the Seventh Amendment Effective Date, the Foreign Borrowers may
only borrow Revolving Loans to the extent the Foreign Borrower requesting such
Revolving Loan has delivered a funding indemnity letter, substantially in the
form of Exhibit 2.1(a), reasonably acceptable to the Administrative Agent not
less than three (3) Business Days prior to the Seventh Amendment Effective Date.
LIBOR Rate Loans and LIBOR Market Index Rate Loans shall be made by each
Revolving Lender at its LIBOR Lending Office and Alternate Base Rate Loans at
its Domestic Lending Office. No Foreign Borrower shall constitute a Borrower
under the Company Revolving Loans and the Company shall not constitute a
Borrower under the Foreign Borrower Revolving Loans.

Notwithstanding any provision in the Credit Documents to the contrary, (a) no
Foreign Borrower shall be liable for Loans made to or other Obligations of any
other Foreign Borrower, either as a Guarantor or pursuant to joint and several
liability as a co-Foreign Borrower, (b) no Foreign Borrower shall be liable for
Loans made to the Company or other Obligations of the Company other than
Obligations of the Company with respect to Loans made to such Foreign Borrower
and (c) no collateral owned by any Foreign Borrower shall secure any Obligations
other than the Obligations of such Foreign Borrower.

(b) Revolving Loan Borrowings.

(i) Notice of Borrowing. The Company shall request a Revolving Loan borrowing by
delivering a written Notice of Borrowing (or telephone notice promptly confirmed
in writing by delivery of a written Notice of Borrowing, which delivery may be
by fax) to the Administrative Agent not later than 2:00 P.M. on the Business Day
prior to the date of the requested borrowing in the case of Alternate Base Rate
Loans or LIBOR Market Index Rate Loans, on the

 

42



--------------------------------------------------------------------------------

third Business Day prior to the date of the requested borrowing in the case of
LIBOR Rate Loans denominated in Dollars and on the fourth Business Day prior to
the date of the requested borrowing in the case of Revolving Loans denominated
in a Foreign Currency. Each such Notice of Borrowing shall be irrevocable and
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, (D) the applicable Borrower, (E) whether the borrowing
shall consist of Loans denominated in a Foreign Currency, (F) for borrowings
denominated in Dollars, whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Market Index Rate Loans, LIBOR Rate Loans or a
combination thereof, and (G) if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. If the Company shall fail to specify in any such Notice of
Borrowing (1) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month, (2) the Type of Revolving Loan requested, then such notice shall be
deemed to be a request for an Alternate Base Rate Loan hereunder, (3) the
currency of such borrowing, then such notice shall be deemed to be a request for
Loans denominated in Dollars or (4) the applicable Borrower, then such notice
shall be deemed to be a request for a Loan to the Company. The Administrative
Agent shall give notice to each Revolving Lender promptly upon receipt of each
Notice of Borrowing, the contents thereof and each such Revolving Lender’s share
thereof.

(ii) Minimum Amounts. Each Revolving Loan that is made as an Alternate Base Rate
Loan or a LIBOR Market Index Rate Loan shall be in a minimum aggregate amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less). Each Revolving
Loan that is made as a LIBOR Rate Loan shall be in a minimum aggregate amount of
$5,000,000 and in integral multiples of $1,000,000 in excess thereof (or the
remaining amount of the Revolving Committed Amount, if less).

(iii) Advances. Each Revolving Lender will make its Commitment Percentage of
each Revolving Loan borrowing available to the Administrative Agent, for the
account of the applicable Borrower, in Dollars or the applicable Foreign
Currency and in funds immediately available to the Administrative Agent, at the
office of the Administrative Agent specified in Section 9.2, or at such other
office as the Administrative Agent may designate in writing by (A) 2:00 P.M. on
the date specified in the applicable Notice of Borrowing in the case of any
Revolving Loan denominated in Dollars and (B) the Applicable Time specified by
the Administrative Agent in the case of any Revolving Loan that is a Foreign
Currency Revolving Loan. Such borrowing will then be made available to the
applicable Borrower by the Administrative Agent by crediting the account of the
applicable Borrower on the books of such office (or such other account that the
Company may designate in writing to the Administrative Agent) with the aggregate
of the amounts made available to the Administrative Agent by the Revolving
Lenders and in like funds as received by the Administrative Agent.

 

43



--------------------------------------------------------------------------------

(c) Repayment. Subject to the terms of this Agreement, Revolving Loans may be
borrowed, repaid and reborrowed during the Commitment Period, subject to
Section 2.7(a). The principal amount of all Revolving Loans shall be due and
payable in full on the Maturity Date, unless accelerated sooner pursuant to
Section 7.2.

(d) Interest. Subject to the provisions of Section 2.8, Revolving Loans shall
bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as any Revolving Loans shall
be comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan
shall bear interest at a per annum rate equal to the sum of the Alternate Base
Rate plus the Applicable Margin;

(ii) LIBOR Market Index Rate Loans. During such periods as any Revolving Loans
shall be comprised of LIBOR Market Index Rate Loans, each such LIBOR Market
Index Rate Loan shall bear interest at a per annum rate equal to the sum of the
LIBOR Market Index Rate plus the Applicable Margin; and

(iii) LIBOR Rate Loans. During such periods as Revolving Loans shall be
comprised of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at
a per annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on Revolving Loans shall be payable in arrears on each Interest Payment
Date.

(e) Revolving Loan Notes; Covenant to Pay. Each Borrower’s obligation to pay
each Revolving Lender shall be evidenced by this Agreement and, upon such
Revolving Lender’s request, by (i) a duly executed promissory note of the
Company for the Company Revolving Loans in substantially the form of Exhibit
2.1(e)(1) and (ii) a duly executed promissory note of each Foreign Borrower for
the Foreign Borrower Revolving Loan to such Revolving Lender in substantially
the form of Exhibit 2.1(e)(2). Each Borrower covenants and agrees to pay the
Revolving Loans in accordance with the terms of this Agreement.

Section 2.2 Term Loan.

(a) Term Loan.

(i) Subject to the terms and conditions hereof and in reliance upon the
representations and warranties set forth herein, each Term Loan Lender
severally, but not jointly, agrees to make available to the Company (through the
Administrative Agent) during the Term Loan Availability Period such Term Loan
Lender’s Term Loan Commitment Percentage of a term loan denominated in Dollars
(the “Term Loan”) in the

 

44



--------------------------------------------------------------------------------

aggregate principal amount of TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000)
(the “Term Loan Committed Amount”) for the purposes hereinafter set forth (such
facility, the “Term Loan Facility”); provided that the Term Loan shall only be
available to the Company (1) in a single draw (the date of such single draw, the
“Term Loan Funding Date”) during the period from the Seventh Amendment Effective
Date until the date that is six (6) months following the Seventh Amendment
Effective Date (the “Term Loan Availability Period”) and (2) to the extent the
conditions contained in Section 4.2 are satisfied. Upon receipt by the
Administrative Agent of the proceeds of the Term Loan, such proceeds will then
be made available to the Company by the Administrative Agent by crediting the
account of the Company on the books of the office of the Administrative Agent
specified in Section 9.2, or at such other office as the Administrative Agent
may designate in writing, with the aggregate of such proceeds made available to
the Administrative Agent by Term Loan Lenders and in like funds as received by
the Administrative Agent (or by crediting such other account(s) as directed by
the Company). The Term Loan may consist of Alternate Base Rate Loans, LIBOR
Market Index Rate Loans or LIBOR Rate Loans, or a combination thereof, as the
Company may request in the Notice of Borrowing delivered to the Administrative
Agent prior to the Term Loan Funding Date. Amounts repaid or prepaid on the Term
Loan may not be reborrowed.

(ii) Term Loan Borrowing.

(A) Notice of Borrowing. The Company may request the Term Loan by delivering a
Notice of Borrowing (or telephone notice promptly confirmed in writing by
delivery of a Notice of Borrowing which delivery may be by fax) to the
Administrative Agent not later than 2:00 P.M. on the Business Day prior to the
date of the requested borrowing in the case of Alternate Base Rate Loans or
LIBOR Market Index Rate Loans and on the third Business Day prior to the date of
the requested borrowing in the case of LIBOR Rate Loans. The Notice of Borrowing
shall be irrevocable and shall specify and certify (1) that the entire amount of
the Term Loan is requested, (2) the date of the requested borrowing (which shall
be a Business Day) and (3) whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Market Index Rate Loans, LIBOR Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. Additionally, the Notice of Borrowing shall certify and
demonstrate, as applicable, that all of the conditions set forth in Section 4.2
have been satisfied. If the Company shall fail to specify in such Notice of
Borrowing (y) an applicable Interest Period in the case of a LIBOR Rate Loan,
then such notice shall be deemed to be a request for an Interest Period of one
month or (z) the type of Loan requested, then such notice shall be deemed to be
a request for an Alternate Base Rate Loan hereunder. The Administrative Agent
shall give notice to each Term Loan Lender promptly upon receipt of such Notice
of Borrowing, the contents thereof and each such Term Lender’s share thereof.

 

45



--------------------------------------------------------------------------------

(B) Advances. Each Term Loan Lender will make its Term Loan Commitment
Percentage of the Term Loan borrowing available to the Administrative Agent, for
the account of the Company, in Dollars and in funds immediately available to the
Administrative Agent, at the office of the Administrative Agent specified in
Section 9.2, or at such other office as the Administrative Agent may designate
in writing, upon reasonable advance notice by 2:00 p.m. on the date specified in
the Notice of Borrowing. Such borrowing will then be made available to the
Company by the Administrative Agent by crediting the account of the Company on
the books of such office with the aggregate of the amounts made available to the
Administrative Agent by the Term Loan Lenders and in like funds as received by
the Administrative Agent (or by crediting such other account(s) as directed by
the Company).

(b) Repayment of Term Loan. The principal amount of the Term Loan shall be
repaid in consecutive quarterly installments on the last day of each calendar
quarter, starting with the first full calendar quarter following the Term Loan
Funding Date, in an amount equal to 1.25% of the original principal amount of
the Term Loan (provided, however, if such payment date is not a Business Day,
such payment shall be due on the preceding Business Day), unless accelerated
sooner pursuant to Section 7.2. The outstanding principal amount of the Term
Loan and all accrued but unpaid interest and other amounts payable with respect
to the Term Loan shall be repaid on the Maturity Date.

(c) Interest on the Term Loan. Subject to the provisions of Section 2.8, 2.13
and 2.18, the Term Loan shall bear interest as follows:

(i) Alternate Base Rate Loans. During such periods as the Term Loan shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Margin;

(ii) LIBOR Market Index Rate Loans. During such periods as any Revolving Loans
shall be comprised of LIBOR Market Index Rate Loans, each such LIBOR Market
Index Rate Loan shall bear interest at a per annum rate equal to the sum of the
LIBOR Market Index Rate plus the Applicable Margin; and

(iii) LIBOR Rate Loans. During such periods as the Term Loan shall be comprised
of LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per
annum rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

Interest on the Term Loan shall be payable in arrears on each Interest Payment
Date.

 

46



--------------------------------------------------------------------------------

(d) Term Loan Notes; Covenant to Pay. The Company’s obligation to pay each Term
Loan Lender shall be evidenced by this Agreement and, upon such Term Loan
Lender’s request, by a duly executed promissory note of the Company to such Term
Loan Lender in substantially the form of Exhibit 2.2(g). The Company covenants
and agrees to pay the Term Loan in accordance with the terms of this Agreement.

Section 2.3 Letter of Credit Subfacility.

(a) Issuance. Subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the Issuing Lender
may reasonably require, during the Commitment Period the Issuing Lender shall
issue, and the Revolving Lenders shall participate in, standby Letters of Credit
for the account of the Company from time to time upon request in a form
acceptable to the Issuing Lender; provided, however, that (i) the aggregate
amount of LOC Obligations shall not at any time exceed ONE HUNDRED MILLION
DOLLARS ($100,000,000) (the “LOC Committed Amount”), (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus the Foreign Currency
Reserve shall not at any time exceed the Revolving Committed Amount then in
effect, (iii) all Letters of Credit shall be denominated in Dollars or a Foreign
Currency, (iv) [reserved] and (v) Letters of Credit shall be issued for any
lawful corporate purposes and shall be issued as standby letters of credit,
including in connection with workers’ compensation and other insurance programs.
Except as otherwise expressly agreed in writing by all the Revolving Lenders, no
Letter of Credit shall have an original expiry date more than twelve (12) months
from the date of issuance; provided, however, so long as no Default or Event of
Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended by the terms thereof automatically and
annually or periodically from time to time on the request of the Company or by
operation of the terms of the applicable Letter of Credit to a date not more
than twelve (12) months from the date of extension; provided, further, that no
Letter of Credit, as originally issued or as extended, shall have an expiry date
extending beyond the date that is ten (10) days prior to the Maturity Date. Each
Letter of Credit shall comply with the related LOC Documents. The issuance and
expiry date of each Letter of Credit shall be a Business Day. Each Letter of
Credit issued hereunder shall be in a minimum original face amount of $50,000 or
such lesser amount as approved by the Issuing Lender. The Company’s
Reimbursement Obligations in respect of each Existing Letter of Credit, and each
Revolving Lender’s participation obligations in connection therewith, shall be
governed by the terms of this Credit Agreement. The Existing Letters of Credit
shall, as of the Closing Date, be deemed to have been issued as Letters of
Credit hereunder and subject to and governed by the terms of this Agreement.

(b) Notice and Reports. The request for the issuance of a Letter of Credit shall
be submitted to the Issuing Lender at least five (5) Business Days prior to the
requested date of issuance or such shorter period of time that is approved by
the Administrative Agent and the Issuing Lender. The Issuing Lender will
promptly upon request provide to the Administrative Agent for dissemination to
the Revolving Lenders a

 

47



--------------------------------------------------------------------------------

detailed report specifying the Letters of Credit which are then issued and
outstanding and any activity with respect thereto which may have occurred since
the date of any prior report, and including therein, among other things, the
account party, the beneficiary, the face amount, expiry date as well as any
payments or expirations which may have occurred. The Issuing Lender will further
provide to the Administrative Agent promptly upon request copies of the Letters
of Credit. The Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations then
outstanding.

(c) Participations. Each Revolving Lender, (i) on the Closing Date with respect
to each Existing Letter of Credit and (ii) upon issuance of a Letter of Credit,
shall be deemed to have purchased without recourse a risk participation from the
Issuing Lender in such Letter of Credit and the obligations arising thereunder
and any Collateral relating thereto, in each case in an amount equal to its
Commitment Percentage of the obligations under such Letter of Credit and shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and be obligated to pay to the Issuing Lender therefor and discharge
when due, its Commitment Percentage of the obligations arising under such Letter
of Credit; provided that any Person that becomes a Revolving Lender after the
Closing Date shall be deemed to have purchased a Participation Interest in all
outstanding Letters of Credit on the date it becomes a Lender hereunder and any
Letter of Credit issued on or after such date, in each case in accordance with
the foregoing terms. Without limiting the scope and nature of each Revolving
Lender’s participation in any Letter of Credit, to the extent that the Issuing
Lender has not been reimbursed as required hereunder or under any LOC Document,
each such Revolving Lender shall pay to the Issuing Lender its Commitment
Percentage of such unreimbursed drawing in same day funds pursuant to and in
accordance with the provisions of subsection (d) hereof. The obligation of each
Revolving Lender to so reimburse the Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Company to reimburse the
Issuing Lender under any Letter of Credit, together with interest as hereinafter
provided.

(d) Reimbursement. In the event of any drawing under any Letter of Credit, the
Issuing Lender will promptly notify the Company and the Administrative Agent.
The Company shall reimburse the Issuing Lender on the day of drawing under any
Letter of Credit if notified prior to 3:00 P.M. on a Business Day or, if after
3:00 P.M., on the following Business Day (either with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Company shall fail to reimburse the
Issuing Lender as provided herein, the unreimbursed amount of such drawing shall
automatically bear interest at a per annum rate equal to the Default Rate.
Unless the Company shall immediately notify the Issuing Lender and the
Administrative Agent of its intent to otherwise reimburse the Issuing Lender,
the Company shall be deemed to have requested a Mandatory LOC Borrowing in the
amount of the drawing as provided in subsection (e) hereof, the proceeds of
which will be used to satisfy the Reimbursement Obligations. The Company’s
Reimbursement

 

48



--------------------------------------------------------------------------------

Obligations hereunder shall be absolute and unconditional under all
circumstances irrespective of any rights of set-off, counterclaim or defense to
payment the Company may claim or have against the Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including, without limitation, any defense based on
any failure of the Company to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The Administrative Agent
will promptly notify the other Revolving Lenders of the amount of any
unreimbursed drawing and each Revolving Lender shall promptly pay to the
Administrative Agent, for the account of the Issuing Lender, in Dollars and in
immediately available funds, the Dollar Equivalent of such Revolving Lender’s
Revolving Commitment Percentage of such unreimbursed drawing. Such payment shall
be made at or before 12:00 P.M. on the Business Day next succeeding the Business
Day notice is received by the Revolving Lenders from the Administrative Agent.
If such Revolving Lender does not pay such amount to the Administrative Agent
for the account of the Issuing Lender in full upon such request, such Revolving
Lender shall, on demand, pay to the Administrative Agent for the account of the
Issuing Lender interest on the unpaid amount during the period from the date of
such drawing until such Revolving Lender pays such amount to the Administrative
Agent for the account of the Issuing Lender in full at a rate per annum equal
to, if paid within two (2) Business Days of the date of drawing, the Federal
Funds Effective Rate and thereafter at a rate equal to the Alternate Base Rate.
Each Revolving Lender’s obligation to make such payment to the Issuing Lender,
and the right of the Issuing Lender to receive the same, shall be absolute and
unconditional, shall not be affected by any circumstance whatsoever and without
regard to the termination of this Agreement or the Commitments hereunder, the
existence of a Default or Event of Default or the acceleration of the
Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

(e) Repayment with Revolving Loans. On any day on which the Company shall have
requested, or been deemed to have requested, a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing, in Dollars, in an amount equal to the Dollar
Equivalent of such drawing, comprised entirely of Alternate Base Rate Loans
(each such borrowing, a “Mandatory LOC Borrowing”) shall be made (without giving
effect to any termination of the Commitments pursuant to Section 7.2) pro rata
based on each Revolving Lender’s respective Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to
Section 7.2) and the proceeds thereof shall be paid directly to the
Administrative Agent for the account of the Issuing Lender for application to
the respective LOC Obligations. Each Revolving Lender hereby irrevocably agrees
to make such Revolving Loans at or before 12:00 P.M. on the Business Day next
succeeding the day notice is received by the Revolving Lenders from the
Administrative Agent, in each case notwithstanding (i) the amount of Mandatory
LOC Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (ii) whether any conditions specified in
Section 4.2 are then satisfied, (iii) whether a Default or an Event of Default
then exists, (iv) failure for any such request

 

49



--------------------------------------------------------------------------------

or deemed request for Revolving Loan to be made by the time otherwise required
in Section 2.1(b), (v) the date of such Mandatory LOC Borrowing, or (vi) any
reduction in the Revolving Committed Amount after any such Letter of Credit may
have been drawn upon. In the event that any Mandatory LOC Borrowing cannot for
any reason be made on the date otherwise required above (including, without
limitation, as a result of the occurrence of a Bankruptcy Event), then each such
Revolving Lender hereby agrees that it shall forthwith fund, in Dollars, the
Dollar Equivalent of its Participation Interests in the outstanding LOC
Obligations at or before 12:00 Noon on the Business Day next succeeding the
Business Day notice is received by the Revolving Lenders from the Administrative
Agent; provided, further, that in the event any Lender shall fail to fund its
Participation Interest as required herein, then the amount of such Revolving
Lender’s unfunded Participation Interest therein shall automatically bear
interest payable by such Revolving Lender to the Administrative Agent for the
account of the Issuing Lender upon demand, at the rate equal to, if paid within
two (2) Business Days of such date, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate.

(f) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

(g) ISP98. Unless otherwise expressly agreed by the Issuing Lender and the
Company, when a Letter of Credit is issued, the rules of the “International
Standby Practices 1998,” published by the Institute of International Banking
Law & Practice (or such later version thereof as may be in effect at the time of
issuance) shall apply to each standby Letter of Credit.

(h) Conflict with LOC Documents. In the event of any conflict between this
Agreement and any LOC Document (including any letter of credit application and
any LOC Documents relating to the Existing Letters of Credit), this Agreement
shall control.

(i) Designation of Subsidiaries as Account Parties. Notwithstanding anything to
the contrary set forth in this Agreement, including, without limitation,
Section 2.3(a), a Letter of Credit issued hereunder may contain a statement to
the effect that such Letter of Credit is issued for the account of a Subsidiary
of the Company; provided that, notwithstanding such statement, the Company shall
be the actual account party for all purposes of this Agreement for such Letter
of Credit and such statement shall not affect the Company’s Reimbursement
Obligations hereunder with respect to such Letter of Credit.

(j) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Issuing Lender may require the Company to Cash Collateralize the LOC
Obligations pursuant to Section 2.20.

 

50



--------------------------------------------------------------------------------

Section 2.4 Swingline Loan Subfacility.

(a) Swingline Commitment. During the Commitment Period, subject to the terms and
conditions hereof, the Swingline Lender, in its individual capacity, may, in its
discretion and in reliance upon the agreements of the other Lenders set forth in
this Section, make certain revolving credit loans to the Company (each a
“Swingline Loan” and, collectively, the “Swingline Loans”) for the purposes
hereinafter set forth; provided, however, (i) the aggregate principal amount of
Swingline Loans outstanding at any time shall not exceed FIFTY MILLION DOLLARS
($50,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
aggregate principal amount of outstanding Revolving Loans plus outstanding
Swingline Loans plus outstanding LOC Obligations plus the Foreign Currency
Reserve shall not exceed the Revolving Committed Amount then in effect.
Swingline Loans hereunder may be repaid and reborrowed in accordance with the
provisions hereof. All Swingline Loans shall be denominated in Dollars.

(b) Swingline Loan Borrowings.

(i) Notice of Borrowing and Disbursement. Upon receiving a Notice of Borrowing
from the Company not later than 2:00 P.M. on any Business Day requesting that a
Swingline Loan be made, the Swingline Lender will make Swingline Loans available
to the Company on the same Business Day such request is received by the
Administrative Agent. Swingline Loan borrowings hereunder shall be made in
minimum amounts of $100,000 (or the remaining available amount of the Swingline
Committed Amount if less) and in integral amounts of $25,000 in excess thereof.

(ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be due
and payable on the earlier of (A) the Maturity Date and (B) seven (7) days
following such borrowing. The Swingline Lender may, at any time, in its sole
discretion, by written notice to the Company and the Administrative Agent,
demand repayment of its Swingline Loans by way of a Revolving Loan borrowing, in
which case the Company shall be deemed to have requested a Revolving Loan
borrowing comprised entirely of Alternate Base Rate Loans in the amount of such
Swingline Loans; provided, however, that, in the following circumstances, any
such demand shall also be deemed to have been given one Business Day prior to
each of (A) the Maturity Date, (B) the occurrence of any Bankruptcy Event,
(C) upon acceleration of the Obligations hereunder, whether on account of a
Bankruptcy Event or any other Event of Default, and (D) the exercise of remedies
in accordance with the provisions of Section 7.2 hereof (each such Revolving
Loan borrowing made on account of any such deemed request therefor as provided
herein being hereinafter referred to as “Mandatory Swingline Borrowing”). Each
Revolving Lender hereby irrevocably agrees to make such Revolving Loans promptly
upon any such request or deemed request on account of each Mandatory Swingline
Borrowing in the amount and in the manner specified in the preceding sentence at
or before 12:00 P.M. on the Business Day next succeeding the date notice is
received by the Revolving Lenders from the

 

51



--------------------------------------------------------------------------------

Administrative Agent notwithstanding (1) the amount of Mandatory Swingline
Borrowing may not comply with the minimum amount for borrowings of Revolving
Loans otherwise required hereunder, (2) whether any conditions specified in
Section 4.2 are then satisfied, (3) whether a Default or an Event of Default
then exists, (4) failure of any such request or deemed request for Revolving
Loans to be made by the time otherwise required in Section 2.1(b)(i), (5) the
date of such Mandatory Swingline Borrowing, or (6) any reduction in the
Revolving Committed Amount or termination of the Revolving Commitments
immediately prior to such Mandatory Swingline Borrowing or contemporaneously
therewith. In the event that any Mandatory Swingline Borrowing cannot for any
reason be made on the date otherwise required above (including, without
limitation, as a result of the commencement of a proceeding under the Bankruptcy
Code), then each Revolving Lender hereby agrees that it shall forthwith purchase
(as of the date the Mandatory Swingline Borrowing would otherwise have occurred,
but adjusted for any payments received from the Company on or after such date
and prior to such purchase) from the Swingline Lender such Participation
Interest in the outstanding Swingline Loans as shall be necessary to cause each
such Revolving Lender to share in such Swingline Loans ratably based upon its
respective Commitment Percentage (determined before giving effect to any
termination of the Commitments pursuant to Section 7.2); provided that (x) all
interest payable on the Swingline Loans shall be for the account of the
Swingline Lender until the date as of which the respective Participation
Interest is purchased, and (y) at the time any purchase of a Participation
Interest pursuant to this sentence is actually made, the purchasing Revolving
Lender shall be required to pay to the Swingline Lender interest on the
principal amount of such Participation Interest purchased for each day from and
including the day upon which the Mandatory Swingline Borrowing would otherwise
have occurred to but excluding the date of payment for such Participation
Interest, at the rate equal to, if paid within two (2) Business Days of the date
of the Mandatory Swingline Borrowing, the Federal Funds Effective Rate, and
thereafter at a rate equal to the Alternate Base Rate. The Company shall have
the right to repay the Swingline Loan in whole or in part from time to time in
accordance with Section 2.7(a).

(c) Interest on Swingline Loans. Subject to the provisions of Section 2.8,
Swingline Loans shall bear interest at a per annum rate equal to the Alternate
Base Rate plus the Applicable Margin for Revolving Loans that are Alternate Base
Rate Loans. Interest on Swingline Loans shall be payable in arrears on each
Interest Payment Date.

(d) Swingline Loan Note; Covenant to Pay. The Swingline Loans shall be evidenced
by this Agreement and, upon request of the Swingline Lender, by a duly executed
promissory note of the Company in favor of the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Exhibit 2.4(d). The Company covenants and agrees to pay the Swingline Loans in
accordance with the terms of this Agreement.

 

52



--------------------------------------------------------------------------------

(e) Cash Collateral. At any point in time in which there is a Defaulting Lender,
the Swingline Lender may require the Company to Cash Collateralize the
outstanding Swingline Loans pursuant to Section 2.20.

Section 2.5 Fees.

(a) Commitment Fee. Subject to Section 2.21, in consideration of the Revolving
Commitments, the Borrowers agree to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a commitment fee (the “Commitment
Fee”) in an amount equal to the Applicable Margin per annum on the average daily
unused amount of the Revolving Committed Amount. The Commitment Fee shall be
calculated quarterly in arrears. For purposes of computation of the Commitment
Fee, LOC Obligations shall be considered usage of the Revolving Committed Amount
but Swingline Loans shall not be considered usage of the Revolving Committed
Amount. The Commitment Fee shall be payable quarterly in arrears on the last
Business Day of each calendar quarter.

(b) Letter of Credit Fees. Subject to Section 2.21, in consideration of the LOC
Commitments, the Company agrees to pay to the Administrative Agent, for the
ratable benefit of the Revolving Lenders, a fee (the “Letter of Credit Fee”)
equal to the Applicable Margin for Revolving Loans that are LIBOR Rate Loans per
annum on the average daily maximum amount available to be drawn under each
Letter of Credit from the date of issuance to the date of expiration or earlier
termination. The Letter of Credit Fee shall be payable quarterly in arrears on
the last Business Day of each calendar quarter.

(c) Issuing Lender Fees. In addition to the Letter of Credit Fees payable
pursuant to subsection (b) hereof, the Company shall pay to the Issuing Lender
for its own account without sharing by the other Lenders the reasonable and
customary charges from time to time of the Issuing Lender with respect to the
amendment, transfer, administration, cancellation and conversion of, and
drawings under, such Letters of Credit (collectively, the “Issuing Lender
Fees”). The Issuing Lender may charge, and retain for its own account without
sharing by the other Lenders, an additional facing fee (the “Letter of Credit
Facing Fee”) of 0.125% per annum on the average daily maximum amount available
to be drawn under each such Letter of Credit issued by it. The Issuing Lender
Fees and the Letter of Credit Facing Fee shall be payable quarterly in arrears
on the last Business Day of each calendar quarter.

(d) Administrative Fee. The Company agrees to pay to the Administrative Agent
the annual administrative fee as described in the Fee Letter.

(e) Term Loan Commitment Fee. The Company agrees to pay to the Administrative
Agent, for the pro rata benefit of the Term Loan Lenders, a ticking fee (the
“Term Loan Commitment Fee”) in an amount equal to the Commitment Fee percentage
set forth in the definition of “Applicable Margin” on the average daily unused
amount of the Term Loan Committed Amount commencing on the Seventh Amendment

 

53



--------------------------------------------------------------------------------

Effective Date and ending on the day the Term Loan Commitments are terminated as
provided in Section 2.6(e) below. The Term Loan Commitment Fee shall be payable
quarterly in arrears on the last Business Day of each calendar quarter and shall
be calculated on an actual/360-day basis, on the undrawn portion of the Term
Loan Facility.

Section 2.6 Commitment Reductions.

(a) Voluntary Reductions. The Company shall have the right to terminate or
permanently reduce the unused portion of the Revolving Committed Amount and/or
the Term Loan Committed Amount at any time or from time to time upon not less
than five (5) Business Days’ prior written notice to the Administrative Agent
(which shall notify the Lenders thereof as soon as practicable) of each such
termination or reduction, which notice shall specify the effective date thereof
and the amount of any such reduction which shall be in a minimum amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof and shall be
irrevocable and effective upon receipt by the Administrative Agent; provided
that no such reduction or termination shall be permitted if after giving effect
thereto, and to any prepayments of the Revolving Loans made on the effective
date thereof, the sum of the aggregate principal amount of outstanding Revolving
Loans plus outstanding Swingline Loans plus outstanding LOC Obligations would
exceed the Revolving Committed Amount then in effect. Any reduction in the
Revolving Committed Amount shall be applied to the Commitment of each Revolving
Lender in according to its Commitment Percentage.

(b) LOC Committed Amount. If the Revolving Committed Amount is reduced below the
then current LOC Committed Amount, the LOC Committed Amount shall automatically
be reduced by an amount such that the LOC Committed Amount equals the Revolving
Committed Amount.

(c) Swingline Committed Amount. If the Revolving Committed Amount is reduced
below the then current Swingline Committed Amount, the Swingline Committed
Amount shall automatically be reduced by an amount such that the Swingline
Committed Amount equals the Revolving Committed Amount.

(d) Maturity Date. The Revolving Commitments, the Swingline Commitment and the
LOC Commitment shall automatically terminate on the Maturity Date.

(e) Term Loan Commitment Termination. The Term Loan Committed Amount shall be
permanently reduced to $0.00 and the Term Loan Commitments shall automatically
terminate on the earlier to occur of (i) the close of business at the end of the
Term Loan Availability Period and (ii) Term Loan Funding Date.

Section 2.7 Prepayments.

(a) Optional Prepayments and Repayments. The Borrowers shall have the right to
prepay the Term Loans and repay the Revolving Loans and Swingline Loans in whole
or in part from time to time; provided, however, that each partial repayment of

 

54



--------------------------------------------------------------------------------

(i) Revolving Loans and Term Loans that are Alternate Base Rate Loans or LIBOR
Market Index Rate Loans shall be in a minimum principal amount of $5,000,000 and
integral multiples of $1,000,000 in excess thereof (or the remaining outstanding
principal amount), (ii) Revolving Loans and Term Loans that are LIBOR Rate Loans
shall be in a minimum principal amount of $5,000,000 and integral multiples of
$1,000,000 in excess thereof (or the remaining outstanding principal amount) and
(iii) Swingline Loans shall be in a minimum principal amount of $100,000 and
integral multiples of $25,000 in excess thereof (or the remaining outstanding
principal amount). The Company shall give three Business Days’ irrevocable
notice of prepayment in the case of LIBOR Rate Loans, same-day irrevocable
notice on any Business Day in the case of Alternate Base Rate Loans and LIBOR
Market Index Rate Loans, to the Administrative Agent (which shall notify the
Lenders thereof as soon as practicable). To the extent the Company elects to
prepay the Term Loans, amounts prepaid under this Section shall be (i) applied
to the remaining principal installments thereof as the Company may elect and
(ii) applied to the Term Loans of the Term Loan Lenders in accordance with their
respective Term Loan Commitment Percentages. To the extent the Borrowers elect
to repay the Revolving Loans and/or Swingline Loans, amounts prepaid under this
Section shall be applied to the Revolving Loans and/or Swingline Loans, as
applicable of the Revolving Lenders in accordance with their respective
Commitment Percentages. The Borrowers may elect to repay Revolving Loans in
Foreign Currencies or in Dollars; provided, that any optional prepayment must be
in the applicable currency. Within the foregoing parameters, prepayments under
this Section shall be applied first to Alternate Base Rate Loans and LIBOR
Market Index Rate Loans and then to LIBOR Rate Loans as the Company may elect.
All prepayments under this Section shall be subject to Section 2.15, but
otherwise without premium or penalty. Interest on the principal amount prepaid
shall be payable on the next occurring Interest Payment Date that would have
occurred had such loan not been prepaid or, at the request of the Administrative
Agent, interest on the principal amount prepaid shall be payable on any date
that a prepayment is made hereunder through the date of prepayment.

(b) Mandatory Prepayments.

(i) Revolving Committed Amount. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus
outstanding Swingline Loans plus outstanding LOC Obligations plus the Foreign
Currency Reserve shall exceed the Revolving Committed Amount, the Borrowers
shall immediately prepay the Revolving Loans and Swingline Loans and (after all
Revolving Loans and Swingline Loans have been repaid) Cash Collateralize the LOC
Obligations in an amount sufficient to eliminate such excess (such prepayment to
be applied as set forth in clause (iv) below).

(ii) U.S. Asset Dispositions. Promptly following any U.S. Asset Disposition (or
related series of U.S. Asset Dispositions), the Company shall prepay the Term
Loans in an aggregate amount equal to one hundred percent (100%) of the U.S. Net
Cash Proceeds derived from such U.S. Asset Disposition (or related series of
U.S. Asset Dispositions) (such prepayment to be applied as

 

55



--------------------------------------------------------------------------------

set forth in clause (iv) below); provided, however, that, so long as no Default
or Event of Default has occurred and is continuing, such U.S. Net Cash Proceeds
shall not be required to be so applied (A) until the aggregate amount of the
U.S. Net Cash Proceeds derived from any U.S. Asset Dispositions in any fiscal
year of the Company is equal to or greater than $100,000,000 and (B) to the
extent the Company delivers to the Administrative Agent a certificate stating
that the Company and its Domestic Subsidiaries intend to use such U.S. Net Cash
Proceeds (1) to acquire capital assets useful to the business of the Company or
one or more of its Domestic Subsidiaries or (2) consummate one or more
acquisitions that are Permitted Acquisitions, in each case within 365 days of
the receipt of such U.S. Net Cash Proceeds, it being expressly agreed that U.S.
Net Cash Proceeds not so reinvested shall be applied to prepay the Term Loans
immediately thereafter (such prepayment to be applied as set forth in clause
(iv) below).

(iii) U.S. Recovery Events. Promptly upon receipt by the Company or any of its
Domestic Subsidiaries of proceeds from any U.S. Recovery Event, the Company
shall prepay the Term Loans in an aggregate amount equal to one hundred percent
(100%) of the U.S. Net Cash Proceeds of such U.S. Recovery Event (such
prepayment to be applied as set forth in clause (iv) below); provided, however,
that, so long as no Default or Event of Default has occurred and is continuing,
U.S. Net Cash Proceeds from insurance or condemnation proceeds shall not be
required to be so applied to the extent the Company delivers to the
Administrative Agent a certificate stating that the Company and its Domestic
Subsidiaries intend to use such U.S. Net Cash Proceeds (1) to acquire capital
assets useful to the business of the Company or one or more of its Domestic
Subsidiaries or (2) consummate one or more acquisitions that are Permitted
Acquisitions, in each case within 365 days of the receipt of such U.S. Net Cash
Proceeds, it being expressly agreed that any U.S. Net Cash Proceeds not so
reinvested shall be applied to prepay the Term Loans immediately thereafter
(such prepayment to be applied as set forth in clause (iv) below).

(iv) Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section shall be applied as follows:

(A) with respect to all amounts prepaid pursuant to Section 2.7(b)(i), first to
the outstanding Swingline Loans, second to the outstanding Revolving Loans (as
the Company may elect) and third to Cash Collateralize the LOC Obligations; and

(B) with respect to all amounts prepaid pursuant to Sections 2.7(b)(ii) and
(iii), to the Term Loan (ratably to the remaining amortization payments thereof
including the bullet due at maturity).

Within the parameters of the applications set forth above, prepayments shall be
applied in direct order of Interest Period maturities.

 

56



--------------------------------------------------------------------------------

All prepayments under this Section shall be subject to Section 2.15 and be
accompanied by interest on the principal amount prepaid through the date of
prepayment, but otherwise without premium or penalty.

(c) Bank Product Obligations Unaffected. Any repayment or prepayment made
pursuant to this Section shall not affect the Company’s obligation to continue
to make payments under any Bank Product, which shall remain in full force and
effect notwithstanding such repayment or prepayment, subject to the terms of
such Bank Product.

Section 2.8 Default Rate and Payment Dates.

(a) If all or a portion of the principal amount of any Loan which is a LIBOR
Rate Loan or LIBOR Market Index Rate Loan shall not be paid when due or
continued as a LIBOR Rate Loan in accordance with the provisions of Section 2.9
(whether at the stated maturity, by acceleration or otherwise), such overdue
principal amount of such Loan shall be converted to an Alternate Base Rate Loan
at the end of the Interest Period applicable thereto.

(b) Upon the occurrence and during the continuance of a (i) Bankruptcy Event or
a Payment Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall automatically bear interest at a rate per annum
which is equal to the Default Rate and (ii) any other Event of Default
hereunder, at the option of the Required Lenders, the principal of and, to the
extent permitted by law, interest on the Loans and any other amounts owing
hereunder or under the other Credit Documents shall automatically bear interest,
at a per annum rate which is equal to the Default Rate, in each case from the
date of such Event of Default until such Event of Default is waived in
accordance with Section 9.1. Any default interest owing under this
Section 2.8(b) shall be due and payable on the earlier to occur of (x) demand by
the Administrative Agent (which demand the Administrative Agent shall make if
directed by the Required Lenders) and (y) the Maturity Date.

(c) Interest on each Loan shall be payable in arrears on each Interest Payment
Date; provided that interest accruing pursuant to paragraph (b) of this Section
shall be payable from time to time on demand.

Section 2.9 Conversion Options.

(a) The Company may, in the case of Revolving Loans, elect from time to time to
convert Alternate Base Rate Loans or LIBOR Market Index Rate Loans to LIBOR Rate
Loans, Alternate Base Rate Loans or LIBOR Market Index Rate Loans (as
applicable) or to continue LIBOR Rate Loans, by delivering a Notice of
Conversion/Extension to the Administrative Agent at least three Business Days
prior to the proposed date of conversion or continuation. In addition, the
Company may elect from time to time to convert all or any portion of a LIBOR
Rate Loan denominated in

 

57



--------------------------------------------------------------------------------

Dollars to an Alternate Base Rate Loan or a LIBOR Market Index Rate Loans by
giving the Administrative Agent irrevocable written notice thereof by 2:00 P.M.
one (1) Business Day prior to the proposed date of conversion. If the date upon
which an Alternate Base Rate Loan or LIBOR Market Index Rate Loan is to be
converted to a LIBOR Rate Loan is not a Business Day, then such conversion shall
be made on the next succeeding Business Day and during the period from such last
day of an Interest Period to such succeeding Business Day such Loan shall bear
interest as if it were an Alternate Base Rate Loan or LIBOR Market Index Rate
Loan (as applicable). LIBOR Rate Loans may only be converted to Alternate Base
Rate Loans or LIBOR Market Index Rate Loans on the last day of the applicable
Interest Period. If the date upon which a LIBOR Rate Loan is to be converted to
an Alternate Base Rate Loan or a LIBOR Market Index Rate Loan (as applicable) is
not a Business Day, then such conversion shall be made on the next succeeding
Business Day and during the period from such last day of an Interest Period to
such succeeding Business Day such Loan shall bear interest as if it were an
Alternate Base Rate Loan or a LIBOR Market Index Rate Loan (as applicable). All
or any part of outstanding Alternate Base Rate Loans or LIBOR Market Index Rate
Loans may be converted as provided herein; provided that (i) no Loan may be
converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof. All or any part of outstanding LIBOR Rate Loans may be converted as
provided herein; provided that partial conversions shall be in an aggregate
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.

(b) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Company with the
notice provisions contained in Section 2.9(a); provided, that no LIBOR Rate Loan
may be continued as such when any Default or Event of Default has occurred and
is continuing, in which case (i) with respect to LIBOR Rate Loans denominated in
Dollars, such Loan shall be automatically converted to an Alternate Base Rate
Loan at the end of the applicable Interest Period with respect thereto and
(ii) with respect to LIBOR Rate Loans denominated in Foreign Currencies, such
Loan shall be automatically continued as LIBOR Rate Loans with a one month
Interest Period at the end of the applicable Interest Period with respect
thereto. If the Company shall fail to give timely notice of an election to
continue a LIBOR Rate Loan, or the continuation of LIBOR Rate Loans is not
permitted hereunder, such LIBOR Rate Loans (A) to the extent denominated in
Dollars, shall be automatically converted to Alternate Base Rate Loans at the
end of the applicable Interest Period with respect thereto and (B) to the extent
denominated in Foreign Currencies, shall be automatically continued as LIBOR
Rate Loans with a one month Interest Period at the end of the applicable
Interest Period with respect thereto.

(c) Unless otherwise agreed to by the Required Lenders, upon the occurrence and
during the continuance of any Event of Default, all Revolving Loans denominated
in a Foreign Currency then outstanding shall be redenominated into Dollars
(based on the Dollar Equivalent (determined as of the most recent Revaluation
Date) of such Foreign Currency Revolving Loans on the date of redenomination) on
the last day of the then

 

58



--------------------------------------------------------------------------------

current Interest Periods of such Foreign Currency Revolving Loans, and such
Dollar denominated Loans shall be Alternate Base Rate Loans; provided that in
each case the Company shall be liable for any currency exchange loss related to
such payments and shall promptly pay to each Lender upon receipt of notice
thereof by the Company from such Lender the amount of any such loss incurred by
such Lender.

Section 2.10 Computation of Interest and Fees; Usury.

(a) Interest payable hereunder with respect to any Alternate Base Rate Loan
based on the Prime Rate or any LIBOR Loan made in British Pounds Sterling shall
be calculated on the basis of a year of 365 days (or 366 days, as applicable)
for the actual days elapsed. All other fees, interest and all other amounts
payable hereunder shall be calculated on the basis of a 360-day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Company and the Lenders of each determination of a LIBOR Rate on the
Business Day of the determination thereof. Any change in the interest rate on a
Loan resulting from a change in the Alternate Base Rate or the LIBOR Market
Index Rate shall become effective as of the opening of business on the day on
which such change in the Alternate Base Rate or the LIBOR Market Index Rate, as
applicable, shall become effective. The Administrative Agent shall as soon as
practicable notify the Company and the Lenders of the effective date and the
amount of each such change.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Company, deliver to the Company a statement
showing the computations used by the Administrative Agent in determining any
interest rate.

(c) It is the intent of the Lenders, the Credit Parties and the Obligated
Foreign Subsidiaries to conform to and contract in strict compliance with
applicable usury law from time to time in effect. All agreements between the
Lenders, the Credit Parties and the Obligated Foreign Subsidiaries are hereby
limited by the provisions of this subsection which shall override and control
all such agreements, whether now existing or hereafter arising and whether
written or oral. In no way, nor in any event or contingency (including, but not
limited to, prepayment or acceleration of the maturity of any Obligation), shall
the interest taken, reserved, contracted for, charged, or received under this
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be

 

59



--------------------------------------------------------------------------------

applied to the reduction of the principal amount owing on the Loans and not to
the payment of interest, or refunded to the Borrowers or the other payor thereof
if and to the extent such amount which would have been excessive exceeds such
unpaid principal amount of the Loans. The right to demand payment of the Loans
or any other Indebtedness evidenced by any of the Credit Documents does not
include the right to receive any interest which has not otherwise accrued on the
date of such demand, and the Lenders do not intend to charge or receive any
unearned interest in the event of such demand. All interest paid or agreed to be
paid to the Lenders with respect to the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated, and spread throughout the
full stated term (including any renewal or extension) of the Loans so that the
amount of interest on account of such Indebtedness does not exceed the maximum
nonusurious amount permitted by applicable law.

Section 2.11 Pro Rata Treatment and Payments.

(a) Allocation of Payments Prior to Exercise of Remedies. Each borrowing of
Revolving Loans and any reduction of the Revolving Commitments shall be made pro
rata according to the respective Commitment Percentages of the Revolving
Lenders. Each borrowing of the Term Loans and any reduction of the Term Loan
Commitments shall be made pro rata according to the respective Term Loan
Commitment Percentages of the Term Loan Lenders. Unless otherwise required by
the terms of this Agreement, each payment under this Agreement shall be applied,
first, to any fees then due and owing by the Borrowers pursuant to Section 2.5,
second, to interest then due and owing hereunder of the Borrowers and, third, to
principal then due and owing hereunder and under this Agreement of the
Borrowers. Each payment on account of any fees pursuant to Section 2.5 shall be
made pro rata in accordance with the respective amounts due and owing (except as
to the Letter of Credit Facing Fees and the Issuing Lender Fees which shall be
paid to the Issuing Lender). Each optional repayment by the Borrowers on account
of principal of and interest on the Revolving Loans shall be applied to such
Loans, as applicable, on a pro rata basis and, to the extent applicable, in
accordance with the terms of Section 2.7(a) hereof. Each mandatory prepayment on
account of principal of the Loans shall be applied to such Loans, as applicable,
on a pro rata basis and, to the extent applicable, in accordance with
Section 2.7(b). All payments (including prepayments) to be made by the Borrowers
on account of principal, interest and fees shall be made without defense,
set-off or counterclaim and shall be made to the Administrative Agent for the
account of the Lenders at the Administrative Agent’s office specified on
Section 9.2 in immediately available funds and (i) in the case of Loans or other
amounts denominated in Dollars, shall be made in Dollars not later than
1:00 P.M. on the date when due and (ii) in the case of Loans or other amounts
denominated in a Foreign Currency, unless otherwise specified herein, shall be
made in such Foreign Currency not later than the Applicable Time specified by
the Administrative Agent on the date when due. The Administrative Agent shall
distribute such payments to the Lenders entitled thereto promptly upon receipt
in like funds as received. If any payment hereunder (other than payments on the
LIBOR Rate Loans) becomes due and payable on a day other than a Business Day,
such payment shall be extended to the next succeeding Business Day, and, with
respect to payments of principal, interest thereon shall be payable at the then

 

60



--------------------------------------------------------------------------------

applicable rate during such extension. If any payment on a LIBOR Rate Loan
becomes due and payable on a day other than a Business Day, such payment date
shall be extended to the next succeeding Business Day unless the result of such
extension would be to extend such payment into another calendar month, in which
event such payment shall be made on the immediately preceding Business Day.

(b) Allocation of Payments After Exercise of Remedies. Notwithstanding any other
provisions of this Agreement to the contrary, after the exercise of remedies
(other than the application of default interest pursuant to Section 2.8) by the
Administrative Agent or the Lenders pursuant to Section 7.2 (or after the
Commitments shall automatically terminate and the Loans (with accrued interest
thereon) and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall automatically become due and payable in accordance with the terms
of such Section), all amounts collected or received by the Administrative Agent
or any Lender on account of the Credit Party Obligations or any other amounts
outstanding under any of the Credit Documents or in respect of the Collateral
shall be paid over or delivered as follows (irrespective of whether the
following costs, expenses, fees, interest, premiums, scheduled periodic payments
or Credit Party Obligations are allowed, permitted or recognized as a claim in
any proceeding resulting from the occurrence of a Bankruptcy Event):

FIRST, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of the
Administrative Agent in connection with enforcing the rights of the Lenders
under the Credit Documents and any protective advances made by the
Administrative Agent with respect to the Collateral under or pursuant to the
terms of the Security Documents;

SECOND, to the payment of any fees owed to the Administrative Agent and the
Issuing Lender;

THIRD, to the payment of all reasonable out-of-pocket costs and expenses
(including, without limitation, reasonable attorneys’ fees) of each of the
Lenders in connection with enforcing its rights under the Credit Documents or
otherwise with respect to the Credit Party Obligations owing to such Lender;

FOURTH, to the payment of all of the Credit Party Obligations consisting of
accrued fees and interest, and including, with respect to any Bank Product, any
fees, premiums and scheduled periodic payments due under such Bank Product and
any interest accrued thereon;

FIFTH, to the payment of the outstanding principal amount of the Credit Party
Obligations and the payment or cash collateralization of the outstanding LOC
Obligations, and including with respect to any Bank Product, any breakage,
termination or other payments due under such Bank Product and any interest
accrued thereon;

 

61



--------------------------------------------------------------------------------

SIXTH, to all other Credit Party Obligations and other obligations which shall
have become due and payable under the Credit Documents or otherwise and not
repaid pursuant to clauses “FIRST” through “FIFTH” above; and

SEVENTH, to the payment of the surplus, if any, to whoever may be lawfully
entitled to receive such surplus.

In carrying out the foregoing, (a) amounts received shall be applied in the
numerical order provided until exhausted prior to application to the next
succeeding category; (b) each of the Lenders and any Bank Product Provider shall
receive an amount equal to its pro rata share (based on the proportion that the
then outstanding Loans and LOC Obligations held by such Lender or the
outstanding obligations payable to such Bank Product Provider bears to the
aggregate then outstanding Loans and LOC Obligations and obligations payable
under all Bank Products) of amounts available to be applied pursuant to clauses
“THIRD”, “FOURTH”, “FIFTH” and “SIXTH” above; and (c) to the extent that any
amounts available for distribution pursuant to clause “FIFTH” above are
attributable to the issued but undrawn amount of outstanding Letters of Credit,
such amounts shall be held by the Administrative Agent in a cash collateral
account and applied (i) first, to reimburse the Issuing Lender from time to time
for any drawings under such Letters of Credit and (ii) then, following the
expiration of all Letters of Credit, to all other obligations of the types
described in clauses “FIFTH” and “SIXTH” above in the manner provided in this
Section. Notwithstanding the foregoing terms of this Section, only Collateral
proceeds and payments under the Guaranty (as opposed to ordinary course
principal, interest and fee payments hereunder) shall be applied to obligations
under any Bank Product. Amounts distributed with respect to any Bank Product
Debt shall be the last Bank Product Amount reported to the Administrative Agent;
provided that any such Bank Product Provider may provide an updated Bank Product
Amount to the Administrative Agent prior to payments made pursuant to this
Section. The Administrative Agent shall have no obligation to calculate the
amount to be distributed with respect to any Bank Product Debt, but may rely
upon written notice of the amount (setting forth a reasonably detailed
calculation) from the applicable Bank Product Provider. In the absence of such
notice, the Administrative Agent may assume the amount to be distributed is the
Bank Product Amount last reported to the Administrative Agent.

Section 2.12 Non-Receipt of Funds by the Administrative Agent.

(a) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received written notice from a Lender prior to
the proposed date of any Extension of Credit that such Lender will not make
available to the Administrative Agent such Lender’s share of such Extension of
Credit, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with this Agreement and may, in reliance
upon such assumption, make available to the applicable Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Extension of Credit available to

 

62



--------------------------------------------------------------------------------

the Administrative Agent, then the applicable Lender and each Borrower severally
agree to pay to the Administrative Agent forthwith on demand such corresponding
amount with interest thereon, for each day from and including the date such
amount is made available to the applicable Borrower to but excluding the date of
payment to the Administrative Agent, at (i) in the case of a payment to be made
by such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation and (ii) in the case of a payment to be made by the
applicable Borrower, the interest rate applicable to Alternate Base Rate Loans.
If the applicable Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the applicable Borrower the amount of such
interest paid by the applicable Borrower for such period. If such Lender pays
its share of the applicable Extension of Credit to the Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Extension of Credit. Any payment by the applicable Borrower shall be without
prejudice to any claim the applicable Borrower may have against a Lender that
shall have failed to make such payment to the Administrative Agent.

(b) Payments by Applicable Borrower; Presumptions by Administrative Agent.
Unless the Administrative Agent shall have received notice from the Company
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that any Borrower
will not make such payment, the Administrative Agent may assume that the
applicable Borrower have made such payment on such date in accordance herewith
and may, in reliance upon such assumption, distribute to the Lenders or the
Issuing Lender, as the case may be, the amount due. In such event, if any
Borrower has not in fact made such payment, then each of the Lenders or the
Issuing Lender, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or the Issuing Lender, with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Company with respect
to any amount owing under subsections (a) and (b) of this Section shall be
conclusive, absent manifest error.

(c) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the applicable Borrower by the Administrative Agent because
the conditions to the applicable Extension of Credit set forth in Article IV are
not satisfied or waived in accordance with the terms thereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

 

63



--------------------------------------------------------------------------------

(d) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Revolving Loans and Term Loans, to fund participations in Letters of Credit
and Swingline Loans and to make payments pursuant to Section 9.5(c) are several
and not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any such payment under Section 9.5(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Loan, to purchase its participation
or to make its payment under Section 9.5(c).

(e) Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Section 2.13 Inability to Determine Interest Rate.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine (which determination shall be conclusive and
binding absent manifest error) that, by reason of circumstances affecting the
relevant market, reasonable and adequate means do not exist for ascertaining the
LIBOR Rate for such Interest Period, or (b) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Company has requested
be outstanding as a LIBOR Tranche during such Interest Period, the
Administrative Agent shall forthwith give telephone notice of such
determination, confirmed in writing, to the Company, and the Lenders at least
two (2) Business Days prior to the first day of such Interest Period. If such
notice is given (i) any affected Loans denominated in Foreign Currencies
requested to be made on the first day of such Interest Period shall be made, at
the sole option of the applicable Borrower, in Dollars as Alternate Base Rate
Loans or such request shall be cancelled, (ii) any affected LIBOR Rate Loans
requested to be made on the first day of such Interest Period shall be made in
Dollars as Alternate Base Rate Loans and (iii) any affected Loans that were to
have been converted on the first day of such Interest Period to or continued as
LIBOR Rate Loans shall be converted to or continued in Dollars as Alternate Base
Rate Loans. Until any such notice has been withdrawn by the Administrative
Agent, no further Loans shall be made as, continued as, or converted into, LIBOR
Rate Loans for the Interest Periods so affected.

Notwithstanding any other provision of this Agreement, if (a) the Administrative
Agent shall reasonably determine in good faith (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining the LIBOR Market Index Rate for such Interest Period or (b) any of
the Lenders shall reasonably determine (which determination shall be conclusive
and binding absent manifest error but shall be made only after consultation with
the Company and the Administrative Agent) that the LIBOR Market Index Rate does
not adequately and fairly reflect the cost to such Lenders of funding LIBOR
Market Index Rate Loans, then upon notice by the Administrative Agent to the
Company, all Loans outstanding as LIBOR Market Index Rate Loans shall
immediately be converted to Dollars as Alternate Base Rate

 

64



--------------------------------------------------------------------------------

Loans and, until any such notice has been withdrawn (which notice shall be
withdrawn promptly upon such circumstances ceasing to exist), no further Loans
shall be made or continued or converted to LIBOR Market Index Rate Loans.

Section 2.14 Yield Protection.

(a) Increased Costs Generally. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, liquidity,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the LIBOR Rate or LIBOR
Market Index Rate) or the Issuing Lender;

(ii) subject the Administrative Agent, any Lender, the Issuing Lender or any
other recipient of any payment to be made by or on account of any obligation of
any Credit Party or Obligated Foreign Subsidiary under any Credit Document to
any (or any increase in any) Other Connection Taxes with respect to any Credit
Document, any Letter of Credit or any participation in any Loan or a Letter of
Credit (except for the imposition of, or any change in the rate of, any Net
Income Tax); or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition, cost or expense affecting this Agreement or LIBOR Rate
Loans or LIBOR Market Index Rate Loans made by such Lender or any Letter of
Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any LIBOR Rate Loan or LIBOR Market Index Rate
(or, in the case of clause (ii), any Loan or any participation in any Loan) or
of maintaining its obligation to make any such Loan), or to increase the cost to
such Lender or the Issuing Lender of participating in, issuing or maintaining
any Letter of Credit (or of maintaining its obligation to participate in or to
issue any Letter of Credit), or to reduce the amount of any sum received or
receivable by such Administrative Agent, Lender, the Issuing Lender or other
recipient hereunder (whether of principal, interest or any other amount) then,
upon request of such Administrative Agent, Lender, the Issuing Lender, or other
recipient, the applicable Borrower will pay to such Administrative Agent,
Lender, the Issuing Lender or other recipient, as the case may be, such
additional amount or amounts as will compensate such Administrative Agent,
Lender, Issuing Lender or other recipient, as the case may be, for such
additional costs incurred or reduction suffered.

(b) Capital Requirements. If any Lender or the Issuing Lender determines that
any Change in Law affecting such Lender or the Issuing Lender or any lending
office of such Lender or such Lender’s or the Issuing Lender’s holding company,
if any, regarding capital requirements has or would have the effect of reducing
the rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the

 

65



--------------------------------------------------------------------------------

Issuing Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, or participations in
Letters of Credit held by, such Lender, or the Letters of Credit issued by the
Issuing Lender, to a level below that which such Lender or the Issuing Lender or
such Lender’s or the Issuing Lender’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
applicable Borrower will pay to such Lender or the Issuing Lender, as the case
may be, such additional amount or amounts as will compensate such Lender or the
Issuing Lender or such Lender’s or the Issuing Lender’s holding company for any
such reduction suffered.

(c) Certificates for Reimbursement. A certificate of a Lender or the Issuing
Lender setting forth the amount or amounts necessary to compensate such Lender
or the Issuing Lender or its holding company, as the case may be, as specified
in paragraph (a) or (b) of this Section and delivered to the Company shall be
conclusive absent manifest error. The applicable Borrower shall pay such Lender
or the Issuing Lender, as the case may be, the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or the Issuing
Lender to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or the Issuing Lender’s right to demand such
compensation, provided that the applicable Borrower shall not be required to
compensate a Lender or the Issuing Lender pursuant to this Section for any
increased costs incurred or reductions suffered, as the case may be, to the
extent that such Lender or the Issuing Lender fails to make a demand for such
compensation more than nine (9) months after becoming aware of such Change in
Law giving arise to such increased costs or reductions.

(e) Each Lender agrees to use reasonable efforts (including reasonable efforts
to change its lending office) to avoid or to minimize any amounts which might
otherwise be payable pursuant to this paragraph of this Section; provided,
however, that such efforts shall not cause the imposition on such Lender of any
additional costs or legal or regulatory burdens deemed by such Lender to be
material.

Section 2.15 Compensation for Losses; Eurocurrency Liabilities.

(a) Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the applicable Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

(i) any continuation, conversion, payment or prepayment of any Loan other than
an Alternate Base Rate Loan or LIBOR Market Index Rate Loan on a day other than
the last day of the Interest Period for such Loan (whether voluntary, mandatory,
automatic, by reason of acceleration, or otherwise);

 

66



--------------------------------------------------------------------------------

(ii) any failure by the applicable Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than an Alternate Base Rate Loan or LIBOR Market Index Rate Loan on the
date or in the amount notified by the applicable Borrower; or

(iii) any assignment of a LIBOR Rate Loan on a day other than the last day of
the Interest Period therefor as a result of a request by the applicable Borrower
pursuant to Section 2.19;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The applicable Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the applicable Borrower to the
Lenders under this Section, each Lender shall be deemed to have funded each
LIBOR Rate Loan made by it at the LIBOR Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such LIBOR Rate Loan was in
fact so funded.

(b) The applicable Borrower shall pay to each Lender, as long as such Lender
shall be required to maintain reserves under Regulation D with respect to
“Eurocurrency liabilities” within the meaning of Regulation D, or under any
similar or successor regulation with respect to Eurocurrency liabilities or
Eurocurrency funding, additional interest on the unpaid principal amount of each
LIBOR Loan equal to the actual costs of such reserves allocated to such LIBOR
Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such LIBOR Loan, provided the Company shall have
received at least fifteen (15) days prior notice (with a copy to the
Administrative Agent) of such additional interest from such Lender. If a Lender
fails to give notice fifteen (15) days prior to the relevant interest payment
date, such additional interest shall be due and payable fifteen (15) days from
receipt of such notice.

Section 2.16 Taxes.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Credit Party or Obligated Foreign Subsidiary under any Credit
Document shall be made free and clear of and without reduction or withholding
for any Taxes, provided that if any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent or the Foreign Borrowers, as
appropriate) requires the deduction or withholding of any Tax from any such
payment (including, for the avoidance of doubt, in the case of any Lender that
is treated as a partnership for U.S. federal income tax purposes, any such
deduction or withholding required to be made by such Lender or Borrower (or any
direct or indirect beneficial owner of such Lender that is treated as a
partnership for U.S. federal income tax purposes) for the account of any of its

 

67



--------------------------------------------------------------------------------

direct or indirect beneficial owners), then the applicable Withholding Agent or
the Foreign Borrowers, as appropriate, shall make such deduction and timely pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party or Obligated Foreign Subsidiary shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the
Administrative Agent, Issuing Lender, Lender (or each of its beneficial owners),
as the case may be, receives an amount equal to the sum it would have received
had no such deductions been made. A certificate as to the amount of such
withholding or deduction that is an Indemnified Tax delivered by the Withholding
Agent (other than when the deduction or withholding has been made by the Foreign
Borrowers) to the Company (with, if the Withholding Agent is not the
Administrative Agent, a copy to the Administrative Agent), shall be conclusive
absent manifest error.

(b) Payment of Other Taxes by the Applicable Borrower. Without limiting the
provisions of paragraph (a) above, the applicable Borrower shall timely pay to
the relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it for the payment of, any
Other Taxes.

(c) Indemnification by the Applicable Borrower. The applicable Borrower shall
indemnify the Administrative Agent, each Lender and the Issuing Lender, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes or Other Taxes (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by the Administrative Agent, such Lender (or its beneficial owners) or the
Issuing Lender, as the case may be, and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Company by a Lender or the Issuing Lender (with a
copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender or the Issuing Lender, shall be conclusive
absent manifest error. The applicable Borrower shall also indemnify the
Administrative Agent, within 10 days after demand therefor, for any amount which
a Lender or the Issuing Lender for any reason fails to pay indefeasibly to the
Administrative Agent or Governmental Authority as required by this paragraph
(c); provided that, such Lender or the Issuing Lender, as the case may be, shall
indemnify the applicable Borrower to the extent of any payment the applicable
Borrower makes to the Administrative Agent pursuant to this sentence. In
addition, the applicable Borrower shall indemnify the Administrative Agent, each
Lender and the Issuing Lender, within 10 days after demand therefor, for any
incremental Taxes that may become payable by such Administrative Agent, Lender
(or its beneficial owners) or Issuing Lender as a result of any failure of any
Credit Party or Obligated Foreign Subsidiary to pay any Taxes when due to the
appropriate Governmental Authority or to deliver to such Administrative Agent,
pursuant to clause (e), documentation evidencing the payment of Taxes.

 

68



--------------------------------------------------------------------------------

(d) Indemnification of the Administrative Agent. Each Lender and the Issuing
Lender shall indemnify the Administrative Agent within 10 days after demand
therefor, for the full amount of any Excluded Taxes attributable to such Lender
that are payable or paid by the Administrative Agent, and reasonable expenses
arising therefrom or with respect thereto, whether or not such Excluded Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender and the Issuing Lender hereby authorizes the Administrative
Agent to set off and apply any and all amounts at any time owing to such Lender
or the Issuing Lender, as the case may be, under any Credit Document against any
amount due to the Administrative Agent under this paragraph (d). The agreements
in paragraph (d) shall survive the resignation and/or replacement of the
Administrative Agent.

(e) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Credit Party or Obligated Foreign Subsidiary to a Governmental Authority
pursuant to this Section, the applicable Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(f) Status of Lenders. Any Lender that is entitled to an exemption from or
reduction of withholding tax in any jurisdiction with respect to payments made
under any Credit Document shall cooperate with the applicable Borrower in
completing any forms and/or procedural formalities required by law or reasonably
requested by such Borrower necessary for such Borrower to obtain authorization
or otherwise to permit such payments to be made without withholding or at a
reduced rate of withholding. In addition, any Lender, if requested by the
applicable Borrower or the Administrative Agent, shall deliver such other
documentation as is within its control prescribed by applicable law or
reasonably requested by the Company or the Administrative Agent as will enable
the Company or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, in the
case of any withholding Tax other than the U.S. federal withholding Tax, the
completion, execution and submission of such forms shall not be required if in
the Foreign Lender’s judgment such completion, execution or submission would
subject such Foreign Lender to any material unreimbursed cost or expense or
would materially prejudice the legal or commercial position of such Foreign
Lender.

Without limiting the generality of the foregoing, in the event that the
applicable Borrower is a U.S. Borrower,

(i) any Lender that is a U.S. Person shall deliver to the Company and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Company or the Administrative Agent), executed originals of Internal

 

69



--------------------------------------------------------------------------------

Revenue Service Form W-9 or such other documentation or information prescribed
by applicable laws or reasonably requested by the Company or the Administrative
Agent as will enable the Company or the Administrative Agent, as the case may
be, to determine whether or not such Lender is subject to backup withholding or
information reporting requirements; and

(ii) any Foreign Lender (other than a Foreign Lender that is a U.S. Person)
shall, to the extent it is legally entitled to do so, deliver to the Company and
the Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Company or the Administrative Agent), whichever of the following is applicable:

(A) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States of America is a party;

(B) executed originals of Internal Revenue Service Form W-8ECI;

(C) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Code, (x) a certificate to the
effect that (A) such Foreign Lender is not a “bank” within the meaning of
section 881(c)(3)(A) of the Code, a “10 percent shareholder” of any Borrower
within the meaning of section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Code and (B) the interest
payments in question are not effectively connected with a U.S. trade or business
conducted by such Foreign Lender or are effectively connected but are not
includible in the Foreign Lender’s gross income for U.S. federal income tax
purposes under an income tax treaty (a “U.S. Tax Compliance Certificate”) and
(y) executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E;

(D) to the extent a Foreign Lender is not the beneficial owner (for example,
where the Foreign Lender is a partnership or participating Lender granting a
typical participation), executed originals of Internal Revenue Service Form
W-8IMY, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, U.S. Tax Compliance
Certificate, Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership (and
not a participating Lender) and one or more beneficial owners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a U.S. Tax Compliance Certificate on behalf of each such beneficial
owner; or

 

70



--------------------------------------------------------------------------------

(E) executed originals of any other form prescribed by applicable law as a basis
for claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Company to determine the withholding or
deduction required to be made.

(iii) If a payment made to a Lender under any Credit Document would be subject
to U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the applicable Borrower and the Administrative Agent at the
time or times prescribed by law and at such time or times reasonably requested
by the applicable Borrower or the Administrative Agent such documentation
prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the applicable Borrower or the Administrative Agent as
may be necessary for the applicable Borrower and the Administrative Agent to
comply with their obligations under FATCA and to determine that such Lender has
complied with such Lender’s obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of the preceding
sentence, “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.

(g) Treatment of Certain Refunds. If the Administrative Agent, a Lender or the
Issuing Lender has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section (including additional amounts paid by any
Credit Party or Obligated Foreign Subsidiary pursuant to this Section), it shall
pay to the indemnifying party an amount equal to such refund (but only to the
extent of indemnity payments made under this Section with respect to the
Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of the Administrative Agent, such
Lender or the Issuing Lender, as the case may be, and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund), provided that such indemnifying party, upon the request of the
Administrative Agent, such Lender or the Issuing Lender, agrees to repay the
amount paid over pursuant to this Section (g) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, such Lender or the Issuing Lender in the event the
Administrative Agent, such Lender or the Issuing Lender is required to repay
such refund to such Governmental Authority. Notwithstanding anything to the
contrary in this paragraph (g), in no event will the

 

71



--------------------------------------------------------------------------------

Administrative Agent, the Issuing Lender or any Lender be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the Administrative Agent, Issuing Lender or Lender in a less
favorable net after-Tax position than the Administrative Agent, Issuing Lender
or Lender would have been in if the indemnification payments or additional
amounts giving rise to such refund had never been paid. This paragraph shall not
be construed to require the Administrative Agent, any Lender or the Issuing
Lender to make available its Tax returns (or any other information relating to
its Taxes that it deems confidential) to the Company or any other Person.

(h) For purposes of determining withholding Taxes imposed under FATCA, from and
after the Seventh Amendment Effective Date, the Borrowers and the Administrative
Agent shall treat (and the Lenders hereby authorize the Administrative Agent to
treat) the Loans as not qualifying as “grandfathered obligations” within the
meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(i) Survival. Each party’s obligations under this Section shall survive the
termination of the Credit Documents and payment of any obligations thereunder.

Section 2.17 Indemnification; Nature of Issuing Lender’s Duties.

(a) In addition to its other obligations under Section 2.3, the Credit Parties
hereby agree to protect, indemnify, pay and save the Issuing Lender and each
Lender harmless from and against any and all claims, demands, liabilities,
damages, losses, costs, charges and expenses (including reasonable attorneys’
fees) that the Issuing Lender or such Lender may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit or
(ii) the failure of the Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or Governmental Authority (all
such acts or omissions, herein called “Government Acts”).

(b) As between the Credit Parties, the Issuing Lender and each Lender, the
Credit Parties (other than the Foreign Borrowers) shall assume all risks of the
acts, omissions or misuse of any Letter of Credit by the beneficiary thereof. In
the absence of gross negligence or willful misconduct, neither the Issuing
Lender nor any Lender shall be responsible: (i) for the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any Letter of
Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) for the validity or
sufficiency of any instrument transferring or assigning or purporting to
transfer or assign any Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, that may prove to be invalid or
ineffective for any reason; (iii) for failure of the beneficiary of a Letter of
Credit to comply fully with conditions required in order to draw upon a Letter
of Credit; (iv) for errors, omissions, interruptions or delays in transmission
or delivery of any messages, by mail, cable, telegraph, telex or otherwise,
whether or not they be in cipher; (v) for errors in interpretation of technical
terms; (vi) for any loss or delay in the

 

72



--------------------------------------------------------------------------------

transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the Issuing Lender or any
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the Issuing Lender’s rights or
powers hereunder.

(c) In furtherance and extension of the specific provisions hereinabove set
forth, any action taken or omitted by the Issuing Lender or any Lender, under or
in connection with any Letter of Credit or the related certificates, if taken or
omitted in the absence of gross negligence or willful misconduct, shall not put
such Issuing Lender or such Lender under any resulting liability to the Credit
Parties. It is the intention of the parties that this Agreement shall be
construed and applied to protect and indemnify the Issuing Lender and each
Lender against any and all risks involved in the issuance of the Letters of
Credit, all of which risks are hereby assumed by the Credit Parties, including,
without limitation, any and all risks of the acts or omissions, whether rightful
or wrongful, of any Government Authority. The Issuing Lender and the Lenders
shall not, in any way, be liable for any failure by the Issuing Lender or anyone
else to pay any drawing under any Letter of Credit as a result of any Government
Acts or any other cause beyond the control of the Issuing Lender and the
Lenders.

(d) Nothing in this Section is intended to limit the Reimbursement Obligation of
the Company contained in Section 2.3(d) hereof. The obligations of the Credit
Parties under this Section shall survive the termination of this Agreement. No
act or omissions of any current or prior beneficiary of a Letter of Credit shall
in any way affect or impair the rights of the Issuing Lender and the Lenders to
enforce any right, power or benefit under this Agreement.

(e) Notwithstanding anything to the contrary contained in this Section, the
Credit Parties shall have no obligation to indemnify the Issuing Lender or any
Lender in respect of any liability incurred by the Issuing Lender or such Lender
arising out of the gross negligence or willful misconduct of the Issuing Lender
(including action not taken by the Issuing Lender or such Lender), as determined
by a court of competent jurisdiction or pursuant to arbitration.

Section 2.18 Illegality.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its LIBOR Lending Office to make
or maintain LIBOR Rate Loans as contemplated by this Credit Agreement or to
obtain in the interbank eurodollar market through its LIBOR Lending Office the
funds with which to make such Loans, (a) such Lender shall promptly notify the
Administrative Agent and the Company thereof, (b) the commitment of such Lender
hereunder to make LIBOR Rate Loans or continue LIBOR Rate Loans as such shall
forthwith be suspended until the Administrative Agent shall give notice that the
condition or situation which gave rise to the suspension shall no longer exist,
and (c) such Lender’s Loans then outstanding as LIBOR Rate Loans, if any, shall
be prepaid by the applicable Borrower or, if applicable, in the case of Dollar
denominated Loans, converted on the last day of

 

73



--------------------------------------------------------------------------------

the Interest Period for such Loans or within such earlier period as required by
law into Alternate Base Rate Loans denominated in Dollars. Each applicable
Borrower hereby agrees to promptly pay any Lender, upon its demand, any
additional amounts necessary to compensate such Lender for actual and direct
costs (but not including anticipated profits) reasonably incurred by such Lender
in making any repayment in accordance with this Section including, but not
limited to, any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its LIBOR Rate Loans hereunder. A
certificate (which certificate shall include a description of the basis for the
computation) as to any additional amounts payable pursuant to this Section
submitted by such Lender, through the Administrative Agent, to the Company shall
be conclusive in the absence of manifest error. Each Lender agrees to use
reasonable efforts (including reasonable efforts to change its LIBOR Lending
Office) to avoid or to minimize any amounts which may otherwise be payable
pursuant to this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender in its sole discretion to be material.

Notwithstanding any other provision of this Credit Agreement, if any Change in
Law shall make it unlawful for such Lender or its Domestic Lending Office or
LIBOR Lending Office (as applicable) to make or maintain LIBOR Market Index Rate
Loans as contemplated by this Agreement, (a) such Lender shall promptly notify
the Administrative Agent and the Company thereof, (b) the commitment of such
Lender hereunder to make LIBOR Market Index Rate Loans as such shall forthwith
be suspended until the Administrative Agent shall give notice that the condition
or situation which gave rise to the suspension shall no longer exist (which
notice shall be delivered promptly upon determination by the Swingline Lender
that such condition or situation has ceased to exist), (c) such Lender’s Loans
then outstanding as LIBOR Market Index Rate Loans, if any, shall immediately be
converted to Alternate Base Rate Loans denominated in Dollars and (d) the
Borrower may revoke any pending Notice of Borrowing to make or continue any
LIBOR Market Index Rate Loan.

Section 2.19 Replacement of Lenders.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 2.14, or requires the Company to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.16, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Section 2.14 or Section 2.16, as the case may be, in the
future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Company
hereby agree to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.

(b) Replacement of Lenders. If any Lender requests compensation under
Section 2.14, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender

 

74



--------------------------------------------------------------------------------

pursuant to Section 2.16, or if any Lender becomes a Defaulting Lender, or if
there is a Non-Consenting Lender, then the Company may, at its sole expenses and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 9.6), all of
its interests, rights and obligations under this Agreement and the related
Credit Documents to an assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:

(i) the Company shall have paid to the Administrative Agent the assignment fee
(if any) specified in Section 9.6;

(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Credit Documents (including any amounts under
Section 2.15) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Company (in the case of all other amounts);

(iii) in the case of any such assignment resulting from a claim for compensation
under Section 2.14 or payments required to be made pursuant to Section 2.16,
such assignment will result in a reduction in such compensation or payments
thereafter; and

(iv) such assignment does not conflict with applicable law.

provided, further, that the failure by such Lender to execute and deliver an
Assignment and Assumption shall not impair the validity of the removal of such
Lender and the mandatory assignment of such Lender’s Commitments and outstanding
Loans and participations in LOC Obligations and Swing Line Loans pursuant to
this Section 2.20 shall nevertheless be effective without the execution by such
Lender of an Assignment and Assumption.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Company to require such assignment and delegation
cease to apply.

Section 2.20 Cash Collateral.

(a) Cash Collateral. At any time that there shall exist a Defaulting Lender,
within one (1) Business Day following the written request of the Administrative
Agent, the Issuing Lender (with a copy to the Administrative Agent) or any
Swingline Lender (with a copy to the Administrative Agent), the Company shall
Cash Collateralize all Fronting Exposure of the Issuing Lender and the Swingline
Lender with respect to such Defaulting Lender (determined after giving effect to
Section 2.21(b) and any Cash Collateral provided by the Defaulting Lender).

 

75



--------------------------------------------------------------------------------

(b) Grant of Security Interest. The Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to the Administrative
Agent, for the benefit of the Administrative Agent, the Issuing Lenders and the
Lenders (including the Swingline Lender), and agrees to maintain, a first
priority security interest in all such Cash Collateral as security for the
Defaulting Lenders’ obligations to which such Cash Collateral may be applied
pursuant to clause (c) below. If at any time the Administrative Agent, Issuing
Lender or Swingline Lender determines that Cash Collateral is subject to any
right or claim of any Person other than the Administrative Agent as herein
provided, or that the total amount of such Cash Collateral is less than the
applicable Fronting Exposure, the Company will, promptly upon demand by the
Administrative Agent, Issuing Lender or Swingline Lender pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency (after giving effect to any Cash Collateral provided
by the Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section or Section 2.21 in
respect of Letters of Credit or Swingline Loans, shall be held and applied to
the satisfaction of the specific LOC Obligations, Swingline Loans, obligations
to fund participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure or other obligations shall no
longer be required to be held as Cash Collateral pursuant to this Section 2.20
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), or (ii) the determination by the
Administrative Agent, each Issuing Lender and each Swingline Lender that there
exists excess Cash Collateral; provided that, subject to Section 2.21, the
Person providing Cash Collateral and each Issuing Lender and Swingline Lender
may agree that Cash Collateral shall be held to support future anticipated
Fronting Exposure or other obligations.

Section 2.21 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of Required Lenders and
Section 9.1.

 

76



--------------------------------------------------------------------------------

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 9.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any Issuing Lender or Swingline Lender hereunder;
third, to Cash Collateralize the Issuing Lender’s or Swingline Lender’s Fronting
Exposure in accordance with Section 2.20; fourth, as the Company may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
non-interest bearing deposit account and released pro rata in order to
(x) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize the Issuing
Lender’s and the Swingline Lender’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement in accordance with Section 2.20; sixth, to the payment of any
amounts owing to the Lenders, the Issuing Lenders or Swingline Lenders as a
result of any judgment of a court of competent jurisdiction obtained by any
Lender, the Issuing Lenders or Swingline Lenders against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to any Borrower as a result of any judgment of a
court of competent jurisdiction obtained by any Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (A) such payment is a
payment of the principal amount of any Loans or LOC Obligations in respect of
which such Defaulting Lender has not fully funded its appropriate share and
(B) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 4.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and LOC Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or LOC Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in LOC
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable facility without giving effect to
Section 2.21(a) (iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

 

77



--------------------------------------------------------------------------------

(iii) Certain Fees.

(A) Commitment Fees. No Defaulting Lender shall be entitled to receive any
Commitment Fee or Term Loan Commitment Fee for any period during which that
Lender is a Defaulting Lender (and the Company shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(B) Letter of Credit Fees. Each Defaulting Lender shall be entitled to receive
Letter of Credit Fees for any period during which that Lender is a Defaulting
Lender only to the extent allocable to its Applicable Percentage of the stated
amount of Letters of Credit for which it has provided Cash Collateral pursuant
to Section 2.20.

(C) Reallocation of Fees. With respect to any Letter of Credit Fee not required
to be paid to any Defaulting Lender pursuant to clause (A) or (B) above, the
Company shall (x) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in LOC Obligations or Swingline Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay
to each Issuing Lender and Swingline Lender, as applicable, the amount of any
such fee otherwise payable to such Defaulting Lender to the extent allocable to
such Issuing Lender’s or Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Defaulting Lender’s participation in LOC Obligations and Swingline Loans
shall be reallocated among the Non-Defaulting Lenders in accordance with their
respective Applicable Percentages (calculated without regard to such Defaulting
Lender’s Revolving Commitment) but only to the extent that (x) the conditions
set forth in Section 4.2 are satisfied at the time of such reallocation (and,
unless the Company shall have otherwise notified the Administrative Agent at
such time, the Company shall be deemed to have represented and warranted that
such conditions are satisfied at such time) and (y) such reallocation does not
cause the aggregate Committed Funded Exposure of any Non-Defaulting Lender to
exceed such Non-Defaulting Lender’s Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

 

78



--------------------------------------------------------------------------------

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Company
shall, without prejudice to any right or remedy available to it hereunder or
under law, (x) first, prepay Swingline Loans in an amount equal to the Swingline
Lender’s Fronting Exposure and (y) second, Cash Collateralize the Issuing
Lender’s Fronting Exposure in accordance with the procedures set forth in
Section 2.20.

(b) Defaulting Lender Cure. If the Company, the Administrative Agent and each
Swingline Lender and Issuing Lender agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.21(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the applicable Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan and (ii) no Issuing Lender shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

Section 2.22 Incremental Facility.

(a) Incremental Term Loans and Revolving Facility Increases. Subject to the
terms and conditions set forth herein, the Borrowers shall have the right, at
any time and from time to time prior to the Maturity Date, to incur additional
Indebtedness under this Credit Agreement in the form of (i) new term loan
facilities under this Credit Agreement (each, an “Incremental Term Loan”) and/or
(ii) an increase to the Revolving Committed Amount (each, a “Revolving Facility
Increase”) by an aggregate principal amount for all such Incremental Term Loans
and Revolving Facility Increases in an amount not to exceed (i) $350,000,000 and
(ii) such additional amounts in excess thereof so long as after giving effect to
such Incremental Term Loan or Revolving Facility Increase (assuming the
commitments under the Revolving Facility Increase are fully drawn) on a pro
forma basis, the Senior Secured Leverage Ratio does not exceed 2.50 to 1.00
(“Incremental Increase Amount”).

 

79



--------------------------------------------------------------------------------

(b) Terms and Conditions. The following terms and conditions shall apply to any
Incremental Term Loan or Revolving Facility Increase, as applicable: (i) no
Default or Event of Default shall exist immediately prior to or after giving
effect to such Incremental Term Loan or Revolving Facility Increase, (ii) the
other terms and documentation in respect of any Incremental Term Loans or
Revolving Facility Increase, to the extent not consistent with the Revolving
Loans, will be reasonably satisfactory to the Administrative Agent, (iii) any
loans made pursuant to an Incremental Term Loan and/or Revolving Facility
Increase shall constitute Credit Party Obligations and will be secured and
guaranteed with the other Credit Party Obligations on a pari passu basis,
(iv) any such Revolving Facility Increase or Incremental Term Loan shall have a
maturity date no sooner than the Maturity Date, (v) any Lenders providing such
Revolving Facility Increase or Incremental Term Loans shall be entitled to the
same voting rights as the existing Revolving Lenders, (vi) any such Incremental
Term Loan or Revolving Facility Increase shall be in a minimum principal amount
of $50,000,000 and integral multiples of $5,000,000 in excess thereof (or the
remaining amount of the Incremental Increase Amount, if less), (vii) the
proceeds of any such Incremental Term Loan or Revolving Facility Increase will
be used for the purposes set forth in Section 3.11, (viii) the applicable
Borrower shall execute a promissory note in favor of any new Lender or any
existing Lender requesting a promissory note, as applicable, who provides an
Incremental Term Loan or whose Revolving Commitment is increased, as applicable,
pursuant to this Section, (ix) the conditions to Extensions of Credit in
Section 4.2 shall have been satisfied, (x) the Administrative Agent shall have
received (A) an opinion or opinions (including, if reasonably requested by the
Administrative Agent, domestic local counsel opinions) of counsel for the Credit
Parties, addressed to the Administrative Agent and the Lenders, in form and
substance reasonably acceptable to the Administrative Agent, (B) any authorizing
corporate documents as the Administrative Agent may reasonably request and
(C) if applicable, a duly executed Notice of Borrowing, and (xi) the
Administrative Agent shall have received from the Company updated financial
projections and an officer’s certificate, in each case in form and substance
reasonably satisfactory to the Administrative Agent, demonstrating that, after
giving effect to any such Incremental Term Loan or Revolving Facility Increase
(assuming amounts under such Incremental Term Loan or Revolving Facility
Increase are fully drawn) on a Pro Forma Basis, the Company will be in
compliance with the financial covenants set forth in Section 5.9. Incremental
Term Loans and Revolving Facility Increases shall be available to the Company
notwithstanding any previous election by the Borrowers to reduce the Revolving
Committed Amount.

(c) Revolving Facility Increase. In connection with the closing of any Revolving
Facility Increase, the outstanding Revolving Loans and Participation Interests
shall be reallocated by causing such fundings and repayments (and shall not be
subject to any processing and/or recordation fees) among the Revolving Lenders
(which the Company shall be responsible for any costs of the Administrative
Agent arising hereunder resulting from such reallocation and repayments) of
Revolving Loans as

 

80



--------------------------------------------------------------------------------

necessary such that, after giving effect to such Revolving Facility Increase,
each Revolving Lender will hold Revolving Loans and Participation Interests
based on its Commitment Percentage (after giving effect to such Revolving
Facility Increase).

(d) Participation. Participation in any such Incremental Term Loan or Revolving
Facility Increase may be offered to each of the existing Lenders, but each such
Lender shall have no obligation to provide all or any portion of such
Incremental Term Loan or Revolving Facility Increase. The Company may invite
other banks, financial institutions and investment funds reasonably acceptable
to the Administrative Agent (such consent not to be unreasonably withheld or
delayed) to join this Credit Agreement as Lenders hereunder for any portion of
such Incremental Term Loan or Revolving Facility Increase; provided that such
other banks, financial institutions and investment funds shall enter into such
joinder agreements to give effect thereto as the Administrative Agent may
reasonably request.

(e) Amendments. The Administrative Agent is authorized to enter into, on behalf
of the Lenders, any amendment to this Credit Agreement or any other Credit
Document as may be necessary to incorporate the terms of any such Incremental
Term Loan or Revolving Facility Increase.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

To induce the Lenders to enter into this Agreement and to make the Extensions of
Credit herein provided for, the Credit Parties hereby represent and warrant to
the Administrative Agent and to each Lender that:

Section 3.1 Financial Condition.

The Consolidated balance sheet of the Company and its Subsidiaries for the
fiscal years ended October 31, 2012, October 30, 2013 and October 29, 2014, and
the related Consolidated and consolidating statements of income and Consolidated
statement of cash flows of the Company and its Subsidiaries for the fiscal year
then ended, accompanied by (in the case of Consolidated statements) an
unqualified opinion of Ernst & Young, independent public accountants, and the
Consolidated balance sheet of the Company and its Subsidiaries as at January 30,
2015, and the related Consolidated and consolidating statements of income and
Consolidated statement of cash flows of the Company and its Subsidiaries for the
three months then ended, duly certified by the Chief Financial Officer, copies
of which have been furnished to each Lender, fairly present the Consolidated and
consolidating financial condition of the Company and its Subsidiaries as at such
dates and the Consolidated and consolidating results of operations of the
Company and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles applied on a consistent
basis.

 

81



--------------------------------------------------------------------------------

Section 3.2 No Material Adverse Effect.

Since October 29, 2014 (and, in addition, after delivery of annual audited
financial statements in accordance with Section 5.1(a), from the date of the
most recently delivered annual audited financial statements), there has been no
development or event which has had or could reasonably be expected to have a
Material Adverse Effect.

Section 3.3 Corporate Existence; Patriot Act Information.

Each Credit Party and each of its Subsidiaries (a) is a duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization, (b) is duly qualified and in good standing as a foreign
corporation in each other jurisdiction in which it owns or leases property or in
which the conduct of its business requires it to so qualify or be licensed
except where the failure to so qualify or be licensed could not be reasonably
likely to have a Material Adverse Effect and (c) has all requisite corporate
power and authority (including, without limitation, all Governmental
Authorizations) to own or lease and operate its properties and to carry on its
business as now conducted and as proposed to be conducted. All of the
outstanding Equity Interests in the Borrowers and their Subsidiaries have been
validly issued, are fully paid and non-assessable. Set forth on Schedule 3.3 as
of the Seventh Amendment Effective Date, or as of the last date such Schedule
was required to be updated in accordance with Section 5.2, is the following
information for each Credit Party: the exact legal name and any former legal
names of such Credit Party in the four (4) months prior to the Seventh Amendment
Effective Date, the state of incorporation or organization, the type of
organization, the jurisdictions in which such Credit Party is qualified to do
business, the chief executive office, the principal place of business, the
business phone number, the organization identification number, the federal tax
identification number and ownership information (e.g. publicly held, if private
or partnership, the owners and partners of each of the Credit Parties).

Section 3.4 Corporate Power; Compliance with Laws Authorization; Enforceable
Obligations; No Default.

The execution, delivery and performance by each Credit Party and each Subsidiary
of each Credit Document to which it is or is to be a party, and the consummation
of the transactions contemplated hereby, are within such Credit Party’s and such
Subsidiary’s corporate powers, have been duly authorized by all necessary
corporate action, and do not (i) contravene such Credit Party’s or such
Subsidiary’s constitutive or governing documents, (ii) violate any Requirement
of Law, (iii) conflict with or result in the breach of, or constitute a default
or require any payment to be made under, any contract, loan agreement,
indenture, mortgage, deed of trust, lease or other instrument binding on or
affecting any Credit Party, any of its Subsidiaries or any of their properties,
including, without limitation, the 2010 Senior Notes or the Euro Notes or
(iv) except for the Liens created under the Credit Documents, result in or
require the creation or imposition of any Lien upon or with respect to any of
the properties of any Credit Party or any of its Subsidiaries. No Credit Party
or any of its Subsidiaries is in violation of any Requirement of Law or in
breach of any such contract, loan agreement, indenture, mortgage, deed of trust,
lease or other instrument, the violation or breach of which could be reasonably
likely to have a Material Adverse Effect. This Agreement has been, and each
other Credit Document when

 

82



--------------------------------------------------------------------------------

delivered hereunder will have been, duly executed and delivered by each Credit
Party party thereto. This Agreement is, and each other Credit Document when
delivered hereunder will be, the legal, valid and binding obligation of each
Credit Party and each Subsidiary party thereto, enforceable against such Credit
Party or such Subsidiary in accordance with its terms. No Default or Event of
Default has occurred and is continuing.

Section 3.5 Reserved.

Section 3.6 No Material Litigation.

There is no action, suit, investigation, litigation or proceeding affecting any
Credit Party or any of its Subsidiaries pending or threatened before any
Governmental Authority or arbitrator that (a) could be reasonably likely to have
a Material Adverse Effect or (b) purports to affect the legality, validity or
enforceability of any Credit Document or the consummation of the transactions
contemplated hereby. No permanent injunction, temporary restraining order or
similar decree has been issued against any Credit Party or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 3.6 hereto is a detailed description of all
material litigation pending or, to the knowledge of the Credit Parties,
threatened against any Credit Party or Subsidiary as of the Seventh Amendment
Effective Date and as of the last date such Schedule was required to be updated
in accordance with Section 5.2.

Section 3.7 Investment Company Act; etc.

Neither any Credit Party nor any of its Subsidiaries is an “investment company”,
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company”, as such terms are defined in the Investment Company Act of
1940, as amended. No Credit Party is subject to regulation under the Federal
Power Act, the Interstate Commerce Act, the Public Utility Holding Company Act
of 2005 or any federal or state statute or regulation limiting its ability to
incur the Credit Party Obligations. Neither the making of any Loan, nor the
issuance of any Letters of Credit, nor the application of the proceeds or
repayment thereof by the Borrowers, nor the consummation of the other
transactions contemplated by the Credit Documents, will violate any provision of
any such Act or any rule, regulation or order of the Securities and Exchange
Commission thereunder.

Section 3.8 Margin Regulations.

No part of the proceeds of any Extension of Credit hereunder will be used
directly or indirectly for any purpose that violates, or that would require any
Lender to make any filings in accordance with, the provisions of Regulation T, U
or X of the Board of Governors of the Federal Reserve System as now and from
time to time hereafter in effect. The Credit Parties and their Subsidiaries
(a) are not engaged, principally or as one of their important activities, in the
business of extending credit for the purpose of “purchasing” or “carrying”
“margin stock” within the respective meanings of each of such terms under
Regulation U and (b) taken as a group do not own “margin stock” except as
identified in the financial statements referred to in Section 3.1 or delivered
pursuant to Section 5.1 and the aggregate value of all “margin stock” owned by
the Credit Parties and their Subsidiaries taken as a group does not exceed 25%
of the value of their assets.

 

83



--------------------------------------------------------------------------------

Section 3.9 ERISA.

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) neither a Reportable Event nor an “accumulated funding deficiency” (within
the meaning of Section 412 of the Code or Section 302 of ERISA) has occurred
during the five-year period prior to the date on which this representation is
made or deemed made with respect to any Plan, (b) each Plan has complied in all
material respects with the applicable provisions of ERISA and the Code, (c) no
termination of a Single Employer Plan has occurred resulting in any liability
that has remained underfunded, and no Lien in favor of the PBGC or a Plan has
arisen, during such five-year period, (d) the present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits, and (e) neither any
Credit Party nor any Commonly Controlled Entity is currently subject to any
liability for a complete or partial withdrawal from a Multiemployer Plan.

Section 3.10 Environmental Matters.

Except as could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect:

(a) The facilities and properties owned, leased or operated by the Credit
Parties or any of their Subsidiaries (the “Properties”) do not contain any
Materials of Environmental Concern in amounts or concentrations which
(i) constitute a violation of, or (ii) could give rise to liability on behalf of
any Credit Party under, any Environmental Law.

(b) The Properties and all operations of the Credit Parties and/or their
Subsidiaries at the Properties are in compliance, and have in the last five
years been in compliance, with all applicable Environmental Laws, and there is
no contamination at, under or about the Properties or violation of any
Environmental Law with respect to the Properties or the business operated by the
Credit Parties or any of their Subsidiaries (the “Business”).

(c) Neither the Credit Parties nor their Subsidiaries have received any written
or actual notice of violation, alleged violation, non-compliance, liability or
potential liability on behalf of any Credit Party with respect to environmental
matters or Environmental Laws regarding any of the Properties or the Business,
nor do the Credit Parties or their Subsidiaries have knowledge or reason to
believe that any such notice will be received or is being threatened.

(d) Materials of Environmental Concern have not been transported or disposed of
from the Properties in violation of, or in a manner or to a location that could

 

84



--------------------------------------------------------------------------------

give rise to liability on behalf of any Credit Party under any Environmental
Law, and no Materials of Environmental Concern have been generated, treated,
stored or disposed of at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability on behalf of any Credit Party
under, any applicable Environmental Law.

(e) No judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Credit Parties and their Subsidiaries, threatened,
under any Environmental Law to which any Credit Party or any Subsidiary is or
will be named as a party with respect to the Properties or the Business, nor are
there any consent decrees or other decrees, consent orders, administrative
orders or other orders, or other administrative or judicial requirements
outstanding under any Environmental Law with respect to the Properties or the
Business.

(f) There has been no release or threat of release of Materials of Environmental
Concern at or from the Properties, or arising from or related to the operations
of any Credit Party or any Subsidiary in connection with the Properties or
otherwise in connection with the Business, in violation of or in amounts or in a
manner that could give rise to liability on behalf of any Credit Party under
Environmental Laws.

Section 3.11 Use of Proceeds.

On and after the Seventh Amendment Effective Date, the proceeds of the
Extensions of Credit under the Revolving Facility shall be used by the Borrowers
solely (a) to refinance certain existing Indebtedness of the Credit Parties and
their Subsidiaries, (b) to pay any costs, fees and expenses associated with this
Agreement on the Seventh Amendment Effective Date and (c) for working capital
and other general corporate purposes of the Credit Parties and their
Subsidiaries (including Permitted Acquisitions).

On and after the Seventh Amendment Effective Date, the proceeds of the Term
Loans shall be used by the Borrowers solely (a) to refinance certain existing
Indebtedness of the Credit Parties and their Subsidiaries (including, without
limitation, the 2010 Senior Notes and the Euro Notes), (b) to pay any costs,
fees and expenses associated with the repayment of the 2010 Senior Notes and the
Euro Notes after the Seventh Amendment Effective Date and (c) for working
capital and other general corporate purposes of the Credit Parties and their
Subsidiaries (including Permitted Acquisitions).

Section 3.12 Subsidiaries; Joint Ventures; Partnerships.

Set forth on Schedule 3.12 is a complete and accurate list of (a) all
Subsidiaries of each Credit Party as of the Seventh Amendment Effective Date,
and each jurisdiction of organization, (b) 100% (or, if less, the full amount
owned by such Credit Party) of the issued and outstanding Equity Interests owned
by such Credit Party of each Domestic Subsidiary, (c) 65% (or, if less, the full
amount owned by such Credit Party) of each class of the issued and outstanding
Equity Interests entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) and 100% (or, if less, the full amount owned by such
Pledgor) of each class of the issued and outstanding

 

85



--------------------------------------------------------------------------------

Equity Interests not entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) owned by such Credit Party of each first-tier Foreign
Subsidiary and (d) all other Equity Interests required to be pledged to the
Administrative Agent pursuant to the Security Documents. All of the outstanding
Equity Interests in each Credit Party’s Subsidiaries owned by such Credit Party
have been validly issued, are fully paid and non-assessable and are owned by
such Credit Party or one or more of its Subsidiaries free and clear of all
Liens, except those created under the Collateral Documents.

Section 3.13 Ownership.

Each of the Credit Parties and its Subsidiaries is the owner of, and has good
and marketable title to or a valid leasehold interest in, all of its respective
assets, which, together with assets leased or licensed by the Credit Parties and
their Subsidiaries, represents all assets in the aggregate material to the
conduct of the business of the Credit Parties and their Subsidiaries, and (after
giving effect to the Transactions) none of such assets is subject to any Lien
other than Permitted Liens. Each Credit Party and its Subsidiaries enjoys
peaceful and undisturbed possession under all of its leases and all such leases
are valid and subsisting and in full force and effect, except as could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.

Section 3.14 Consent; Governmental Authorizations.

No Governmental Authorization, and no notice to or filing with, any Governmental
Authority or any other third party in the United States is required for (i) the
due execution, delivery, recordation, filing or performance by any Credit Party
or any Subsidiary of any Credit Document to which it is or is to be a party, or
for the consummation of the transactions contemplated hereby, (ii) the grant by
any Credit Party or any Subsidiary of the Liens granted by it pursuant to the
Collateral Documents, (iii) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof,
except with respect to Permitted Liens), or (iv) the exercise by the
Administrative Agent or any Lender of its rights under the Credit Documents or
the remedies in respect of the Collateral pursuant to the Collateral Documents,
except for the authorizations, approvals, actions, notices and filings listed on
Schedule 3.14 hereto, all of which have been duly obtained, taken, given or made
and are in full force and effect. All applicable waiting periods in connection
with the transactions contemplated hereby have expired without any action having
been taken by any competent authority restraining, preventing or imposing
materially adverse conditions upon the transactions contemplated hereby or the
rights of the Credit Parties or their Subsidiaries freely to transfer or
otherwise dispose of, or to create any Lien on, any properties now owned or
hereafter acquired by any of them.

Section 3.15 Taxes.

Each of the Credit Parties and its Subsidiaries has filed, or caused to be
filed, all federal income tax returns and all other material tax returns
(federal, state, local and foreign) required to be filed and paid (a) all
amounts of taxes shown thereon to be due (including interest and penalties) and
(b) all other taxes, fees, assessments and other governmental charges (including

 

86



--------------------------------------------------------------------------------

mortgage recording taxes, documentary stamp taxes and intangibles taxes) owing
by it, except for such taxes (i) that are not yet delinquent or (ii) that are
being contested in good faith and by proper proceedings, and against which
adequate reserves are being maintained in accordance with GAAP. None of the
Credit Parties or their Subsidiaries is aware as of the Closing Date of any
proposed tax assessments against it or any of its Subsidiaries other than any
such assessments received in the ordinary course of business.

Section 3.16 Collateral Representations.

(a) Intellectual Property. Set forth on Schedule 3.16(a), as of the Seventh
Amendment Effective Date and as of the last date such Schedule was required to
be updated in accordance with Section 5.2, is a list of all registered or issued
Intellectual Property (including all applications for registration and issuance)
owned by each of the Credit Parties (other than the Foreign Borrowers) or that
each of the Credit Parties (other than the Foreign Borrowers) has the right to
(including the name/title, current owner, registration or application number,
and registration or application date and such other information as reasonably
requested by the Administrative Agent).

(b) Documents, Instrument, and Tangible Chattel Paper. Set forth on
Schedule 3.16(b), as of the Seventh Amendment Effective Date and as of the last
date such Schedule was required to be updated in accordance with Section 5.2, is
a description of all Documents (as defined in the UCC), Instruments (as defined
in the UCC), and Tangible Chattel Paper (as defined in the UCC) of the Credit
Parties (other than the Foreign Borrowers) (including the Credit Party owning
such Document, Instrument and Tangible Chattel Paper and such other information
as reasonably requested by the Administrative Agent).

(c) Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit Rights,
Securities Accounts and Uncertificated Investment Property. Set forth on
Schedule 3.16(c), as of the Seventh Amendment Effective Date and as of the last
date such Schedule was required to be updated in accordance with Section 5.2, is
a description of all Deposit Accounts (as defined in the UCC), Electronic
Chattel Paper (as defined in the UCC), Letter-of-Credit Rights (as defined in
the UCC), Securities Accounts (as defined in the UCC) and uncertificated
Investment Property (as defined in the UCC) of the Credit Parties (other than
the Foreign Borrowers), including the name of (i) the applicable Credit Party,
(ii) in the case of a Deposit Account, the depository institution and average
amount held in such Deposit Account, (iii) in the case of Electronic Chattel
Paper, the account debtor, (iv) in the case of Letter-of-Credit Rights, the
issuer or nominated person, as applicable, and (v) in the case of a Securities
Account or other uncertificated Investment Property, the Securities Intermediary
or issuer and the average amount held in such Securities Account, as applicable.

(d) Commercial Tort Claims. Set forth on Schedule 3.16(d), as of the Seventh
Amendment Effective Date and as of the last date such Schedule was required to
be updated in accordance with Section 5.2, is a description of all Commercial
Tort Claims (as defined in the UCC) of the Credit Parties (other than the
Foreign Borrowers) (detailing such Commercial Tort Claim in such detail as
reasonably requested by the Administrative Agent).

 

87



--------------------------------------------------------------------------------

(e) Leases and other Agreements. Each Credit Party shall timely and fully pay
and perform its obligations under all leases and other agreements with respect
to each leased location or public warehouse where any Collateral is or may be
located.

Section 3.17 Solvency.

The Credit Parties and their Subsidiaries, taken as a whole, are Solvent.

Section 3.18 Compliance with FCPA.

Each of the Credit Parties, their Subsidiaries and their respective officers and
employees and to the knowledge of the Borrowers, its directors and agents is in
compliance with the Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.,
and any foreign counterpart thereto (including without limitation, the United
Kingdom Bribery Act 2010) (collectively, “Anti-Corruption Laws”). None of the
Credit Parties or their Subsidiaries has made a payment, offering, or promise to
pay, or authorized the payment of, money or anything of value (a) in order to
assist in obtaining or retaining business for or with, or directing business to,
any foreign official, foreign political party, party official or candidate for
foreign political office, (b) to a foreign official, foreign political party or
party official or any candidate for foreign political office, and (c) with the
intent to induce the recipient to misuse his or her official position to direct
business wrongfully to such Credit Party or its Subsidiary or to any other
Person, in violation of Anti-Corruption Laws. No Loan or Letter of Credit, use
of proceeds or other transaction contemplated by this Agreement will violate
Anti-Corruption Laws. Each Borrower has implemented and maintains in effect
policies and procedures designed to ensure compliance by such Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws.

Section 3.19 No Burdensome Restrictions.

Neither any Credit Party nor any of its Subsidiaries is a party to any
indenture, loan or credit agreement or any lease or other agreement or
instrument or subject to any charter (or constitutive) or corporate restriction
that could be reasonably likely to have a Material Adverse Effect.

Section 3.20 Brokers’ Fees.

None of the Credit Parties or their Subsidiaries has any obligation to any
Person in respect of any finder’s, broker’s, investment banking or other similar
fee in connection with any of the Transactions other than the closing and other
fees payable pursuant to this Agreement and as set forth in the Fee Letter.

 

88



--------------------------------------------------------------------------------

Section 3.21 Labor Matters, Etc.

Neither the business nor the properties of any Credit Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that
could be reasonably likely to have a Material Adverse Effect.

Section 3.22 Accuracy and Completeness of Information.

All factual information heretofore, contemporaneously or hereafter furnished by
or on behalf of any Credit Party or any of its Subsidiaries to the
Administrative Agent, the Arrangers or any Lender for purposes of or in
connection with this Agreement or any other Credit Document, or any Transaction,
is, or when furnished, will be true and accurate in all material respects and
not incomplete by omitting to state any material fact necessary to make such
information not misleading. There is no fact now known to any Credit Party or
any of its Subsidiaries which, individually or in the aggregate, has, or could
reasonably be expected to have, a Material Adverse Effect, which fact has not
been set forth herein, in the financial statements of the Credit Parties and
their Subsidiaries furnished to the Administrative Agent and the Lenders, or in
any certificate, opinion or other written statement made or furnished by any
Credit Party to the Administrative Agent and the Lenders.

Section 3.23 Material Contracts.

Schedule 3.23 sets forth a complete and accurate list of all Material Contracts
of the Credit Parties and their Subsidiaries in effect as of the Seventh
Amendment Effective Date.

Section 3.24 Insurance.

The insurance coverage of the Credit Parties (other than the Foreign Borrowers)
and their Subsidiaries is outlined as to carrier, policy number, expiration
date, type and amount on Schedule 3.24 as of the Seventh Amendment Effective
Date and as of the last date such Schedule was required to be updated in
accordance with Section 5.2 and such insurance coverage complies with the
requirements set forth in Section 5.5.

Section 3.25 Security Documents.

The Security Documents create valid and enforceable security interests in, and
Liens on, the Collateral purported to be covered thereby; provided, however,
that the pledge of and security interests in Equity Interests of Foreign
Subsidiaries may not be perfected under the laws of the jurisdictions outside of
the United States of America (other than with respect to (a) the pledges of
Equity Interests in Foreign Subsidiaries organized under the laws of England and
Wales made pursuant to the Foreign Collateral Documents and (b) the pledge by
ETEL and Esterline Technologies French Acquisition Limited of their Equity
Interests in the French Subsidiary made pursuant to the French Pledge
Agreements). Except as set forth in the Security Documents, such security
interests and Liens are currently (or will be, upon (a) the filing of
appropriate financing statements with the Secretary of State or other
appropriate filing office of

 

89



--------------------------------------------------------------------------------

the state of incorporation or organization for each Credit Party, the filing of
appropriate assignments or notices with the United States Patent and Trademark
Office and the United States Copyright Office, in each case in favor of the
Administrative Agent, on behalf of the Lenders, and (b) the Administrative Agent
obtaining control or possession over those items of Collateral in which a
security interest is perfected through control or possession) perfected security
interests and Liens in favor of the Administrative Agent, for the benefit of the
Secured Parties, prior to all other Liens other than Permitted Liens.

Section 3.26 Reserved.

Section 3.27 Anti-Terrorism Laws.

Neither any Credit Party nor any of its Subsidiaries is an “enemy” or an “ally
of the enemy” within the meaning of Section 2 of the Trading with the Enemy Act
of the United States of America (50 U.S.C. App. §§ 1 et seq.) (the “Trading with
the Enemy Act”), as amended. Neither any Credit Party nor any of its
Subsidiaries is in violation of (a) the Trading with the Enemy Act, as amended,
(b) any of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. None of
the Credit Parties (i) is a blocked person described in Section 1 of the
Anti-Terrorism Order or (ii) to the best of its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.

Section 3.28 Compliance with OFAC Rules and Regulations.

(a) None of the Borrowers, any of their Subsidiaries or, to the knowledge of the
Borrowers, their respective Affiliates, officers and employees and to the
knowledge of the Borrowers their directors or agents is in violation of and
shall not violate any applicable Sanctions. Each Borrower has implemented and
maintains in effect policies and procedures designed to ensure compliance by
such Borrower, its Subsidiaries and their respective directors, officer,
employees and agents with applicable Sanctions.

(b) None of the Borrowers, their Subsidiaries, their respective Affiliates or,
to Borrowers’ knowledge, their respective directors, officers or employees
(i) is a Sanctioned Person or a Sanctioned Entity, (ii) has more than 10% of its
assets located in Sanctioned Entities, or (iii) derives more than 10% of its
operating income from investments in, or, to Borrowers’ knowledge, transactions
with Sanctioned Persons or Sanctioned Entities. No proceeds of any Loan or
Letter of Credit will be used directly or, to the best of the Borrowers’
knowledge, indirectly, nor have any been used directly or, to the best of the
Borrowers’ knowledge, indirectly, (i) to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Entity or (ii) in any other manner that would result in a violation
of Sanctions by any Person (including any Person participating in the loan
hereunder, whether as underwriter, advisor, investor, or otherwise).

 

90



--------------------------------------------------------------------------------

Section 3.29 Authorized Officer.

Set forth on Schedule 3.29 are Responsible Officers that are permitted to sign
Credit Documents on behalf of the Credit Parties and the Foreign Obligors,
holding the offices indicated next to their respective names, as of the Seventh
Amendment Effective Date and as of the last date such Schedule was required to
be updated in accordance with Section 5.2. Such Authorized Officers are the duly
elected and qualified officers of such Credit Party and are duly authorized to
execute and deliver, on behalf of the respective Credit Party, the Credit
Agreement, the Notes and the other Credit Documents.

Section 3.30 Existing and Surviving Indebtedness.

Set forth on Schedule 3.30 hereto is a complete and accurate list of all
Surviving Debt, showing as of the Seventh Amendment Effective Date the obligor
and the principal amount outstanding thereunder, the maturity date thereof and
the amortization schedule therefor.

Section 3.31 Existing Liens.

Set forth on Schedule 3.31 hereto is a complete and accurate list of all Liens
of each U.S. Credit Party on the property or assets located in the United States
of any such Credit Party or any of its U.S. Subsidiaries, showing as of the
Seventh Amendment Effective Date the lienholder thereof, the principal amount of
the obligations secured thereby and the property or assets of such Credit Party
or such Subsidiary subject thereto.

Section 3.32 Reserved.

Section 3.33 Existing Investments.

Set forth on Schedule 3.33 hereto is a complete and accurate list of all
Investments held by any Credit Party or any of its Subsidiaries on the Seventh
Amendment Effective Date, showing as of the Seventh Amendment Effective Date the
amount, obligor or issuer and maturity, if any, thereof.

ARTICLE IV

CONDITIONS PRECEDENT

Section 4.1 Conditions to Closing Date.

This Agreement shall become effective upon, and the obligation of each Lender to
make the initial Extensions of Credit on the Closing Date is subject to, the
satisfaction of the following conditions precedent:

(a) Execution of Credit Agreement; Credit Documents. The Administrative Agent
shall have received (i) counterparts of this Agreement, executed by a duly

 

91



--------------------------------------------------------------------------------

authorized officer of each party hereto, (ii) for the account of each Revolving
Lender requesting a promissory note, a duly executed Revolving Loan Note,
(iii) for the account of the Swingline Lender requesting a promissory note, the
Swingline Loan Note, (iv) counterparts of the Security Agreement and the Pledge
Agreement, in each case conforming to the requirements of this Agreement and
executed by duly authorized officers of the Credit Parties or other Person, as
applicable and (v) counterparts of any other Credit Document, executed by the
duly authorized officers of the parties thereto.

(b) Authority Documents. The Administrative Agent shall have received the
following:

(i) Articles of Incorporation/Charter Documents. Original certified articles of
incorporation or other charter documents, as applicable, of each Credit Party
certified (A) by an officer of such Credit Party (pursuant to an officer’s
certificate in substantially the form of Exhibit 4.1(b) attached hereto) as of
the Closing Date to be true and correct and in force and effect as of such date,
and (B) to be true and complete as of a recent date by the appropriate
Governmental Authority of the state of its incorporation or organization, as
applicable.

(ii) Resolutions. Copies of resolutions of the board of directors or comparable
managing body of each Credit Party approving and adopting the Credit Documents,
the Transactions and authorizing execution and delivery thereof, certified by an
officer of such Credit Party (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) as of the Closing Date
to be true and correct and in force and effect as of such date.

(iii) Bylaws/Operating Agreement. A copy of the bylaws or comparable operating
agreement of each Credit Party certified by an officer of such Credit Party
(pursuant to an officer’s certificate in substantially the form of
Exhibit 4.1(b) attached hereto) as of the Closing Date to be true and correct
and in force and effect as of such date.

(iv) Good Standing. Original certificates of good standing, existence or its
equivalent with respect to each Credit Party certified as of a recent date by
the appropriate Governmental Authorities of the state of incorporation or
organization and each other state in which the failure to so qualify and be in
good standing could reasonably be expected to have a Material Adverse Effect.

(v) Incumbency. An incumbency certificate of each Authorized Officer of each
Credit Party certified by an officer (pursuant to an officer’s certificate in
substantially the form of Exhibit 4.1(b) attached hereto) to be true and correct
as of the Closing Date.

(c) Legal Opinion of Counsel. The Administrative Agent shall have received an
opinion or opinions (including, if requested by the Administrative Agent, local
counsel opinions) of counsel for the Credit Parties, dated the Closing Date and
addressed to the

 

92



--------------------------------------------------------------------------------

Administrative Agent and the Lenders, in form and substance acceptable to the
Administrative Agent (which shall include, without limitation, opinions with
respect to the due organization and valid existence of each Credit Party,
opinions as to perfection of the Liens granted to the Administrative Agent
pursuant to the Security Documents and opinions as to the non-contravention of
the Credit Parties’ organizational documents and Material Contracts).

(d) Personal Property Collateral. The Administrative Agent shall have received,
in form and substance satisfactory to the Administrative Agent:

(i) (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Credit Party and each jurisdiction where any
Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent’s security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens and (B) tax lien and judgment searches;

(ii) searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent/trademark/copyright filings as requested by
the Administrative Agent in order to perfect the Administrative Agent’s security
interest in the Intellectual Property;

(iii) completed UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

(iv) stock or membership certificates, if any, evidencing the Equity Interests
pledged to the Administrative Agent pursuant to the Pledge Agreement and undated
stock or transfer powers duly executed in blank;

(v) duly executed consents as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Lenders’ security interest in the Collateral; and

(vi) to the extent required to be delivered pursuant to the terms of the
Security Documents, all instruments, documents and chattel paper in the
possession of any of the Credit Parties, together with allonges or assignments
as may be necessary or appropriate to perfect the Administrative Agent’s and the
Lenders’ security interest in the Collateral.

(e) Liability, Casualty, Property and Business Interruption Insurance. The
Administrative Agent shall have received certificates and endorsements of
insurance evidencing liability, casualty, property and business interruption
insurance meeting the requirements set forth herein or in the Security
Documents. The Administrative Agent shall be named (i) as lenders’ loss payee,
as its interest may appear, with respect to any such insurance providing
coverage in respect of any Collateral and (ii) as additional

 

93



--------------------------------------------------------------------------------

insured, as its interest may appear, with respect to any such insurance
providing liability coverage, and the Credit Parties will use their commercially
reasonable efforts to have each provider of any such insurance agree, by
endorsement upon the policy or policies issued by it or by independent
instruments to be furnished to the Administrative Agent, that it will give the
Administrative Agent thirty (30) days prior written notice before any such
policy or policies shall be altered or cancelled.

(f) Solvency Certificate. The Administrative Agent shall have received an
officer’s certificate prepared by the chief financial officer or other
Authorized Officer approved by the Administrative Agent of the Company as to the
financial condition, solvency and related matters of the Credit Parties and
their Subsidiaries, after giving effect to the Transactions and the initial
borrowings under the Credit Documents, in substantially the form of
Exhibit 4.1(f) hereto.

(g) Account Designation Notice. The Administrative Agent shall have received the
executed Account Designation Notice in the form of Exhibit 1.1(a) hereto.

(h) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing with respect to the Loans to be made on the Closing Date.

(i) Consents. The Administrative Agent shall have received evidence that all
boards of directors, governmental, shareholder and material third party consents
and approvals necessary in connection with the Transactions have been obtained
and all applicable waiting periods have expired without any action being taken
by any authority that could restrain, prevent or impose any material adverse
conditions on such transactions or that could seek or threaten any of the
foregoing.

(j) Compliance with Laws. The financings and other Transactions contemplated
hereby shall be in compliance with all applicable laws and regulations
(including all applicable securities and banking laws, rules and regulations).

(k) Bankruptcy. There shall be no bankruptcy or insolvency proceedings pending
with respect to any Credit Party or any Subsidiary thereof.

(l) Existing Indebtedness of the Credit Parties. All of the existing
Indebtedness for borrowed money of the Credit Parties and their Subsidiaries
(other than Indebtedness permitted to exist pursuant to Section 6.1) shall be
repaid in full and all security interests related thereto shall be terminated on
or prior to the Closing Date or arrangement satisfactory to the Administrative
Agent shall be in place to obtain such terminations.

(m) Financial Statements. The Administrative Agent and the Lenders shall have
received copies of the financial statements referred to in Section 3.1, each in
form and substance satisfactory to each of them.

 

94



--------------------------------------------------------------------------------

(n) No Material Adverse Change. Since October 29, 2010, there shall have been no
material adverse change in the business, properties, prospects, operations or
condition (financial or otherwise) of the Credit Parties or any of their
respective Subsidiaries.

(o) Financial Condition Certificate. The Administrative Agent shall have
received a certificate or certificates executed by an Authorized Officer of the
Company as of the Closing Date, substantially in the form of Exhibit 4.1(o)
stating that (i) there does not exist any pending or ongoing, action, suit,
investigation, litigation or proceeding in any court or before any other
Governmental Authority (A) affecting this Agreement or the other Credit
Documents, that has not been settled, dismissed, vacated, discharged or
terminated prior to the Closing Date or (B) that purports to affect any Credit
Party or any of its Subsidiaries, or any Transaction, which action, suit,
investigation, litigation or proceeding could reasonably be expected to have a
Material Adverse Effect, that has not been settled, dismissed, vacated,
discharged or terminated prior to the Closing Date and (ii) immediately after
giving effect to this Agreement, the other Credit Documents, and all the
Transactions contemplated to occur on such date, (A) no Default or Event of
Default exists, (B) all representations and warranties contained herein and in
the other Credit Documents are true and correct, and (C) the Credit Parties are
in pro forma compliance with each of the initial financial covenants set forth
in Section 5.9 (as evidenced through detailed calculations of such financial
covenants on a schedule to such certificate) as of the last day of the quarter
ending at least twenty (20) days preceding the Closing Date.

(p) Material Contracts. The Administrative Agent shall have received true and
complete copies, certified by an officer of the Company as true and complete, of
all Material Contracts, together with all exhibits and schedules.

(q) Reserved.

(r) Fees and Expenses. The Administrative Agent and the Lenders shall have
received all fees and expenses, if any, owing pursuant to the Fee Letter and
Section 2.5.

(s) Additional Matters. All other documents and legal matters in connection with
the Transactions shall be reasonably satisfactory in form and substance to the
Administrative Agent and its counsel.

Without limiting the generality of the provisions of Section 8.4, for purposes
of determining compliance with the conditions specified in this Section 4.1,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.

 

95



--------------------------------------------------------------------------------

Section 4.2 Conditions to All Extensions of Credit.

The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

(a) Representations and Warranties. The representations and warranties made by
the Credit Parties herein, in the other Credit Documents and which are contained
in any certificate furnished at any time under or in connection herewith shall
(i) with respect to representations and warranties that contain a materiality
qualification, be true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, be true and correct
in all material respects, in each case on and as of the date of such Extension
of Credit as if made on and as of such date except for any representation or
warranty made as of an earlier date, which representation and warranty shall
remain true and correct as of such earlier date.

(b) No Default or Event of Default. No Default or Event of Default shall have
occurred and be continuing on such date or after giving effect to the Extension
of Credit to be made on such date unless such Default or Event of Default shall
have been waived in accordance with this Agreement.

(c) Compliance with Commitments. Immediately after giving effect to the making
of any such Extension of Credit (and the application of the proceeds thereof),
(i) the sum of the aggregate principal amount of outstanding Revolving Loans
plus outstanding Swingline Loans plus outstanding LOC Obligations shall not
exceed the Revolving Committed Amount then in effect, (ii) the outstanding LOC
Obligations shall not exceed the LOC Committed Amount, and (iii) the outstanding
Swingline Loans shall not exceed the Swingline Committed Amount.

(d) Additional Conditions to Revolving Loans. If a Revolving Loan is requested,
all conditions set forth in Section 2.1 shall have been satisfied.

(e) Additional Conditions to Letters of Credit. If the issuance of a Letter of
Credit is requested, (i) all conditions set forth in Section 2.3 shall have been
satisfied and (ii) there shall exist no Lender that is a Defaulting Lender
unless the Issuing Lender has entered into satisfactory arrangements with the
Company or such Defaulting Lender to eliminate the Issuing Lender’s risk with
respect to such Defaulting Lender’s LOC Obligations or such risk has been Cash
Collateralized against pursuant to Section 2.20.

(f) Additional Conditions to Swingline Loans. If a Swingline Loan is requested,
(i) all conditions set forth in Section 2.4 shall have been satisfied and
(ii) there shall exist no Lender that is a Defaulting Lender unless the
Swingline Lender has entered into satisfactory arrangements with the Company or
such Defaulting Lender to eliminate the Swingline Lender’s risk with respect to
such Defaulting Lender’s in respect of its Swingline Commitment or such risk has
been Cash Collateralized against pursuant to Section 2.20.

 

96



--------------------------------------------------------------------------------

(g) Incremental Facility. If an Incremental Facility is requested, all
conditions set forth in Section 2.22 shall have been satisfied.

Each request for an Extension of Credit and each acceptance by the Borrowers of
any such Extension of Credit shall be deemed to constitute representations and
warranties by the Credit Parties as of the date of such Extension of Credit that
the conditions set forth above in paragraphs (a) through (g), as applicable,
have been satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, and (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, such Credit Party shall, and shall cause each of their
Subsidiaries, to:

Section 5.1 Financial Statements.

Furnish to the Administrative Agent and each of the Lenders:

(a) Annual Financial Statements. As soon as available and in any event within 90
days after the end of each fiscal year of the Company, a copy of the annual
audit report for such year for the Company and its Subsidiaries, including
therein a Consolidated balance sheet of the Company and its Subsidiaries as of
the end of such fiscal year and a Consolidated statement of income and a
Consolidated statement of cash flows of the Company and its Subsidiaries for
such fiscal year, which shall be audited by a firm of independent certified
public accountants of nationally recognized standing reasonably acceptable to
the Administrative Agent, setting forth in each case in comparative form the
figures for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification indicating that the scope of the
audit was inadequate to permit such independent certified public accountants to
certify such financial statements without such qualification.

(b) Quarterly Financial Statements. As soon as available and in any event within
45 days after the end of each of the first three fiscal quarters of each fiscal
year, Consolidated and consolidating balance sheets of the Company and its
Subsidiaries as of the end of such quarter and Consolidated and consolidating
statements of income and a Consolidated statement of cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
quarter and ending with the end of such fiscal quarter and Consolidated and
consolidating statements of income and a Consolidated statement of cash flows of
the Company and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such

 

97



--------------------------------------------------------------------------------

quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding date or period of the preceding fiscal year, all
in reasonable detail and duly certified (subject to normal year-end audit
adjustments) by the Chief Financial Officer as having been prepared in
accordance with GAAP.

(c) Financial Statements Related to Change in Fiscal Year. As soon as available
and in any event within 90 days after the end of the Company’s fourth fiscal
quarter of the Company’s 2015 fiscal year and within 45 days after the end of
each of the Company’s first three fiscal quarters of the Company’s 2016 fiscal
year, Consolidated and consolidating statements of income of the Company and its
Subsidiaries for the period ending with the end of each such fiscal quarter and
beginning on the first day of the 12-fiscal month period then ending, all in
reasonable detail and duly certified (subject to normal year end audit
adjustments) by the Chief Financial Officer as having been prepared in
accordance with GAAP.

all such financial statements shall be complete and correct in all material
respects (subject, in the case of interim statements, to normal recurring
year-end audit adjustments) and to be prepared in reasonable detail and, in the
case of the annual and quarterly financial statements provided in accordance
with subsections (a) and (b) above, in accordance with GAAP applied consistently
throughout the periods reflected therein and further accompanied by a
description of, and an estimation of the effect on the financial statements on
account of, a change, if any, in GAAP as provided in Section 1.3(b).

Notwithstanding the foregoing, financial statements and reports required to be
delivered pursuant to the foregoing provisions of this Section may be delivered
electronically and if so, shall be deemed to have been delivered on the date on
which the Administrative Agent receives such reports from the Company through
electronic mail; provided that, upon the Administrative Agent’s request, the
Company shall provide paper copies of any documents required hereby to the
Administrative Agent.

Section 5.2 Certificates; Other Information.

Furnish to the Administrative Agent and each of the Lenders:

(a) Accountants’ Certificate. Concurrently with the delivery of the financial
statements referred to in Section 5.1(a) above, a certificate of the independent
certified public accountants reporting on such financial statements stating that
in making the examination necessary therefor no knowledge was obtained of any
Default or Event of Default, except as specified in such certificate.

(b) Officer’s Certificate. Concurrently with the delivery of the financial
statements referred to in Sections 5.1(a) and 5.1(b) above, a certificate of an
Authorized Officer substantially in the form of Exhibit 5.2(b) stating that
(i) such financial statements present fairly the financial position of the
Credit Parties and their Subsidiaries for the periods indicated in conformity
with GAAP applied on a consistent basis, (ii) each of the Credit Parties during
such period observed or performed all of its covenants and other

 

98



--------------------------------------------------------------------------------

agreements, and satisfied every condition, contained in this Agreement to be
observed, performed or satisfied by it, and (iii) such Authorized Officer has
obtained no knowledge of any Default or Event of Default except as specified in
such certificate and such certificate shall include the calculations in
reasonable detail required to indicate compliance with Section 5.9 as of the
last day of such period.

(c) Reserved.

(d) Updated Schedules. Concurrently with or prior to the delivery of the
financial statements referred to in Sections 5.1(a) and 5.1(b) above, (i) an
updated copy of Schedule 3.3 and Schedule 3.12 if the Credit Parties or any of
their Subsidiaries has formed or acquired a new Subsidiary since the Seventh
Amendment Effective Date or since such Schedule was last updated, as applicable,
(ii) an updated copy of Schedule 3.6 to the extent any litigation has been
threatened, filed or otherwise become pending since the Seventh Amendment
Effective Date or since such Schedule was last updated, as applicable, (iii) an
updated copy of Schedule 3.16(a) if the Credit Parties have registered, applied
for registration of, acquired or otherwise obtained ownership of any new
Intellectual Property since the Seventh Amendment Effective Date or since such
Schedule was last updated, as applicable, (iv) an updated copy of
Schedule 3.16(b) if the Credit Parties have obtained any Documents (as defined
in the UCC), Instruments (as defined in the UCC) or Tangible Chattel Paper (as
defined in the UCC) since the Seventh Amendment Effective Date or since such
Schedule was last updated, as applicable, (v) an updated copy of
Schedule 3.16(c) if the Credit Parties maintain any Deposit Accounts (as defined
in the UCC), Electronic Chattel Paper (as defined in the UCC), Letter-of-Credit
Rights (as defined in the UCC), Securities Accounts (as defined in the UCC) or
uncertificated Investment Property (as defined in the UCC) to the extent not
otherwise set forth on such Schedule as of the Seventh Amendment Effective Date
or since such Schedule was last updated, as applicable, (vi) an updated copy of
Schedule 3.16(d) if the Credit Parties have any Commercial Tort Claims not
otherwise set forth on such Schedule as of the Seventh Amendment Effective Date
or since such Schedule was last updated, as applicable, (vii) an updated copy of
Schedule 3.3 to the extent required to be updated to make the representation in
Section 3.3 true and correct and (viii) an updated copy of Schedule 3.24 if the
Credit Parties or any of their Subsidiaries has altered or acquired any
insurance policies since the Seventh Amendment Effective Date or since such
Schedule was last updated.

(e) Securities Reports. Promptly after the sending or filing thereof, copies of
all proxy statements, financial statements and reports that any Credit Party or
any of its Subsidiaries sends to its stockholders, and copies of all regular,
periodic and special reports, and all registration statements, that any Credit
Party or any of its Subsidiaries files with the Securities and Exchange
Commission or any governmental authority that may be substituted therefor, or
with any national securities exchange.

(f) Revenue Agent Reports. Promptly after receipt, copies of all Revenue Agent
Reports (Internal Revenue Service Form 886), or other written proposals of the
Internal Revenue Service, that propose, determine or otherwise set forth
positive adjustments to the Federal income tax liability of the affiliated group
(within the meaning of Section 1504(a)(1) of the Internal Revenue Code) of which
any Borrower is a member aggregating $5,000,000 or more.

 

99



--------------------------------------------------------------------------------

(g) General Information. Such other information respecting the business,
condition (financial or otherwise), operations, performance, properties or
prospects of any Credit Party or any of its Subsidiaries (including, without
limitation, a complete and accurate list of all owned and leased real property
and assets held at such locations) as the Administrative Agent, or any Lender
through the Administrative Agent, may from time to time reasonably request.

Section 5.3 Payment of Taxes, Etc.

Pay, discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, subject, where applicable, to specified grace
periods, (a) all of its material taxes (Federal, state, local and any other
taxes) and (b) all of its other obligations and liabilities of whatever nature
in accordance with industry practice and (c) any additional costs that are
imposed as a result of any failure to so pay, discharge or otherwise satisfy
such taxes, obligations and liabilities, except when the amount or validity of
any such taxes, obligations and liabilities is currently being contested in good
faith by appropriate proceedings and reserves, if applicable, in conformity with
GAAP with respect thereto have been provided on the books of the Credit Parties.

Section 5.4 Preservation of Corporate Existence, Etc.

Preserve and maintain its existence, legal structure, legal name, rights
(charter and statutory), and to the extent material, permits, licenses,
approvals, privileges and franchises; provided, however, that the Company may
consummate any merger, consolidation or amalgamation expressly permitted under
Section 6.4 or liquidate or dissolve any Subsidiary that has no assets or has
sold, disposed of or otherwise disposed of all of its assets to a Credit Party
or another Subsidiary if permitted pursuant to Section 6.5.

Section 5.5 Maintenance of Property; Insurance.

(a) Maintain and preserve all of its properties that are used or useful in the
conduct of its business in good working order and condition, ordinary wear and
tear excepted.

(b) Maintain insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as are usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which any Credit Party or any of its Subsidiaries
operates.

(c) In case of any material loss, damage to or destruction of the Collateral of
any Credit Party or any part thereof, such Credit Party shall promptly give
written notice thereof to the Administrative Agent generally describing the
nature and extent of such damage or destruction.

 

100



--------------------------------------------------------------------------------

Section 5.6 Maintenance of Books and Records.

Keep proper books of record and account, in which full and correct entries shall
be made of all financial transactions and the assets and business of the Company
and each such Subsidiary in accordance with generally accepted accounting
principles in effect from time to time.

Section 5.7 Notices.

Give notice in writing to the Administrative Agent (which shall promptly
transmit such notice to each Lender):

(a) Default Notice. As soon as possible and in any event within three
(3) Business Days after the occurrence of each Default or Event of Default, or
any event, development or occurrence reasonably likely to have a Material
Adverse Effect continuing on the date of such statement, a statement of the
Chief Financial Officer setting forth details of such Default or Event of
Default, or such event, development or occurrence and the action that the
Company has taken and proposes to take with respect thereto.

(b) Litigation. Promptly after the commencement thereof, notice of all actions,
suits, investigations, litigation and proceedings before any Governmental
Authority affecting any Credit Party or any of its Subsidiaries of the type
described in Section 3.6 which (i) individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect or (ii) could
reasonably be expected to result in monetary damages (to the extent not covered
by insurance) in excess of $10,000,000.

(c) Environmental Conditions. Promptly after the assertion or occurrence hereof,
notice of any action involving an environmental claim or potential liability
under Environmental Laws which could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

(d) Insurance. Promptly upon the request by the Administrative Agent, a
certificate evidencing the insurance coverage (specifying type, amount and
carrier) in effect for each Credit Party and its Subsidiaries and containing
such additional information as the Administrative Agent, or any Lender through
the Administrative Agent, may reasonably specify.

(e) Judgments and Liens. Promptly after the commencement thereof, notice of any
attachment, judgment, lien, levy or order exceeding $25,000,000 that may be
assessed against or threatened against any Credit Party other than Permitted
Liens.

(f) ERISA. As soon as possible and in any event within thirty (30) days after
any Credit Party knows of: (i) the occurrence of any Reportable Event with
respect to any Plan, a failure to make any required contribution to a Plan, the
creation of any Lien

 

101



--------------------------------------------------------------------------------

(other than a Permitted Lien) in favor of the PBGC or a Plan or any withdrawal
from, or the termination, Reorganization or Insolvency of, any Multiemployer
Plan or (ii) the institution of proceedings or the taking of any other action by
the PBGC or any Credit Party, any Commonly Controlled Entity or any
Multiemployer Plan, with respect to the withdrawal from, or the terminating,
Reorganization or Insolvency of, any Plan, which, in the case of any event
described in clause (i) or (ii), could reasonably be expected to have a Material
Adverse Effect.

(g) Euro Notes and 2010 Senior Notes. Promptly, any notices of material events
given to the holders of the Euro Notes and/or 2010 Senior Notes.

(h) Violation of Laws. Promptly, any notice of any violation received by any
Credit Party from any Governmental Authority which could reasonably be expected
to (i) result in penalties in excess of $10,000,000 or (ii) have, individually
or in the aggregate, a Material Adverse Effect.

(i) Other. Promptly, any other development or event which could reasonably be
expected to have a Material Adverse Effect.

Each notice pursuant to this Section shall be accompanied by a statement of an
Authorized Officer setting forth details of the occurrence referred to therein
and stating what action the Credit Parties propose to take with respect thereto.
In the case of any notice of a Default or Event of Default, the Company shall
specify that such notice is a Default or Event of Default notice on the face
thereof.

Section 5.8 Environmental Laws.

(a) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, comply with, and ensure compliance
in all material respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws and obtain and comply with and maintain, and
ensure that all tenants and subtenants obtain and comply with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws;

(b) Except as could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect, conduct and complete all
investigations, studies, sampling and testing, and all remedial, removal and
other actions required under Environmental Laws and promptly comply with all
lawful orders and directives of all Governmental Authorities regarding
Environmental Laws except to the extent that the same are being contested in
good faith by appropriate proceedings; and

(c) Defend, indemnify and hold harmless the Administrative Agent and the
Lenders, and their respective employees, agents, officers and directors and
affiliates, from and against any and all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, known or unknown, contingent

 

102



--------------------------------------------------------------------------------

or otherwise, arising out of, or in any way relating to the violation of,
noncompliance with or liability under, any Environmental Law applicable to the
operations of the Credit Parties or any of their Subsidiaries or the Properties,
or any orders, requirements or demands of Governmental Authorities related
thereto, including, without limitation, reasonable attorney’s and consultant’s
fees, investigation and laboratory fees, response costs, court costs and
litigation expenses, except to the extent that any of the foregoing arise out of
the gross negligence or willful misconduct of the party seeking indemnification
therefor. The agreements in this paragraph shall survive repayment of the Credit
Party Obligations and all other amounts payable hereunder and termination of the
Commitments and the Credit Documents.

Section 5.9 Financial Covenants.

Comply with the following financial covenants:

(a) Maximum Leverage Ratio. The Leverage Ratio, calculated as of the last day of
each fiscal quarter of Company on a Pro Forma Basis, shall be less than or equal
to 4.25 to 1.00.

(b) Interest Coverage Ratio. The Interest Coverage Ratio, calculated as of the
last day of each fiscal quarter of Company on a Pro Forma Basis, shall be
greater than or equal to 3.00 to 1.00.

Section 5.10 Additional Guarantors.

(a) The Credit Parties (other than the Foreign Borrowers) will cause each of
their Domestic Subsidiaries, whether newly formed, after acquired or otherwise
existing to promptly (and in any event within thirty (30) days after such
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion) or, with respect to
Esterline Federal LLC, within thirty (30) days after Esterline Federal LLC
receives approval by the United States Department of Defense (or such other
applicable Governmental Authority) to become a Guarantor (or such longer period
of time as agreed to by the Administrative Agent in its reasonable discretion))
become a Guarantor hereunder by way of execution of a Joinder Agreement;
provided, however, (i) the Company may permit, at its option (other than as
required pursuant to Section 5.10(b)), Foreign Subsidiaries to become Guarantors
hereunder and (ii) no Domestic Subsidiary that is a Subsidiary of a Foreign
Subsidiary shall be required to become a Guarantor hereunder. In connection
therewith, the Credit Parties shall give notice to the Administrative Agent not
less than thirty (30) days after creating a Subsidiary that is required to
execute a Joinder Agreement, or acquiring the Equity Interests of any other
Person that is required to execute a Joinder Agreement. The Credit Party
Obligations shall be secured by, among other things and provided that the Equity
Interests of such new Guarantor are owned by the Company or a Guarantor, a first
priority perfected security interest in the Collateral of such new Guarantor and
a pledge of 100% of the Equity Interests of such new Guarantor and its Domestic
Subsidiaries (other than any Domestic Subsidiary that is a Subsidiary of a
Foreign Subsidiary) and 65% (or such higher percentage that would not reasonably
be expected to result in adverse tax consequences for any Borrower or any
Guarantor) of the voting Equity Interests

 

103



--------------------------------------------------------------------------------

and 100% (or such lower percentage that would not reasonably be expected to
result in adverse tax consequences for any Borrower) of the non-voting Equity
Interests of its first-tier Foreign Subsidiaries. In connection with the
foregoing, the Credit Parties shall deliver to the Administrative Agent, with
respect to each new Guarantor to the extent applicable, substantially the same
documentation required pursuant to Sections 4.1(b) – (e), (i) and 5.12 and such
other documents or agreements as the Administrative Agent may reasonably
request.

(b) [Reserved].

(c) The Borrowers may elect to add as a Foreign Borrower under this Agreement
any Subsidiary of the Company (i) that is formed under the laws of England and
Wales with the consent of the Administrative Agent on terms and conditions
satisfactory to the Administrative Agent and (ii) that is formed under the laws
of any other foreign jurisdication with the consent of the Administrative Agent
and each of the Lenders (in each case, in such Person’s sole discretion) on
terms and conditions satisfactory to the Administrative Agent and each such
Lender, so long as, in each case, such Lenders (x) have received all
documentation and other information required by regulatory authorities under
applicable “know your customer” and anti-money-laundering rules and regulations,
including, without limitation, the Patriot Act, (y) are satisfied with the
results of such documentation and other information and (z) have received items
comparable to the deliverables provided to the Lenders with respect to the
Borrowers as of the Seventh Amendment Effective Date.

Section 5.11 Compliance with Law.

Comply with all Requirements of Law and orders (including Environmental Laws),
and all applicable restrictions imposed by all Governmental Authorities,
applicable to it and the Collateral if noncompliance with any such Requirements
of Law, order or restriction could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect. Each Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by such
Borrower, its Subsidiaries and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.

Section 5.12 Pledged Assets.

(a) Equity Interests (U.S. Credit Parties). Each Credit Party (other than the
Foreign Borrowers) will cause 100% of the Equity Interests in each of its direct
or indirect Domestic Subsidiaries (unless such Domestic Subsidiary is owned by a
Foreign Subsidiary) and 65% (to the extent the pledge of a greater percentage
would be unlawful or would cause any materially adverse tax consequences to any
Borrower or any Guarantor) of the voting Equity Interests and 100% (or such
lower percentage that would not result in material adverse tax consequences for
any Borrower) of the non-voting Equity Interests of its first-tier Foreign
Subsidiaries, in each case to the extent owned by such Credit Party, to be
subject at all times to a first priority, perfected Lien (as required under the
Security Documents) in favor of the Administrative Agent pursuant to the terms
and conditions of the Security Documents or such other security documents as the
Administrative Agent shall reasonably request. Notwithstanding the foregoing,
with

 

104



--------------------------------------------------------------------------------

respect to any Equity Interests pledged prior to the Seventh Amendment Effective
Date, the Credit Parties shall not be required to cause or maintain perfection
of the Equity Interest of any Foreign Subsidiary under the laws of the
jurisdiction of organization of such Foreign Subsidiary.

(b) Reserved.

(c) Personal Property. Each Credit Party (other than the Foreign Borrowers) will
cause all of its tangible and intangible personal property now owned or
hereafter acquired by it to be subject at all times to a first priority,
perfected Lien (subject in each case to Permitted Liens) in favor of the
Administrative Agent for the benefit of the Secured Parties to secure the Credit
Party Obligations pursuant to the terms and conditions of the Security Documents
or such other security documents as the Administrative Agent shall reasonably
request. Each Credit Party shall, and shall cause each of its Subsidiaries to,
adhere to the covenants set forth in the Security Documents.

(d) Reserved.

(e) Perfection on Foreign Collateral. Notwithstanding Sections 5.10(a) and
5.12(a) through (d) and any contrary provisions of any of the Security
Documents, with respect to each of the Credit Parties, no actions shall be
required to be taken in any jurisdiction outside of the United States to perfect
the Liens on the Collateral of such Credit Parties.

Section 5.13 Compliance with Terms of Leaseholds.

Make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Company or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.

Section 5.14 Reserved.

Section 5.15 Reserved.

Section 5.16 Transactions with Affiliates.

Except for transactions among the Company and its Subsidiaries that are
permitted by Sections 6.1 and 6.5, conduct all transactions otherwise permitted
under the Credit Documents with any of their Affiliates on terms that are fair
and reasonable and no less favorable to the Company or such Subsidiary than it
would obtain in a comparable arm’s-length transaction with a Person not an
Affiliate.

 

105



--------------------------------------------------------------------------------

Section 5.17 Performance of Material Contracts.

Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, use
commercially reasonable efforts to make to each other party to the Material
Contract such demands and requests for information and reports or for action as
any Credit Party or any of its Subsidiaries is entitled to make under such
Material Contract, and cause each of its Subsidiaries to do so, except, in any
case, where the failure to do so, either individually or in the aggregate, could
not be reasonably likely to have a Material Adverse Effect.

Section 5.18 Further Assurances.

(a) Public/Private Designation. The Credit Parties will cooperate with the
Administrative Agent in connection with the publication of certain materials
and/or information provided by or on behalf of the Credit Parties to the
Administrative Agent and Lenders (collectively, “Information Materials”) and
will designate Information Materials (i) that are either available to the public
or not material with respect to the Credit Parties and their Subsidiaries or any
of their respective securities for purposes of United States federal and state
securities laws, as “Public Information” and (ii) that are not Public
Information as “Private Information”.

(b) Additional Information. The Credit Parties shall provide such information
regarding the operations, business affairs and financial condition of the Credit
Parties and their Subsidiaries as the Administrative Agent or any Lender may
reasonably request.

(c) Visits and Inspections. At any reasonable time and from time to time, upon
reasonable notice, permit the Administrative Agent or any of the Lenders, or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Company and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Company and any of its Subsidiaries with any of their officers
or directors and with their independent certified public accountants, which
shall be at the expense of the Company only if an Event of Default has occurred
and is continuing.

(d) Further Assurances. Upon the reasonable request of the Administrative Agent,
promptly perform or cause to be performed any and all acts and execute or cause
to be executed any and all documents for filing under the provisions of the UCC
or any other Requirement of Law which are necessary or advisable to maintain in
favor of the Administrative Agent, for the benefit of the Secured Parties, Liens
on the Collateral that are duly perfected in accordance with the requirements
of, or the obligations of the Credit Parties under, the Credit Documents and all
applicable Requirements of Law.

 

106



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each of the Credit Parties hereby covenants and agrees that on the Closing Date,
and thereafter (a) for so long as this Agreement is in effect, (b) until the
Commitments have terminated, (c) the Credit Party Obligations and all other
amounts owing to the Administrative Agent or any Lender hereunder are paid in
full in cash, that:

Section 6.1 Indebtedness.

No Credit Party will, nor will it permit any Subsidiary to, contract, create,
incur, assume or permit to exist any Indebtedness, except:

(a) Indebtedness and obligations owing under (i) Bank Products and (ii) other
Hedging Agreements entered into in order to manage existing or anticipated
interest rate, exchange rate or commodity price risks and not for speculative
purposes;

(b) in the case of the Company, Indebtedness owed by the Company to a Subsidiary
of the Company, which Indebtedness shall be evidenced by promissory notes (or a
master promissory note) in form and substance reasonably satisfactory to the
Administrative Agent;

(c) in the case of any Subsidiary of the Company, Indebtedness owed to the
Company or to another Subsidiary of the Company, provided that, in each case,
such Indebtedness shall be evidenced by promissory notes (or a master promissory
note) in form and substance reasonably satisfactory to the Administrative Agent;

(d) Indebtedness arising or existing under this Agreement and the other Credit
Documents;

(e) Indebtedness secured by Liens permitted by Section 6.2(j) not to exceed in
the aggregate $100,000,000 at any time outstanding;

(f) Indebtedness under Capital Leases;

(g) the Surviving Debt, and any Indebtedness extending the maturity of, or
refunding or refinancing, in whole or in part, any Surviving Debt and any
Indebtedness in respect of the 2010 Senior Notes; provided that the terms of any
such extending, refunding or refinancing Indebtedness, and of any agreement
entered into and of any instrument issued in connection therewith, are not
otherwise prohibited by the Credit Documents; provided further that the
principal amount of such Surviving Debt or Indebtedness in respect of the 2010
Senior Notes shall not be increased above the principal amount thereof
outstanding immediately prior to such extension, refunding or refinancing except
by an amount equal to a reasonable premium or other reasonable

 

107



--------------------------------------------------------------------------------

amount paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder, and the direct obligors therefor shall not be changed, as a result
of or in connection with such extension, refunding or refinancing; provided
still further that the terms relating to principal amount, amortization,
maturity, collateral (if any) and subordination (if any), and other material
terms taken as a whole, of any such extending, refunding or refinancing
Indebtedness, and of any agreement entered into and of any instrument issued in
connection therewith, are no less favorable in any material respect to the
Credit Parties or the Lenders than the terms of any agreement or instrument
governing the Indebtedness being extended, refunded or refinanced and the
interest rate applicable to any such extending, refunding or refinancing
Indebtedness does not exceed the then applicable market interest rate;

(h) Indebtedness of any Person that becomes a Subsidiary of the Company after
the Seventh Amendment Effective Date in accordance with the terms of Section 6.5
which Indebtedness does not exceed $100,000,000 in the aggregate and is existing
at the time such Person becomes a Subsidiary of the Company (other than
Indebtedness incurred solely in contemplation of such Person becoming a
Subsidiary of the Company);

(i) Guaranty Obligations (i) in respect of Indebtedness or other obligations of
a Credit Party, (ii) of any Credit Party in respect of Indebtedness of a Foreign
Subsidiary permitted pursuant to Section 6.1(j) and (iii) of a Subsidiary that
is not a Credit Party in respect of Indebtedness of a Subsidiary that is not a
Credit Party to the extent such Indebtedness is permitted to exist or be
incurred pursuant to this Section;

(j) Indebtedness of any Subsidiary not otherwise permitted under this
Section 6.1 not to exceed an aggregate amount equal to 10% of Consolidated Net
Assets (measured as of the end of the most recently ended fiscal year) at any
time outstanding; provided, however, that so long as all Indebtedness incurred
in reliance on this Section 6.1(j) was made in compliance with the terms hereof,
a subsequent decrease in Consolidated Net Assets shall not constitute a breach
of this Section 6.1(j) irrespective of the 10% requirement;

(k) Indebtedness of the Company not to exceed $75,000,000 and secured by a Lien
permitted pursuant to Section 6.2(h); provided that no Event of Default shall
then exist or would exist after giving effect to the incurrence thereof on a Pro
Forma Basis; and

(l) (i) unsecured Indebtedness of the Company or any Subsidiary pursuant to an
issuance of unsecured senior notes in an aggregate amount not to exceed
$450,000,000 (it being understood and agreed that the Euro Notes outstanding as
of the Seventh Amendment Effective Date shall be deemed issued pursuant to, and
constitute usage of, the basket set forth in this Section 6.1(l)(i)) and
(ii) unsecured indebtedness of the Company or any Guarantor not otherwise
permitted under this Section 6.1; provided that in the case of each of (i) and
(ii), no Event of Default shall then exist or would exist after giving effect to
the incurrence thereof on a Pro Forma Basis.

 

108



--------------------------------------------------------------------------------

In connection with the refinancing of any Indebtedness permitted hereunder, with
respect to which the incurrence of the new Indebtedness does not occur
simultaneously with the discharge of the existing Indebtedness, the new
Indebtedness shall be disregarded (including, without limitation, the cash
proceeds for purposes of calculating the Leverage Ratio) for purposes of
calculating the Leverage Ratio, the Interest Coverage Ratio and for purposes of
this Section 6.1 for up to thirty (30) days or such longer period of time
approved by the Administrative Agent (but in any event not to exceed sixty
(60) days); provided that (i) the Administrative Agent shall be satisfied with
the arrangements pursuant to which the existing Indebtedness will be discharged
with the proceeds of the new Indebtedness, (ii)(A) Administrative Agent (for
benefit of the Secured Parties) will have a first priority Lien on the proceeds
of the new Indebtedness prior to discharge of the existing Indebtedness on terms
and conditions satisfactory to Administrative Agent or (B) the proceeds of the
new Indebtedness shall be deposited with a trustee for the benefit of the
holders of the new Indebtedness or the existing Indebtedness until the payment
of the existing Indebtedness, (iii) the new Indebtedness will count for all
purposes of this Agreement (including the Leverage Ratio, the Interest Leverage
Ratio and for purposes of this Section 6.1) after the 30 day period (or such
longer time as approved by the Administrative Agent) set forth above and
(iv) the portion of the new Indebtedness disregarded shall not exceed the amount
of the existing Indebtedness.

Section 6.2 Liens.

The Credit Parties will not, nor will they permit any Subsidiary to, contract,
create, incur, assume or permit to exist any Lien with respect to any of their
respective property or assets of any kind (whether real or personal, tangible or
intangible), whether now owned or hereafter acquired, except for the following
(the “Permitted Liens”):

(a) Liens created by or otherwise existing under or in connection with this
Agreement or the other Credit Documents in favor of the Administrative Agent on
behalf of the Secured Parties;

(b) Liens in favor of a Bank Product Provider in connection with a Bank Product;
provided that such Liens shall secure the Credit Party Obligations on a pari
passu basis;

(c) Liens for taxes, assessments and governmental charges or levies to the
extent not required to be paid under Section 5.3;

(d) Liens imposed by law, such as landlords, materialmen’s, mechanics’,
carriers’, workmen’s and repairmen’s Liens and other similar Liens arising in
the ordinary course of business securing obligations that (i)(A) are not overdue
for a period of more than 30 days or (B) are not being contested by the Company
or a Subsidiary (as the case may be) in good faith and by appropriate
proceedings and (ii) individually or together with all other Permitted Liens
outstanding on any date of determination do not materially adversely affect the
use of the property to which they relate;

 

109



--------------------------------------------------------------------------------

(e) pledges or deposits (i) to secure obligations under workers’ compensation
laws, unemployment insurance and other social security legislation or similar
legislation or to secure letters of credit or bonds supporting such obligations
or (ii) to secure public or statutory obligations;

(f) easements, rights of way and other encumbrances on title to real property
owned by the Company or a Subsidiary (as the case may be) that do not render
title to the property encumbered thereby unmarketable or materially adversely
affect the use of such property for its present purposes;

(g) Liens of a collection bank in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in any relevant
jurisdiction and normal and customary rights of setoff upon deposits of cash in
favor of banks or other depository institutions;

(h) cash pledges or deposits to secure obligations under commercial and standby
letters of credit or bank guarantees in an aggregate amount not to exceed
$75,000,000 at any time;

(i) Liens existing on the Seventh Amendment Effective Date and described on
Schedule 3.31 hereto and, with respect to any Liens described on Schedule 3.31
that secure Surviving Debt, any as well as Liens to secure any extensions,
renewals or replacements of such Liens in connection with refinancing or
replacement of existing Indebtedness permitted under Section 6.1(g); provided
that no such Lien shall extend to or cover any additional property;

(j) purchase money Liens upon or in real property or equipment acquired or held
by the Company or any of its Subsidiaries in the ordinary course of business to
secure the purchase price of such property or equipment or to secure
Indebtedness incurred solely for the purpose of financing the acquisition,
construction or improvement of any such property or equipment to be subject to
such Liens, or Liens existing on any such property or equipment at the time of
acquisition (other than any such Liens created in contemplation of such
acquisition that do not secure the purchase price), or extensions, renewals or
replacements of any of the foregoing for the same or a lesser amount; provided,
however, that no such Lien shall extend to or cover any property other than the
property or equipment (and, to the extent segregated and identifiable, the
proceeds thereof) being acquired, constructed or improved, and no such
extension, renewal or replacement shall extend to or cover any property not
theretofore subject to the Lien being extended, renewed or replaced; and
provided further that the aggregate principal amount of the Indebtedness secured
by Liens permitted by this clause (j) shall not exceed the amount permitted
under Section 6.1(e) at any time outstanding;

(k) Liens arising in connection with Capital Leases of the Company permitted
under Section 6.1(f); provided that no such Lien shall extend to or cover any
Collateral or assets other than the assets subject to such Capital Leases (and,
to the extent segregated and identifiable, the proceeds thereof);

 

110



--------------------------------------------------------------------------------

(l) Liens in favor of the Administrative Agent, Issuing Lender and/or Swingline
Lender to Cash Collateralize or otherwise secure the obligations of a Defaulting
Lender to fund risk participations hereunder;

(m) Liens securing Indebtedness of Foreign Subsidiaries permitted under
Section 6.1(j);

(n) Liens on the assets of any Person that becomes a Subsidiary of the Company
securing Indebtedness permitted under Section 6.1(h) (other than Liens incurred
solely in contemplation of such Person becoming a Subsidiary of the Company);

(o) deposits to secure the performance of bids, trade contracts and leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature incurred in the ordinary course of business; and

(p) Liens securing judgments for the payment of money (or appeal or other surety
bonds relating to such judgments) not constituting an Event of Default under
Section 7.1(f).

Section 6.3 Nature of Business.

No Credit Party will, nor will it permit any Subsidiary to, make any material
change in the nature of its business as carried on as of the Seventh Amendment
Effective Date.

Section 6.4 Consolidation, Merger, Sale or Purchase of Assets, etc.

The Credit Parties will not, nor will they permit any Subsidiary to,

(a) Merge into or consolidate with any Person or permit any Person to merge into
it, except that:

(i) any Subsidiary of the Company may merge into or consolidate or amalgamate
with or liquidate into the Company or any other Subsidiary of the Company;
provided that, in the case of any such merger, consolidation or amalgamation,
the Person formed by such merger, consolidation or amalgamation shall be the
Company, if the Company is involved in such merger, consolidation or
amalgamation, or a wholly owned Subsidiary of the Company; provided further
that, in the case of any such merger, consolidation or amalgamation to which a
Guarantor or a Foreign Borrower is a party, the Person formed by such merger,
consolidation or amalgamation shall be a Guarantor or a Foreign Borrower, as
applicable;

 

111



--------------------------------------------------------------------------------

(ii) in connection with any sale or other disposition permitted under
Section 6.4(b)(iv), any Subsidiary of the Company may merge into or consolidate
or amalgamate with any other Person or permit any other Person to merge into or
consolidate or amalgamate with it; provided, that if any such Subsidiary is a
Borrower, all outstanding Loans of such Borrower pursuant to this Agreement
shall be repaid prior to or concurrently with such merger; and

(iii) any merger, consolidation or amalgamation of the Company pursuant to which
the Company is the survivor or a Subsidiary of the Company, pursuant to which
such Subsidiary is the survivor, shall be permitted in order to consummate a
Permitted Acquisition or an Investment expressly permitted in Section 6.5(j);

provided, however, that in each case, immediately before and after giving effect
thereto on a Pro Forma Basis, no Default or Event of Default shall have occurred
and be continuing.

(b) Sell, lease, transfer or otherwise dispose of, or permit any of its
Subsidiaries to sell, lease, transfer or otherwise dispose of, any assets, or
grant any option or other right to purchase, lease or otherwise acquire any
assets, except:

(i) sales of Inventory in the ordinary course of its business and the granting
of any option or other right to purchase, lease or otherwise acquire Inventory
in the ordinary course of its business;

(ii) sales, transfers or other dispositions in a transaction permitted under
Section 6.4(a)(i);

(iii) (A) sales, transfers or other dispositions of assets among (1) the Company
and the Guarantors, (2) a Guarantor and other Guarantors and (3) the Foreign
Borrowers, (B) sales, transfers or other dispositions of assets from any
Subsidiary to the Company or any Guarantor and (C) sales, transfers or other
dispositions of assets from any Subsidiary that is not a Guarantor to a Foreign
Borrower; provided, however, and except to the extent permitted by Section 6.5,
no such sales, transfers or other dispositions may be made by a Foreign Borrower
to another Foreign Borrower if (x) the Foreign Borrower selling, transferring or
disposing of such assets has any outstanding Revolving Loans hereunder at the
time of such sale, transfer or disposition and (y) no Default or Event of
Default exists at the time or such sale, transfer or disposition or would result
therefrom.

(iv) the sale of any assets by the Company or any Subsidiary (other than a bulk
sale of Inventory and a sale of Receivables other than delinquent accounts for
collection purposes only) pursuant to one asset sale or a series of related
asset sales so long as (A) no Default or Event of Default has occurred and is
continuing, (B) the purchase price paid to the Company or such Subsidiary for
such asset shall be no less than the fair market value of such asset at the time
of

 

112



--------------------------------------------------------------------------------

such sale, (C) the purchase price for such asset shall be paid to the Company or
such Subsidiary and shall consist of at least 40% cash (other than in connection
with asset sales involving Investments permitted by Section 6.5) and (D) the
aggregate purchase price paid to the Company or any Subsidiary for any such
assets shall not exceed an aggregate amount equal to 10% of Consolidated Net
Assets (measured as of the end of the most recently ended fiscal year);

(v) sales, transfers and dispositions of assets by the Company or any Subsidiary
of the Company to the Company or any Subsidiary of the Company (A) if the terms
of such sale, transfer or disposition, and consideration therefor, are on an
arm’s-length basis, would be fair and reasonable for non-Affiliated transactions
and are for 100% cash or (B) to the extent not prohibited by Section 6.5;

(vi) the termination of any Hedging Agreement;

(vii) so long as no Event of Default shall occur and be continuing, the grant of
any option or other right to purchase any asset in a transaction that would be
permitted under the provisions of clause (iv) above;

(viii) sales, transfers or other dispositions of machinery and equipment no
longer used or useful in the conduct of business of owner thereof;

(ix) sales, transfers or other dispositions of accounts receivable in connection
with the collection or compromise thereof;

(x) licenses, sublicenses, leases or subleases granted to others not interfering
in any material respect with the business of the Company and its Subsidiaries;
and

(xi) the sale or disposition of Cash Equivalents for fair market value.

Section 6.5 Advances, Investments and Loans.

The Credit Parties will not, nor will they permit any Subsidiary to, make any
Investment or contract to make any Investment except for the following (the
“Permitted Investments”):

(a) (i) Investments by the Company and its Subsidiaries in their Subsidiaries
outstanding on the Seventh Amendment Effective Date, (ii) additional Investments
in Credit Parties (other than the Foreign Borrowers) and Investments in
newly-formed, wholly-owned Subsidiaries that become Guarantors upon formation
thereof, (iii) additional Investments by the Credit Parties in the Foreign
Borrowers and in Subsidiaries that are not Credit Parties in an aggregate amount
invested from the Seventh Amendment Effective Date not to exceed an aggregate
amount equal to 10% of Consolidated Net Assets (measured as of the end of the
most recently ended fiscal year) at any one time outstanding, (iv) Investments
by Subsidiaries that are not Guarantors in the Company or

 

113



--------------------------------------------------------------------------------

other Subsidiaries (other than Investments by any Foreign Borrower, if (x) such
Foreign Borrower has any outstanding Revolving Loans hereunder at the time such
Investment is made or (y) a Default or Event of Default exists at the time of
such Investment or would result therefrom) and (v) additional Investments in
Subsidiaries of the Company in order to implement a restructure that is
primarily to achieve operational or treasury management benefits, provided that
such restructure is approved by the Administrative Agent;

(b) loans and advances to employees in the ordinary course of the business of
the Company and its Subsidiaries as presently conducted in an aggregate
principal amount not to exceed $1,000,000 at any time outstanding;

(c) Investments by the Company and its Subsidiaries in Cash Equivalents;

(d) Investments existing as of the Seventh Amendment Effective Date as set forth
on Schedule 3.33;

(e) Investments by the Company in Bank Products permitted under Section 6.1(a);

(f) Guaranty Obligations permitted under Section 6.1(i);

(g) Permitted Acquisitions, including (i) any Investments by the Company and/or
any Subsidiary (including, without limitation, any Foreign Borrower) in another
Subsidiary in order to provide funding to such Subsidiary to consummate a
Permitted Acquisition (so long as such Permitted Acquisition is consummated
within thirty (30) days after such Investment or such longer time period as
approved by the Administrative Agent) and (ii) any Investments held by the
acquired Person at the time of any such Permitted Acquisition, provided that
such Investment was not made in contemplation or anticipation of such Permitted
Acquisition;

(h) (i) the conversion of Indebtedness of any of the Company’s Subsidiaries to
equity and (ii) the write-off of intercompany Indebtedness among the Company and
its Subsidiaries, in an aggregate amount not to exceed $500,000,000 after the
Seventh Amendment Effective Date or such larger amount approved by the
Administrative Agent, which approval shall not be unreasonably withheld;

(i) Investments by the Company and the Guarantors in the Foreign Borrowers in an
aggregate amount during any fiscal year as is deemed prudent by the Company to
permit the Foreign Borrowers to pay scheduled principal payments and interest
payments with respect to its obligations under this Agreement;

(j) other Investments by the Company and its Subsidiaries in an aggregate amount
at any one time outstanding or existing not to exceed 15% of Consolidated Net
Assets (measured as of the end of the most recently ended fiscal quarter;
provided, however, that so long as all Investments made in reliance on this
Section 6.5(j) were

 

114



--------------------------------------------------------------------------------

made in compliance with the terms hereof, a subsequent decrease in Consolidated
Net Assets shall not constitute a breach of this Section 6.5(j) irrespective of
the 15% requirement) at any time outstanding; provided that, with respect to
each Investment made pursuant to this clause (j);

(i) such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Company and its Subsidiaries, taken as
a whole (as determined in good faith by the board of directors (or persons
performing similar functions) of the Company or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);

(ii) such Investment shall be in property and assets which are part of, or in
lines of business which are, substantially the same lines of business as one or
more of the principal businesses of the Company and its Subsidiaries in the
ordinary course (or any reasonable extensions or expansions thereof);

(iii) any determination of the amount of such Investment shall include all cash
and noncash consideration (including, without limitation, the fair market value
of all Equity Interests issued or transferred to the sellers thereof (excluding
Equity Interests of the Borrowers), a reasonable estimate (as determined in good
faith by the board of directors (or persons performing similar functions) of the
Company or such Subsidiary if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer) of the
obligations under all indemnities, earnouts and other contingent payment
obligations to, and the aggregate amounts paid or to be paid under noncompete,
consulting and other affiliated agreements with, the sellers thereof, all
write-downs of property and assets and reserves for liabilities with respect
thereto and all assumptions of debt, liabilities and other obligations in
connection therewith) paid by or on behalf of the Company and its Subsidiaries
in connection with such Investment; and

(iv) immediately before and immediately after giving effect to any such purchase
or other acquisition on a Pro Forma Basis, no Event of Default shall have
occurred and be continuing; and

(k) Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss.

 

115



--------------------------------------------------------------------------------

Section 6.6 Speculative Transactions.

No Credit Party will, nor will it permit any of its Subsidiaries to, engage in
any transaction involving commodity options or futures contracts or any similar
speculative transactions.

Section 6.7 [Reserved].

Section 6.8 Corporate Changes; Material Contracts.

No Credit Party will, nor will it permit any of its Subsidiaries to, (a) other
than as contemplated in Section 1.3(d) and as described on Schedule 6.8 hereto,
change its fiscal year (except as contemplated in Section 1.3(d) or (b) amend,
modify or change its articles of incorporation, certificate of designation (or
corporate charter or other similar organizational document) operating agreement
or bylaws (or other similar document) in any respect materially adverse to the
interests of the Lenders without the prior written consent of the Required
Lenders. No Credit Party shall (a) (i) except as permitted under Section 6.4,
alter its legal existence in any respect materially adverse to the interests of
the Lenders without the prior written consent of the Required Lenders or, in one
transaction or a series of transactions, merge into or consolidate with any
other entity, or sell all or substantially all of its assets, (ii) change its
jurisdiction of incorporation or organization, without providing thirty
(30) days prior written notice to the Administrative Agent (or such shorter time
as approved by the Administrative Agent) and without filing (or confirming that
the Administrative Agent has filed) such financing statements and amendments to
any previously filed financing statements as the Administrative Agent may
require, or (iii) change its registered legal name, without providing thirty
(30) days prior written notice to the Administrative Agent (or such shorter time
as approved by the Administrative Agent) and without filing (or confirming that
the Administrative Agent has filed) such financing statements and amendments to
any previously filed financing statements as the Administrative Agent may
require, (b) become a general partner in any general or limited partnership or
joint venture, (c) have more than one jurisdiction of incorporation,
organization or formation or (d) change its accounting method (except in
accordance with GAAP) in any manner adverse to the interests of the Lenders
without the prior written consent of the Required Lenders. No Credit Party shall
cancel or terminate any Material Contract or consent to or accept any
cancellation or termination thereof, amend or otherwise modify any Material
Contract or give any consent, waiver or approval thereunder, waive any default
under or breach of any Material Contract, agree in any manner to any other
amendment, modification or change of any term or condition of any Material
Contract or take any other action in connection with any Material Contract that
would impair the value of the interest or rights of any Credit Party thereunder
or that would impair the interest or rights of the Administrative Agent or any
Lender, or permit any of its Subsidiaries to do any of the foregoing, unless, so
long as no Event of Default has occurred and is continuing, such cancellation,
termination, consent, acceptance, amendment, modification, waiver, approval,
agreement or action could not reasonably be expected to result in a Material
Adverse Effect.

 

116



--------------------------------------------------------------------------------

Section 6.9 Payment Restrictions Affecting Subsidiaries.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, enter into or suffer to exist, any agreement or arrangement limiting
the ability of any of its Subsidiaries to declare or pay dividends or other
distributions in respect of its Equity Interests or repay or prepay any
Indebtedness owed to, make loans or advances to, or otherwise transfer assets to
or invest in, the Company or any Subsidiary of the Company (whether through a
covenant restricting dividends, loans, asset transfers or investments, a
financial covenant or otherwise), except (i) the Credit Documents, (ii) any
agreement or instrument evidencing Surviving Debt or other Indebtedness of the
Company and its Subsidiaries that is not prohibited by Section 6.1, (iii) the
2010 Indenture or any other indenture with such a provision to the extent such
provision is not materially more adverse to the interests of the Lenders than
the provisions in the 2010 Indenture or the Euro Note Documents, as applicable,
without the prior written consent of the Required Lenders and (v) any agreement
in effect at the time such Subsidiary becomes a Subsidiary of the Company, so
long as such agreement was not entered into solely in contemplation of such
Person becoming a Subsidiary of the Company.

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment; provided, that (a) so long as (i) no Default or Event of Default has
occurred or would result therefrom and (ii) the Company will be in compliance
with the financial covenants set forth in Section 5.9 on a Pro Forma Basis after
giving effect to such Restricted Payment, the Company may make (A) Restricted
Payments up to an amount that would cause the Senior Secured Leverage Ratio,
calculated on a Pro Forma Basis after giving effect to such Restricted Payment,
to be equal to 3.00 to 1.00 and (B) other Restricted Payments in an aggregate
amount not to exceed $75,000,000 in any fiscal year, (b) the Company may declare
and make dividend payments or other distributions payable solely in common
Equity Interests of the Company, (c) the Company may make payments on,
repurchases, redemptions or other acquisitions of its Equity Interests that are
in the form of convertible Indebtedness of the Company as a result of the
exercise of conversion rights by the holder thereof and (d) Subsidiaries of the
Company may declare and make dividend payments or other distributions to the
extent such dividend payments or other distributions are paid ratably to the
holders of the Equity Interests thereof according to their respective Equity
Interests.

Section 6.11 Prepayments, Etc., of Debt.

The Credit Parties will not, nor will they permit any Subsidiary to, without the
prior written consent of the Required Lenders, (a) prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, the 2010 Senior Notes or the Euro Notes or (b) amend, modify or change
in any manner any term or condition of or relating to the 2010 Senior Notes, the
Euro Notes or any Surviving Debt in any manner that would (i) increase the
interest rate or change (to earlier dates) the dates upon which principal and
interest are due thereon; (ii) alter the redemption, prepayment or subordination
provisions thereof in a manner that would be materially adverse to the Lenders;
(iii) alter the covenants or events of default in a

 

117



--------------------------------------------------------------------------------

manner that would make such provisions materially more onerous or restrictive to
the Company or any such Subsidiary; or (iv) otherwise materially increase the
obligations of the Company or any Subsidiary thereunder, or permit any of its
Subsidiaries to do any of the foregoing, other than to prepay any Indebtedness
payable to the Borrowers or a Guarantor. Notwithstanding the foregoing, the
Company shall be permitted to prepay, redeem, purchase, defease or otherwise
satisfy prior to the scheduled maturity thereof in any manner, Indebtedness;
provided that either (A) after giving effect to such prepayment on a Pro Forma
Basis (1) the Company will be in compliance with the financial covenants set
forth in Section 5.9 and (2) the Borrowers shall have at least $35,000,000 of
borrowing availability under the Revolving Credit Facility or (B) such
prepayment, redemption or purchase results from the exercise of conversion
rights under Equity Interests that is in the form of convertible Indebtedness of
the Company.

Section 6.12 No Further Negative Pledges.

The Credit Parties will not, nor will they permit any Subsidiary to, enter into
or suffer to exist, any agreement prohibiting or conditioning the creation or
assumption of any Lien upon any of its property or assets except (i) pursuant to
this Agreement or any Credit Document, (ii) in connection with (A) any
Indebtedness incurred under the 2010 Senior Notes or the Euro Notes (or any
refinancing thereof permitted under Section 6.1(g) or other senior notes with
applicable covenants that not materially more adverse to the interest of the
Lenders), (B) any Surviving Debt as in effect on the Effective Date (or any
refinancing thereof permitted under Section 6.1(g)), (C) any purchase money
Indebtedness permitted by Section 6.1(e) solely to the extent that the agreement
or instrument governing such Indebtedness prohibits a Lien on the property
acquired with the proceeds of such Indebtedness, (D) any Capital Lease permitted
by Section 6.1(f) solely to the extent that such Capital Lease prohibits a Lien
on the property subject thereto, (E) any Indebtedness permitted by
Section 6.1(k), (F) any Indebtedness permitted by Section 6.1(l) so long as the
provisions of such Indebtedness do not restrict the grant of the Liens by the
Credit Parties required by Section 5.12 hereof or (G) any Indebtedness
outstanding on the date any Subsidiary of the Company becomes such a Subsidiary
(so long as such agreement was not entered into solely in contemplation of such
Subsidiary becoming a Subsidiary of the Company), (iii) agreements relating to
prohibitions on easements, rights of way or other encumbrances on title to real
property and (iv) customary provisions in leases in the ordinary course of
business.

Section 6.13 Bank Accounts.

Each of the Credit Parties will not open, maintain or otherwise have any primary
depository or controlled disbursement accounts at any bank or other financial
institution that is not a Lender; provided, however, Foreign Subsidiaries that
are Credit Parties may maintain primary depository or controlled disbursement
accounts with financial institution that are not Lenders to the extent that
there is no Lender in the jurisdiction of such Foreign Subsidiary that is able
to perform such function.

 

118



--------------------------------------------------------------------------------

Section 6.14 Use of Proceeds.

The Borrowers will not request any Loan or Letter of Credit, and each Borrower
shall not use and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Loan or Letter of Credit (i) in furtherance of an offer, payment, promise
to pay, or authorization of the payment or giving of money, or anything else of
value, to any Person in violation of Anti-Corruption Laws, (ii) for the purpose
of funding, financing or facilitating any activities, business or transaction of
or with any Sanctioned Person or Sanctioned Entity, or in any country or
territory which is itself the subject or target of any Sanctions, or (iii) in
any manner that would result in the violation of any Sanctions applicable to any
such party.

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1 Events of Default.

An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

(a) Payment. (i) Any Borrower shall fail to pay any principal of any Loan when
the same shall become due and payable or (ii) any Borrower shall fail to pay any
interest on any Loan, or any Credit Party shall fail to make any other payment
under any Credit Document, in each case under this clause (ii) within three
(3) Business Days after the same shall become due and payable; or

(b) Misrepresentation. Any representation or warranty made or deemed made
herein, in the Security Documents or in any of the other Credit Documents or
which is contained in any certificate, document or financial or other statement
furnished at any time under or in connection with this Agreement shall prove to
have been (i) with respect to representations and warranties that contain a
materiality qualification, incorrect, false or misleading on or as of the date
made or deemed made and (ii) with respect to representations and warranties that
do not contain a materiality qualification, incorrect, false or misleading in
any material respect on or as of the date made or deemed made; or

(c) Covenant Default.

(i) Any Credit Party or any Subsidiary shall fail to perform or observe any
term, covenant or agreement contained in Section 5.1, 5.2(a) or (b), 5.4, 5.7,
5.9, 5.18(c) or Article VI; or

(ii) Any Credit Party or any Subsidiary shall fail to perform or observe any
other term, covenant or agreement contained in any Credit Document on its part
to be performed or observed if such failure shall remain unremedied for 30 days
after the earlier of the date on which (A) a Responsible Officer of the Company
becomes aware of such failure or (B) written notice thereof shall have been
given to the Company by the Administrative Agent or any Lender; or

 

119



--------------------------------------------------------------------------------

(d) Indebtedness Cross-Default. (i) Any Credit Party or any of its Subsidiaries
shall fail to pay any principal of, premium or interest on or any other amount
payable in respect of any Indebtedness of such Credit Party or such Subsidiary
(as the case may be) that is outstanding in a principal amount of at least
$20,000,000 either individually or in the aggregate for all such Credit Parties
and Subsidiaries (but excluding Indebtedness outstanding hereunder), when the
same becomes due and payable (whether by scheduled maturity, required
prepayment, acceleration, demand or otherwise), and such failure shall continue
after the applicable grace period, if any, specified in the agreement or
instrument relating to such Indebtedness; or any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or otherwise to cause, or to permit the holder thereof to
cause, such Indebtedness to mature; or any such Indebtedness shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or
(ii) any Credit Party or any of its Subsidiaries shall breach or default any
payment obligation under any Hedging Agreement that is a Bank Product to the
extent such breach or default in any payment obligation is not cured within
three (3) Business Days after the same shall become due and payable; or

(e) Bankruptcy Default. Any Credit Party or any of its material Subsidiaries
shall generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or any proceeding shall be instituted
by or against any Credit Party or any of its material Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee or other similar official for it or
for any substantial part of its property and, in the case of any such proceeding
instituted against it (but not instituted by it) that is being diligently
contested by it in good faith, either such proceeding shall remain undismissed
or unstayed for a period of 30 days or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or any substantial part of its property) shall occur; or any
Credit Party or any of its material Subsidiaries shall take any corporate action
to authorize any of the actions set forth above in this subsection (e); or

(f) Judgment Default. (i) Any judgments or orders, either individually or in the
aggregate, for the payment of money in excess of $20,000,000 shall be rendered

 

120



--------------------------------------------------------------------------------

against any Credit Party or any of its Subsidiaries and either (1) enforcement
proceedings shall have been commenced and not stayed or discontinued by any
creditor upon such judgment or order or (2) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not give rise to an Event of
Default under this Section 7.1(f) if and for so long as (A) the amount of such
judgment or order is covered by a valid and binding policy of insurance between
the defendant and the insurer, which shall be rated at least “A” by A.M. Best
Company, covering full payment thereof and (B) such insurer has been notified,
and has not disputed the claim made for payment, of the amount of such judgment
or order or (ii) any non-monetary judgment or order shall be rendered against
any Credit Party or any of its Subsidiaries that could be reasonably likely to
have a Material Adverse Effect, and there shall be any period of 10 consecutive
days during which a stay of enforcement of such judgment or order, by reason of
a pending appeal or otherwise, shall not be in effect; or

(g) ERISA Default. The occurrence of any of the following which could reasonably
be expected to result in a Material Adverse Effect: (i) any Person shall engage
in any “prohibited transaction” (as defined in Section 406 of ERISA or
Section 4975 of the Code) involving any Plan, (ii) any “accumulated funding
deficiency” (as defined in Section 302 of ERISA), whether or not waived, shall
exist with respect to any Plan or any Lien in favor of the PBGC or a Plan (other
than a Permitted Lien) shall arise on the assets of the Credit Parties or any
Commonly Controlled Entity, (iii) a Reportable Event shall occur with respect
to, or proceedings shall commence to have a trustee appointed, or a trustee
shall be appointed, to administer or to terminate, any Single Employer Plan,
which Reportable Event or commencement of proceedings or appointment of a
trustee is, in the reasonable opinion of the Required Lenders, likely to result
in the termination of such Plan for purposes of Title IV of ERISA, (iv) any
Single Employer Plan shall terminate for purposes of Title IV of ERISA, or (v) a
Credit Party, any of its Subsidiaries or any Commonly Controlled Entity shall,
or in the reasonable opinion of the Required Lenders is likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, any Multiemployer Plan; or

(h) Change of Control. There shall occur a Change of Control; or

(i) Invalidity of Guaranty. At any time after the execution and delivery
thereof, the Guaranty, for any reason other than the satisfaction in full of all
Credit Party Obligations, shall cease to be in full force and effect (other than
in accordance with its terms) or shall be declared to be null and void, or any
Credit Party shall contest the validity, enforceability, perfection or priority
of the Guaranty, any Credit Document, or any Lien granted thereunder in writing
or deny in writing that it has any further liability, including with respect to
future advances by the Lenders, under any Credit Document to which it is a
party; or

(j) Invalidity of Credit Documents. Any Credit Document shall fail to be in full
force and effect or to give the Administrative Agent and/or the Lenders the
security

 

121



--------------------------------------------------------------------------------

interests, liens, rights, powers, priority and privileges purported to be
created thereby (except as such documents may be terminated or no longer in
force and effect in accordance with the terms thereof, other than those
indemnities and provisions which by their terms shall survive) or any Lien shall
fail to be a first priority (subject to Permitted Liens), perfected Lien on a
material portion of the Collateral (except as otherwise permitted by this
Agreement); or

(k) Existing Debt. Any default under (after the expiration of any applicable
cure period), or an “Event of Default” as defined in, the 2010 Indenture or the
Euro Note Documents shall have occurred and be continuing.

Section 7.2 Acceleration; Remedies.

Upon the occurrence and during the continuance of an Event of Default, then, and
in any such event, (a) if such event is a Bankruptcy Event, automatically the
Commitments shall immediately terminate and the Loans (with accrued interest
thereon), and all other amounts under the Credit Documents (including, without
limitation, the maximum amount of all contingent liabilities under Letters of
Credit) shall immediately become due and payable, and (b) if such event is any
other Event of Default, any or all of the following actions may be taken:
(i) with the written consent of the Required Lenders, the Administrative Agent
may, or upon the written request of the Required Lenders, the Administrative
Agent shall, declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) the Administrative Agent may, or
upon the written request of the Required Lenders, the Administrative Agent
shall, declare the Loans (with accrued interest thereon) and all other amounts
owing under this Agreement and the Notes to be due and payable forthwith and
direct the Company to pay to the Administrative Agent cash collateral as
security for the LOC Obligations for subsequent drawings under then outstanding
Letters of Credit an amount equal to the maximum amount of which may be drawn
under Letters of Credit then outstanding, whereupon the same shall immediately
become due and payable; and/or (iii) with the written consent of the Required
Lenders, the Administrative Agent may, or upon the written request of the
Required Lenders, the Administrative Agent shall, exercise such other rights and
remedies as provided under the Credit Documents and under applicable law.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1 Appointment and Authority.

(a) Each of the Lenders and the Issuing Lender hereby irrevocably appoints Wells
Fargo to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Article
are solely for the benefit of the

 

122



--------------------------------------------------------------------------------

Administrative Agent, the Lenders and the Issuing Lender, and neither the
Borrowers nor any other Credit Party or Obligated Foreign Subsidiary shall have
rights as a third party beneficiary of any of such provisions.

(b) For the purpose of the French Pledge Agreements, each Lender appoints the
Administrative Agent to act as its security agent and to execute the French
Pledge Agreements on its behalf. In this capacity, the Administrative Agent
shall send to each Secured Party under the French Pledge Agreements, details of
each communication delivered to it by the French Subsidiary for that Secured
Party under this Agreement or the French Pledge Agreements promptly after
receipt thereof.

Section 8.2 Nature of Duties.

Anything herein to the contrary notwithstanding, none of the bookrunners,
arrangers or other agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Credit
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender, the Swingline Lender or the Issuing Lender hereunder. Without limiting
the foregoing, none of the Lenders or other Persons so identified shall have or
be deemed to have any fiduciary relationship with any Lender. Each Lender
acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

Section 8.3 Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Credit Documents. Without limiting
the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) only with respect to the French Pledge Agreements, it is specified that the
relationship between the Lenders and the Administrative Agent is that of
principal and agent only;

(c) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated

 

123



--------------------------------------------------------------------------------

hereby or by the other Credit Documents that the Administrative Agent is
required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Credit Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Credit Document or applicable law; and

(d) shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Credit Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 9.1 and 7.2) or (ii) in the absence of its
own gross negligence or willful misconduct.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

Section 8.4 Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the issuance
of a Letter of Credit, that by its terms must be fulfilled to the satisfaction
of a Lender or the Issuing Lender, the Administrative Agent may presume that
such condition is satisfactory to such Lender or the Issuing Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Lender prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrowers), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

124



--------------------------------------------------------------------------------

Section 8.5 Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Company
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders; provided, however, that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Lenders except to the extent that
this Agreement expressly requires that such action be taken, or not taken, only
with the consent or upon the authorization of the Required Lenders, or all of
the Lenders, as the case may be.

Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

Each Lender and the Issuing Lender expressly acknowledges that neither the
Administrative Agent nor any of its officers, directors, employees, agents,
attorneys-in-fact or affiliates has made any representation or warranty to it
and that no act by the Administrative Agent hereinafter taken, including any
review of the affairs of any Credit Party or Obligated Foreign Subsidiary, shall
be deemed to constitute any representation or warranty by the Administrative
Agent to any Lender. Each Lender and the Issuing Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender and the Issuing Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Credit Document or any related
agreement or any document furnished hereunder or thereunder.

Section 8.7 Indemnification.

The Lenders agree to indemnify the Administrative Agent, the Issuing Lender, and
the Swingline Lender in its capacity hereunder and their Affiliates and their
respective officers, directors, agents and employees (to the extent not
reimbursed by the Credit Parties and without limiting the obligation of the
Credit Parties to do so), ratably according to their respective Commitment
Percentages in effect on the date on which indemnification is sought under this
Section, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever which may at any time (including, without limitation, at any
time following the payment of the Credit Party

 

125



--------------------------------------------------------------------------------

Obligations) be imposed on, incurred by or asserted against any such indemnitee
in any way relating to or arising out of any Credit Document or any documents
contemplated by or referred to herein or therein or the Transactions or any
action taken or omitted by any such indemnitee under or in connection with any
of the foregoing; provided, however, that no Lender shall be liable for the
payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements to the
extent resulting from such indemnitee’s gross negligence or willful misconduct,
as determined by a court of competent jurisdiction. The agreements in this
Section shall survive the termination of this Agreement and payment of the
Notes, any Reimbursement Obligation and all other amounts payable hereunder.

Section 8.8 Administrative Agent in Its Individual Capacity.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Credit Parties or any Subsidiary or other Affiliate thereof as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

Section 8.9 Successor Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the Issuing Lender and the Company. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders and the Issuing
Lender, appoint a successor Administrative Agent meeting the qualifications set
forth above provided that if the Administrative Agent shall notify the Company
and the Lenders that no qualifying Person has accepted such appointment, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Credit Documents (except
that in the case of any Collateral held by the Administrative Agent on behalf of
the Lenders or the Issuing Lender under any of the Credit Documents, the
retiring Administrative Agent shall continue to hold such Collateral until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and the Issuing
Lender directly, until such time as the Required Lenders appoint a successor
Administrative Agent as provided for above in this paragraph. Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring (or retired) Administrative Agent, and the
retiring Administrative Agent shall be

 

126



--------------------------------------------------------------------------------

discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
paragraph). The fees payable by the Borrowers to a successor Administrative
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrowers and such successor. After the retiring
Administrative Agent’s resignation hereunder and under the other Credit
Documents, the provisions of this Article and Section 9.5 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.

Any resignation by Wells Fargo, as Administrative Agent pursuant to this Section
shall also constitute its resignation as Issuing Lender and Swingline Lender.
Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring Issuing Lender and
Swingline Lender, (b) the retiring Issuing Lender and Swingline Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Credit Documents, and (c) the successor Issuing Lender shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Lender to effectively assume the
obligations of the retiring Issuing Lender with respect to such Letters of
Credit.

Section 8.10 Collateral and Guaranty Matters.

(a) The Lenders and the Bank Product Provider irrevocably authorize and direct
the Administrative Agent:

(i) to release any Lien on any Collateral granted to or held by the
Administrative Agent under any Credit Document (A) upon termination of the
Commitments and payment in full of all Credit Party Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit, (B) that is transferred or to be transferred as part of or in
connection with any sale or other disposition permitted under Section 6.4, or
(C) subject to Section 9.1, if approved, authorized or ratified in writing by
the Required Lenders; and

(ii) to release any Guarantor or Obligated Foreign Subsidiary from its
obligations under the applicable Guaranty if such Person ceases to be a
Guarantor or Obligated Foreign Subsidiary as a result of a transaction permitted
hereunder.

(b) In connection with a termination or release pursuant to this Section, the
Administrative Agent shall promptly execute and deliver to the applicable Credit
Party or Obligated Foreign Subsidiary, at the Borrowers’ expense, all documents
that the applicable Credit Party or Obligated Foreign Subsidiary shall
reasonably request to evidence such termination or release. Upon request by the
Administrative Agent at any time, the Required Lenders will confirm in writing
the Administrative Agent’s authority to release or subordinate its interest in
particular types or items of Collateral, or to release any Guarantor or
Obligated Foreign Subsidiary from its obligations under the Guaranty pursuant to
this Section.

 

127



--------------------------------------------------------------------------------

Section 8.11 Bank Products.

No Bank Product Provider that obtains the benefits of Sections 2.11 and 7.2, any
Guaranty or any Collateral by virtue of the provisions hereof or of any Guaranty
or any Collateral Document shall have any right to notice of any action or to
consent to, direct or object to any action hereunder or under any other Credit
Document or otherwise in respect of the Collateral (including the release or
impairment of any Collateral) other than in its capacity as a Lender and, in
such case, only to the extent expressly provided in the Credit Documents. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Obligations
arising under Bank Products unless the Administrative Agent has received written
notice (including, without limitation, a Bank Product Provider Notice) of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Bank Product Provider.

ARTICLE IX

MISCELLANEOUS

Section 9.1 Amendments, Waivers, Consents and Release of Collateral.

Neither this Agreement nor any of the other Credit Documents, nor any terms
hereof or thereof may be amended, modified, extended, restated, replaced, or
supplemented (by amendment, waiver, consent or otherwise) except in accordance
with the provisions of this Section nor may Collateral be released except as
specifically provided herein or in the Security Documents or in accordance with
the provisions of this Section. The Required Lenders may or, with the consent of
the Required Lenders, the Administrative Agent may, from time to time, (a) enter
into with the Company written amendments, supplements or modifications hereto
and to the other Credit Documents for the purpose of adding any provisions to
this Agreement or the other Credit Documents or changing in any manner the
rights of the Lenders or of the Company hereunder or thereunder or (b) waive or
consent to the departure from, on such terms and conditions as the Required
Lenders may specify in such instrument, any of the requirements of this
Agreement or the other Credit Documents or any Default or Event of Default and
its consequences; provided, however, that no such amendment, supplement,
modification, release, waiver or consent shall:

(i) reduce the amount or extend the scheduled date of maturity of any Loan or
Note or any installment thereon, or reduce the stated rate of any interest or
fee payable hereunder (except in connection with a waiver of Default Interest
which shall be determined by a vote of the Required Lenders) or extend the
scheduled date of any payment thereof or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; provided that, it is
understood

 

128



--------------------------------------------------------------------------------

and agreed that (A) no waiver, reduction or deferral of a mandatory prepayment
required pursuant to Section 2.7(b), nor any amendment of Section 2.7(b) or the
definitions of U.S. Asset Disposition or U.S. Recovery Event, shall constitute a
reduction of the amount of, or an extension of the scheduled date of, the
scheduled date of maturity of, or any installment of, any Loan or Note, (B) any
reduction in the stated rate of interest on Revolving Loans shall only require
the written consent of each Lender holding a Revolving Commitment and (C) any
reduction in the stated rate of interest on the Term Loan shall only require the
written consent of each Lender holding a portion of the outstanding Term Loan;
or

(ii) amend, modify or waive any provision of this Section or reduce the
percentage specified in the definition of Required Lenders, without the written
consent of all the Lenders; or

(iii) release any Borrower or all or substantially all of the value of the
Guaranty, without the written consent of all of the Lenders and Bank Product
Providers that have previously provided a Bank Product Provider Notice to the
Administrative Agent pursuant to the terms hereof; provided that the
Administrative Agent may release any Guarantor or Obligated Foreign Subsidiary
permitted to be released pursuant to the terms of this Agreement; or

(iv) release all or substantially all of the value of the Collateral without the
written consent of all of the Lenders and Bank Product Providers that have
previously provided a Bank Product Provider Notice to the Administrative Agent
pursuant to the terms hereof; provided that the Administrative Agent may release
any Collateral permitted to be released pursuant to the terms of this Agreement
or the Security Documents; or

(v) without the written consent of all of the Lenders, (i) subordinate the Loans
to any other Indebtedness or (ii) except as provided by operation of applicable
law, subordinate the Liens granted under the Security Documents or under any
other Credit Documents to any other Lien; or

(vi) permit a Letter of Credit to have an original expiry date more than twelve
(12) months from the date of issuance without the consent of each of the
Revolving Lenders; provided, that the expiry date of any Letter of Credit may be
extended in accordance with the terms of Section 2.3(a); or

(vii) permit any Borrower to assign or transfer any of its rights or obligations
under this Agreement or other Credit Documents without the written consent of
all of the Lenders; or

(viii) amend, modify or waive any provision of the Credit Documents requiring
consent, approval or request of the Required Lenders or all Lenders without the
written consent of the Required Lenders or all the Lenders as appropriate; or

 

129



--------------------------------------------------------------------------------

(ix) without the consent of Lenders holding at least a majority of the
outstanding Revolving Commitments, amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Revolving Lenders shall be
required to fund Revolving Loans when such Lenders would otherwise not be
required to do so; or

(x) without the consent of Lenders holding at least a majority of the
outstanding Term Loan Commitments, amend, modify or waive any provision in
Section 4.2 or waive any Default or Event of Default (or amend any Credit
Document to effectively waive any Default or Event of Default) if the effect of
such amendment, modification or waiver is that the Term Loan Lenders shall be
required to fund Term Loans when such Lenders would otherwise not be required to
do so; or

(xi) amend, modify or waive (A) the order in which Credit Party Obligations are
paid or (B) the pro rata sharing of payments by and among the Lenders, in each
case in accordance with Section 2.11(b) or 9.7(b) without the written consent of
each Lender and each Bank Product Provider directly affected thereby; or

(xii) amend, modify or waive any provision of Article VIII without the written
consent of the then Administrative Agent; or

(xiii) amend or modify the definition of Credit Party Obligations to delete or
exclude any obligation or liability described therein without the written
consent of each Lender and each Bank Product Provider directly affected thereby;
or

(xiv) amend the definitions of “Hedging Agreement,” “Bank Product,” or “Bank
Product Provider” without the consent of any Bank Product Provider that would be
adversely affected thereby;

provided, further, that no amendment, waiver or consent affecting the rights or
duties of the Administrative Agent, the Issuing Lender or the Swingline Lender
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, the Issuing Lender and/or the Swingline
Lender, as applicable, in addition to the Lenders required hereinabove to take
such action.

Any such waiver, any such amendment, supplement or modification and any such
release shall apply equally to each of the Lenders and shall be binding upon the
Borrowers, the other Credit Parties, the Obligated Foreign Subsidiaries, the
Lenders, the Administrative Agent and all

 

130



--------------------------------------------------------------------------------

future holders of the Notes. In the case of any waiver, the Borrowers, the other
Credit Parties, the Obligated Foreign Subsidiaries, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

Notwithstanding any of the foregoing to the contrary, the consent of the Company
and the other Credit Parties shall not be required for any amendment,
modification or waiver of the provisions of Article VIII (other than the
provisions of Section 8.9).

Notwithstanding any of the foregoing to the contrary, the Credit Parties and the
Administrative Agent, without the consent of any Lender, may enter into any
amendment, modification or waiver of any Credit Document, or enter into any new
agreement or instrument, to (i) effect the granting, perfection, protection,
expansion or enhancement of any security interest in any Collateral or
additional property to become Collateral for the benefit of the Secured Parties,
or as required by local law to give effect to, or protect any security interest
for the benefit of the Secured Parties, in any property or so that the security
interests therein comply with applicable law or (ii) correct any obvious error
or omission of a technical nature, in each case that is immaterial (as
determined by the Administrative Agent), in any provision of any Credit
Document, if the same is not objected to in writing by the Required Lenders
within five (5) Business Days following receipt of notice thereof.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (a) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth
herein, (b) the Required Lenders may consent to allow a Credit Party to use cash
collateral in the context of a bankruptcy or insolvency proceeding and (c) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except (i) that the Commitment of such Lender may
not be increased or extended without the consent of such Lender and (ii) to the
extent such amendment, waiver or consent impacts such Defaulting Lender more
than the other Lenders.

For the avoidance of doubt and notwithstanding any provision to the contrary
contained in this Section 9.1, this Agreement may be amended (or amended and
restated) with the written consent of the Credit Parties and the Administrative
Agent in accordance with Section 2.22.

Section 9.2 Notices.

(a) Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows:

 

131



--------------------------------------------------------------------------------

(i) If to the Company or any other Credit Party:

 

Esterline Technologies Corporation 500 108th Avenue NE, Suite 1500 Bellevue, WA
98004 Attention: Mr. Robert George Telephone:     (425) 519-1869 Fax: (425)
453-2916 Email: bob.george@esterline.com

(ii) If to the Administrative Agent:

 

Wells Fargo Bank, National Association, as Administrative Agent 1525 West W.T.
Harris Blvd. Mail Code NC 0680 Charlotte, North Carolina 28262 Attention:
Syndication Agency Services Telephone:     (704) 383-3612 Fax: (704) 383-4131

with a copy to:

 

Wells Fargo Bank, National Association 999 3rd Avenue, 12th Floor Seattle,
Washington 98104 Attention: Russ Carson Telephone:     (206) 292-3207 Fax: (206)
343-6626 Email: carsonru@wellsfargo.com

(iii) if to a Lender, to it at its address (or telecopier number) set forth in
its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).

(b) Electronic Communications. Notices and other communications to the Lenders,
the Swingline Lender and the Issuing Lender hereunder may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender, the Swingline
Lender or the Issuing Lender pursuant to Article II if such Lender, the
Swingline Lender or the Issuing

 

132



--------------------------------------------------------------------------------

Lender, as applicable, has notified the Administrative Agent that it is
incapable of receiving notices under such Article by electronic communication.
The Administrative Agent or the Company may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c) Change of Address, Etc. Any party hereto may change its address or
telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

(d) Platform.

(i) Each Credit Party and Obligated Foreign Subsidiary agrees that the
Administrative Agent may make the Communications (as defined below) available to
the Lenders by posting the Communications on Intralinks or a substantially
similar electronic transmission system (the “Platform”).

(ii) The Platform is provided “as is” and “as available.” The Agent Parties (as
defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the communications effected
thereby (the “Communications”). No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its affiliates or any of their respective
officers, directors, employees, agents, advisors or representatives
(collectively, “Agent Parties”) have any liability to the Credit Parties or the
Obligated Foreign Subsidiaries, any Lender or any other Person or entity for
damages of any kind, including, without limitation, direct or indirect, special,
incidental or consequential damages, losses or expenses (whether in tort,
contract or otherwise) arising out of any Credit Party’s or the Administrative
Agent’s transmission of communications through the Platform.

 

133



--------------------------------------------------------------------------------

Section 9.3 No Waiver; Cumulative Remedies.

No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

Section 9.4 Survival of Representations and Warranties.

All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans; provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
Credit Party Obligations have been paid in full.

Section 9.5 Payment of Expenses and Taxes; Indemnity.

(a) Costs and Expenses. The Credit Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), and shall pay all reasonable fees and time charges and
disbursements for attorneys who may be employees of the Administrative Agent, in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Credit Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the Transactions
shall be consummated), (ii) all reasonable out-of-pocket expenses incurred by
the Issuing Lender and the Swingline Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or Swingline Loan or any
demand for payment thereunder and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender, the Issuing Lender or the
Swingline Lender (including the fees, charges and disbursements of any counsel
for the Administrative Agent, any Lender, the Swingline Lender or the Issuing
Lender), and shall pay all fees and time charges for attorneys who may be
employees of the Administrative Agent, any Lender, the Issuing Lender or the
Swingline Lender, in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Credit Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit. Notwithstanding the foregoing, the Foreign Borrowers
shall not be obligated to pay for any such expenses, except to the extent that
they relate to the Obligations of any such Foreign Borrower under the Foreign
Borrower Revolving Loans, the Foreign Guaranty or the Foreign Collateral
Documents.

 

134



--------------------------------------------------------------------------------

(b) Indemnification by the Credit Parties. The Credit Parties and the Obligated
Foreign Subsidiaries shall indemnify the Administrative Agent (and any sub-agent
thereof), each Lender, the Issuing Lender and the Swingline Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, penalties, damages, liabilities and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable fees and time charges and disbursements for attorneys who may be
employees of any Indemnitee, incurred by any Indemnitee or asserted against any
Indemnitee by any third party or by the Company or any other Credit Party or
Obligated Foreign Subsidiary arising out of, in connection with, or as a result
of (i) the execution or delivery of this Agreement, any other Credit Document or
any agreement or instrument contemplated hereby or thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder or
the consummation of the Transactions, (ii) any Loan or Letter of Credit or the
use or proposed use of the proceeds therefrom (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit), (iii) any actual or alleged presence or
release of Materials of Environmental Concern on or from any property owned or
operated by any Credit Party or any of its Subsidiaries, or any liability under
Environmental Law related in any way to any Credit Party or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Company or any
other Credit Party or Obligated Foreign Subsidiary, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (A) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (B) result from a claim
brought by the Company or any other Credit Party or Obligated Foreign Subsidiary
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any other Credit Document, if the Company or such Credit
Party or Obligated Foreign Subsidiary has obtained a final and nonappealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction. This section (b) shall not apply with respect to Taxes other than
any Taxes that represent losses or damages arising from non-Tax claim.
Notwithstanding the foregoing, the Foreign Borrowers shall not be obligated
under this Section 9.5(b), except to the extent that they relate to the
Obligations of any such Foreign Borrower under the Foreign Borrower Revolving
Loans, the Foreign Guaranty or the Foreign Collateral Documents.

(c) Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), the Issuing Lender, Swingline Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), the

 

135



--------------------------------------------------------------------------------

Issuing Lender, Swingline Lender or such Related Party, as the case may be, such
Lender’s Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent), the Issuing Lender or
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent),
Issuing Lender or Swingline Lender in connection with such capacity.

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, none of the Credit Parties or Obligated Foreign Subsidiaries
shall assert, and each of the Credit Parties and Obligated Foreign Subsidiaries
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee referred to in paragraph (b) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Credit Documents or the Transactions.

(e) Payments. All amounts due under this Section shall be payable promptly/not
later than five (5) days after demand therefor.

(f) Survival. The agreements contained in this Section shall survive the
resignation of the Administrative Agent, the Swingline Lender and the Issuing
Lender, the replacement of any Lender, the termination of the Commitments and
the repayment, satisfaction or discharge of the Credit Party Obligations.

Section 9.6 Successors and Assigns; Participations.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that neither the Company nor any
other Credit Party or Obligated Foreign Subsidiary may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of the Administrative Agent and each Lender and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of paragraph (b) of this Section,
(ii) by way of participation in accordance with the provisions of paragraph (d)
of this Section or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of paragraph (f) of this Section (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby,

 

136



--------------------------------------------------------------------------------

Participants to the extent provided in paragraph (d) of this Section and, to the
extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and the Loans at the time owing to it or contemporaneous
assignments to related Approved Funds that equal at least the amount specified
in paragraph (b)(i)(B) or in the case of an assignment to a Lender, an Affiliate
of a Lender or an Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, in the case of any assignment in
respect of any portion of the Revolving Facility, or $1,000,000, in the case of
any assignment in respect of any portion of the Term Loan Facility (provided,
however, that simultaneous assignments shall be aggregated in respect of a
Lender and its Approved Funds), unless each of the Administrative Agent and, so
long as no Event of Default has occurred and is continuing, the Company
otherwise consents (each such consent not to be unreasonably withheld or
delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate Tranches
on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

137



--------------------------------------------------------------------------------

(A) the consent of the Company (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) an Event of Default has occurred and is
continuing at the time of such assignment, (y) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) the primary syndication of
the Loans has not been completed as determined by Wells Fargo; provided that the
Company shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
(5) Business Days after having received notice thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (x) a
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of such facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender or (y) a Term Loan Commitment to a
Person who is not a Lender, an Affiliate of a Lender or an Approved Fund; and

(C) the consent of the Issuing Lender and Swingline Lender (such consent not to
be unreasonably withheld or delayed) shall be required for assignments in
respect of a Revolving Commitment.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that (A)only one (1) such
fee shall be payable in respect of simultaneous assignments by a Lender and its
Approved Funds) and (B) the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) any Credit Party or any Credit Party’s Affiliates or Subsidiaries or (B) any
Defaulting Lender or any of its Subsidiaries or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution

 

138



--------------------------------------------------------------------------------

thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Company and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (A) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon), and (B) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement
(including the benefit of the Security Documents), and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Assumption, be released from its obligations under this Agreement (and, in the
case of an Assignment and Assumption covering all of the assigning Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Sections 2.14
and 9.5 with respect to facts and circumstances occurring prior to the effective
date of such assignment. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Company, shall maintain at one of its offices in Charlotte, North
Carolina a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement, notwithstanding notice to the contrary. The
Register shall be available for inspection by the Company and any Lender, at any
reasonable time and from time to time upon reasonable prior notice. In addition,
the Administrative Agent shall maintain on the Register information regarding
the designation and revocation of designation, of any Lender as a Defaulting
Lender.

 

139



--------------------------------------------------------------------------------

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Company or the Administrative Agent, sell participations to any
Person (other than a natural person or any Credit Party or any Credit Party’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Company, the Administrative Agent
and the Lenders, Issuing Lender and Swingline Lender shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Sections 8.7 and 9.5(c) with respect to
any payments made by such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring the approval of 100% of the
Lenders. Subject to paragraph (e) of this Section, the Company agrees that each
Participant shall be entitled to the benefits of Sections 2.14 and 2.16 to the
same extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided such Participant agrees to
be subject to Sections 2.14 and 2.16 as if it were a Lender. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.7 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.11 as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Company, maintain a register in the United States on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”). The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each person whose name is recorded in the Participant register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.

(e) Limitations Upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Sections 2.14 and 2.16 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Company’s prior written consent (such consent not
to be unreasonably withheld or delayed).

(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal

 

140



--------------------------------------------------------------------------------

Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.

Section 9.7 Right of Set-off; Sharing of Payments.

(a) If an Event of Default shall have occurred and be continuing, each Lender,
the Issuing Lender, the Swingline Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, the Issuing Lender, the Swingline Lender or any such Affiliate to or for
the credit or the account of the Company or any other Credit Party or Obligated
Foreign Subsidiary against any and all of the obligations of the Company or such
Credit Party or Obligated Foreign Subsidiary now or hereafter existing under
this Agreement or any other Credit Document to such Lender, the Swingline Lender
or the Issuing Lender, irrespective of whether or not such Lender, the Swingline
Lender or the Issuing Lender shall have made any demand under this Agreement or
any other Credit Document and although such obligations of the Company or such
Credit Party or Obligated Foreign Subsidiary may be contingent or unmatured or
are owed to a branch or office of such Lender, the Swingline Lender or the
Issuing Lender different from the branch or office holding such deposit or
obligated on such indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (i) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Credit Party Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff. The rights of
each Lender, the Swingline Lender, the Issuing Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Swingline Lender, the
Issuing Lender or their respective Affiliates may have. Each Lender, the
Swingline Lender and the Issuing Lender agrees to notify the Company and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application. Notwithstanding the foregoing, the rights of setoff
provided for in this Section 9.7(a) shall apply to the Foreign Borrowers only to
the extent of the Obligations of any such Foreign Borrower under the Foreign
Borrower Revolving Loans, the Foreign Guaranty or the Foreign Collateral
Documents.

(b) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender’s receiving
payment of a proportion of the aggregate amount of its Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender

 

141



--------------------------------------------------------------------------------

receiving such greater proportion shall (i) notify the Administrative Agent of
such fact, and (ii) purchase (for cash at face value) participations in the
Loans and such other obligations of the other Lenders, or make such other
adjustments as shall be equitable, so that the benefit of all such payments
shall be shared by the Lenders ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them, provided that:

(A) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and

(B) the provisions of this paragraph shall not be construed to apply to (x) any
payment made by the Borrowers pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in Letters of Credit to any assignee or participant,
other than to any Credit Party or any Subsidiary thereof (as to which the
provisions of this paragraph shall apply) or (z) (1) any amounts applied by the
Swingline Lender to outstanding Swingline Loans and (2) any amounts received by
the Issuing Lender and/or Swingline Lender to secure the obligations of a
Defaulting Lender to fund risk participations hereunder.

(c) Each Credit Party and Obligated Foreign Subsidiary consents to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Credit Party and Obligated Foreign Subsidiary rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of each Credit Party or Obligated Foreign
Subsidiary in the amount of such participation.

Section 9.8 Table of Contents and Section Headings.

The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

Section 9.9 Counterparts; Effectiveness; Electronic Execution.

(a) Counterparts; Effectiveness. This Agreement may be executed in counterparts
(and by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Except as provided in Section 4.1, this Agreement shall become
effective when it shall have been executed by the Company, the Guarantors, the
Obligated Foreign Subsidiaries, the Lenders and the Administrative Agent, and
the Administrative Agent

 

142



--------------------------------------------------------------------------------

shall have received copies hereof and thereof (telefaxed or otherwise), and
thereafter this Agreement shall be binding upon and inure to the benefit of the
Company, the Guarantors, the Obligated Foreign Subsidiaries, the Administrative
Agent and each Lender and their respective successors and permitted assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or email shall be effective as delivery of a manually executed
counterpart of this Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

Section 9.10 Severability.

Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

Section 9.11 Integration.

This Agreement and the other Credit Documents represent the agreement of the
Company, the other Credit Parties, the Obligated Foreign Subsidiaries, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent, the Company, the other Credit Parties, the Obligated
Foreign Subsidiaries, or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or therein.

Section 9.12 Governing Law.

This Agreement and the other Credit Documents any claims, controversy or dispute
arising out of or relating to this Agreement or any other Credit Document
(except, as to any other Credit Document, as expressly set forth therein) shall
be governed by, and construed in accordance with, the laws of the State of New
York.

Section 9.13 Consent to Jurisdiction; Service of Process and Venue.

(a) Consent to Jurisdiction. The Company and each other Credit Party and
Obligated Foreign Subsidiary irrevocably and unconditionally submits, for itself
and its property, to the nonexclusive jurisdiction of the courts of the State of
New York and any

 

143



--------------------------------------------------------------------------------

appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Credit Document, or for recognition or
enforcement of any judgment, and each of the parties hereto irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York sitting State court or,
to the fullest extent permitted by applicable law, in such Federal court. Each
of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that the
Administrative Agent, any Lender, the Swingline Lender or the Issuing Lender may
otherwise have to bring any action or proceeding relating to this Agreement or
any other Credit Document against the Company or any other Credit Party or
Obligated Foreign Subsidiary or its properties in the courts of any
jurisdiction.

(b) Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 9.2. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by applicable law.

(c) Venue. The Company and each other Credit Party and Obligated Foreign
Subsidiary irrevocably and unconditionally waives, to the fullest extent
permitted by applicable law, any objection that it may now or hereafter have to
the laying of venue of any action or proceeding arising out of or relating to
this Agreement or any other Credit Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

Section 9.14 Confidentiality.

Each of the Administrative Agent, the Lenders, the Swingline Lender and the
Issuing Lender agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Affiliates
and to its and its Affiliates’ respective partners, directors, officers,
employees, agents, advisors and other representatives (it being understood that
the Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder, under any other Credit Document or Bank
Product or any action or proceeding relating to this Agreement, any other Credit
Document or Bank Product or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to any assignee of or Participant in, or any prospective
assignee of or Participant in, any of its rights or obligations under this
Agreement, (g) (i) any actual or prospective party (or its partners, directors,
officers, employees, managers, administrators, trustees, agents,

 

144



--------------------------------------------------------------------------------

advisors or other representatives) to any swap or derivative or similar
transaction under which payments are to be made by reference to each Borrower
and its obligations, this Agreement or payments hereunder, (ii) an investor or
prospective investor in securities issued by an Approved Fund that also agrees
that Information shall be used solely for the purpose of evaluating an
investment in such securities issued by the Approved Fund, (iii) a trustee,
collateral manager, servicer, backup servicer, noteholder or secured party in
connection with the administration, servicing and reporting on the assets
serving as collateral for securities issued by an Approved Fund, or (iv) a
nationally recognized rating agency that requires access to information
regarding the Credit Parties, the Obligated Foreign Subsidiaries, the Loans and
Credit Documents in connection with ratings issued in respect of securities
issued by an Approved Fund (in each case, it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such information and instructed to keep such information confidential), (h) with
the consent of the Company or (i) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or
(y) becomes available to the Administrative Agent, any Lender, the Swingline
Lender, the Issuing Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrowers.

For purposes of this Section, “Information” shall mean all information received
from any Credit Party or any of its Subsidiaries relating to any Credit Party or
any of its Subsidiaries or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender, the
Swingline Lender or the Issuing Lender on a nonconfidential basis prior to
disclosure by any Credit Party or any of its Subsidiaries; provided that, in the
case of information received from any Credit Party or any of its Subsidiaries
after the date hereof, such information is clearly identified at the time of
delivery as confidential. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

Section 9.15 Acknowledgments.

The Company and the other Credit Parties and Obligated Foreign Subsidiaries each
hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
each Credit Document;

(b) neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Company or any other Credit Party arising out
of or in connection with this Agreement and the relationship between the
Administrative Agent and the Lenders, on one hand, and the Company and the other
Credit Parties and the Obligated Foreign Subsidiaries, on the other hand, in
connection herewith is solely that of creditor and debtor; and

 

145



--------------------------------------------------------------------------------

(c) no joint venture exists among the Lenders and the Administrative Agent or
among the Company, the Administrative Agent or the other Credit Parties or
Obligated Foreign Subsidiaries and the Lenders.

Section 9.16 Waivers of Jury Trial; Waiver of Consequential Damages.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.17 Patriot Act Notice.

Each Lender and the Administrative Agent (for itself and not on behalf of any
other party) hereby notifies the Borrowers that, pursuant to the requirements of
the Patriot Act, it is required to obtain, verify and record information that
identifies the Borrowers and the other Credit Parties and Obligated Foreign
Subsidiaries, which information includes the name and address of the Borrowers
and the other Credit Parties and Obligated Foreign Subsidiaries and other
information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrowers and the other Credit Parties and Obligated
Foreign Subsidiaries in accordance with the Patriot Act.

Section 9.18 Resolution of Drafting Ambiguities.

Each Credit Party and Obligated Foreign Subsidiary acknowledges and agrees that
it was represented by counsel in connection with the execution and delivery of
this Agreement and the other Credit Documents to which it is a party, that it
and its counsel reviewed and participated in the preparation and negotiation
hereof and thereof and that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation hereof or thereof.

Section 9.19 Subordination of Intercompany Debt.

Each Credit Party agrees that all intercompany Indebtedness among Credit Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Credit Party Obligations. Notwithstanding any provision
of this Credit Agreement to the contrary, provided that no Event of Default has
occurred and is continuing, Credit Parties may

 

146



--------------------------------------------------------------------------------

make and receive payments with respect to the Intercompany Debt to the extent
otherwise permitted by this Credit Agreement; provided that in the event of and
during the continuation of any Event of Default, no payment shall be made by or
on behalf of any Credit Party on account of any Intercompany Debt. In the event
that any Credit Party receives any payment of any Intercompany Debt at a time
when such payment is prohibited by this Section, such payment shall be held by
such Credit Party, in trust for the benefit of, and shall be paid forthwith over
and delivered, upon written request, to, the Administrative Agent.

Section 9.20 Continuing Agreement.

This Credit Agreement shall be a continuing agreement and shall remain in full
force and effect until all Credit Party Obligations (other than those
obligations that expressly survive the termination of this Credit Agreement)
have been paid in full and all Commitments and Letters of Credit have been
terminated. Upon termination, the Credit Parties and Obligated Foreign
Subsidiaries shall have no further obligations (other than those obligations
that expressly survive the termination of this Credit Agreement) under the
Credit Documents and the Administrative Agent shall, at the request and expense
of the Borrowers, deliver all the Collateral in its possession to the Company
and release all Liens on the Collateral; provided that should any payment, in
whole or in part, of the Credit Party Obligations be rescinded or otherwise
required to be restored or returned by the Administrative Agent or any Lender,
whether as a result of any proceedings in bankruptcy or reorganization or
otherwise, then the Credit Documents shall automatically be reinstated and all
Liens of the Administrative Agent shall reattach to the Collateral and all
amounts required to be restored or returned and all costs and expenses incurred
by the Administrative Agent or any Lender in connection therewith shall be
deemed included as part of the Credit Party Obligations.

Section 9.21 Reserved.

Section 9.22 Press Releases and Related Matters.

The Credit Parties and their Affiliates agree that they will not in the future
issue any press releases or other public disclosure using the name of
Administrative Agent or any Lender or their respective Affiliates or referring
to this Agreement or any of the Credit Documents without the prior written
consent of such Person, unless (and only to the extent that) the Credit Parties
or such Affiliate is required to do so under law and then, in any event, the
Credit Parties or such Affiliate will consult with such Person before issuing
such press release or other public disclosure. The Credit Parties consent to the
publication by Administrative Agent or any Lender of customary advertising
material relating to the Transactions using the name, product photographs, logo
or trademark of the Credit Parties.

Section 9.23 Appointment of Company.

Each of the Foreign Borrower, the Guarantors and the Obligated Foreign
Subsidiaries hereby appoints the Company to act as its agent for all purposes
under this Agreement and agrees that (a) the Company may execute such documents
on behalf of such Foreign Borrower,

 

147



--------------------------------------------------------------------------------

Guarantor or Obligated Foreign Subsidiary as the Company deems appropriate in
its sole discretion and each Foreign Borrower, Guarantor and Obligated Foreign
Subsidiary shall be obligated by all of the terms of any such document executed
on its behalf, (b) any notice or communication delivered by the Administrative
Agent or the Lender to the Company shall be deemed delivered to each Foreign
Borrower, Guarantor and Obligated Foreign Subsidiary, (c) the Administrative
Agent or the Lenders may accept, and be permitted to rely on, any document,
instrument or agreement executed by the Company on behalf of each Foreign
Borrower, Guarantor and Obligated Foreign Subsidiary and (d) the Company shall
serve as agent for service of process on behalf of such Foreign Borrower,
Guarantor or Obligated Foreign Subsidiary.

Section 9.24 No Advisory or Fiduciary Responsibility.

In connection with all aspects of each Transaction, each of the Credit Parties
and Obligated Foreign Subsidiaries acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) the credit facility provided for hereunder
and any related arranging or other services in connection therewith (including
in connection with any amendment, waiver or other modification hereof or of any
other Credit Document) are an arm’s-length commercial transaction between the
Credit Parties and their Affiliates, on the one hand, and the Administrative
Agent and WFS, on the other hand, and the Credit Parties and Obligated Foreign
Subsidiaries are capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the Transactions and by the other
Credit Documents (including any amendment, waiver or other modification hereof
or thereof); (b) in connection with the process leading to such transaction, the
Administrative Agent and WFS each is and has been acting solely as a principal
and is not the financial advisor, agent or fiduciary, for any Credit Party or
any of their Affiliates, stockholders, creditors or employees or any other
Person; (c) neither the Administrative Agent nor WFS has assumed or will assume
an advisory, agency or fiduciary responsibility in favor of any Credit Party or
Obligated Foreign Subsidiary with respect to any of the Transactions or the
process leading thereto, including with respect to any amendment, waiver or
other modification hereof or of any other Credit Document (irrespective of
whether the Administrative Agent or WFS has advised or is currently advising any
Credit Party or any of its Affiliates on other matters) and neither the
Administrative Agent nor WFS has any obligation to any Credit Party or any of
their Affiliates with respect to the Transactions except those obligations
expressly set forth herein and in the other Credit Documents; (d) the
Administrative Agent and WFS and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Credit Parties and their Affiliates, and neither the Administrative Agent nor
WFS has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (e) the Administrative Agent and
WFS have not provided and will not provide any legal, accounting, regulatory or
tax advice with respect to any of the Transactions (including any amendment,
waiver or other modification hereof or of any other Credit Document) and the
Credit Parties and Obligated Foreign Subsidiaries have consulted their own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. Each of the Credit Parties and Obligated Foreign Subsidiaries
hereby waives and releases, to the fullest extent permitted by law, any claims
that it may have against the Administrative Agent or WFS with respect to any
breach or alleged breach of agency or fiduciary duty.

 

148



--------------------------------------------------------------------------------

Section 9.25 Responsible Officers and Authorized Officers.

The Administrative Agent and each of the Lenders are authorized to rely upon the
continuing authority of the Responsible Officers and the Authorized Officers
with respect to all matters pertaining to the Credit Documents including, but
not limited to, the selection of interest rates, the submission of requests for
Extensions of Credit and certificates with regard thereto. Such authorization
may be changed only upon written notice to Administrative Agent accompanied by
(a) an updated Schedule 3.29 and (b) evidence, reasonably satisfactory to
Administrative Agent, of the authority of the Person giving such notice and such
notice shall be effective not sooner than five (5) Business Days following
receipt thereof by Administrative Agent (or such earlier time as agreed to by
the Administrative Agent).

Section 9.26 Judgment Currency.

If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or under any other Credit Document in one currency
into another currency, the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of any Credit
Party or Obligated Foreign Subsidiary in respect of any such sum due from it to
the Administrative Agent or any Lender hereunder or under the other Credit
Documents shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than that in which such sum is denominated in accordance with
the applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent or such Lender may in accordance
with normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or such Lender in the Agreement
Currency, each Credit Party and Obligated Foreign Subsidiary agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender or the Person to whom such obligation was
owing against such loss. If the amount of the Agreement Currency so purchased is
greater than the sum originally due to the Administrative Agent or such Lender
in such currency, the Administrative Agent or such Lender agrees to return the
amount of any excess to the Borrowers (or to any other Person who may be
entitled thereto under applicable law).

ARTICLE X

GUARANTY

Section 10.1 The Guaranty.

In order to induce the Lenders to enter into this Agreement and any Bank Product
Provider to enter into any Bank Product and to extend credit hereunder and
thereunder and in

 

149



--------------------------------------------------------------------------------

recognition of the direct benefits to be received by the Company, the Guarantors
and the Obligated Foreign Subsidiaries from the Extensions of Credit hereunder
and any Bank Product, the Company, each of the Guarantors and each of the
Obligated Foreign Subsidiaries hereby agrees with the Administrative Agent, the
Lenders and the Bank Product Provider as follows: (a) each Guarantor and
Obligated Foreign Subsidiary hereby unconditionally and irrevocably jointly and
severally guarantees as primary obligor and not merely as surety the full and
prompt payment when due, whether upon maturity, by acceleration or otherwise, of
any and all Credit Party Obligations and (b) the Company hereby unconditionally
and irrevocably guarantees as primary obligor and not merely as surety the full
and prompt payment when due, whether upon maturity, by acceleration or
otherwise, of any and all Credit Party Obligations of the Foreign Borrowers. If
any or all of the indebtedness becomes due and payable hereunder or under any
Bank Product, the Company, each Guarantor and each Obligated Foreign Subsidiary
unconditionally promises to pay such indebtedness to the Administrative Agent,
the Lenders, the Bank Product Providers, or their respective order, on demand,
together with any and all reasonable expenses which may be incurred by the
Administrative Agent or the Lenders in collecting any of the Credit Party
Obligations. The Guaranty set forth in this Article X is a guaranty of timely
payment and not of collection. The word “indebtedness” is used in this Article X
in its most comprehensive sense and includes any and all advances, debts,
obligations and liabilities of the Borrowers, including specifically all Credit
Party Obligations, arising in connection with this Agreement, the other Credit
Documents or any Bank Product, in each case, heretofore, now, or hereafter made,
incurred or created, whether voluntarily or involuntarily, absolute or
contingent, liquidated or unliquidated, determined or undetermined, whether or
not such indebtedness is from time to time reduced, or extinguished and
thereafter increased or incurred, whether the Borrowers may be liable
individually or jointly with others, whether or not recovery upon such
indebtedness may be or hereafter become barred by any statute of limitations,
and whether or not such indebtedness may be or hereafter become otherwise
unenforceable.

Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, to the extent the obligations of the Company, a
Guarantor or a Obligated Foreign Subsidiary shall be adjudicated to be invalid
or unenforceable for any reason (including, without limitation, because of any
applicable state or federal law relating to fraudulent conveyances or transfers)
then the obligations of each of the Company, such Guarantor or such Obligated
Foreign Subsidiary hereunder shall be limited to the maximum amount that is
permissible under applicable law (whether federal or state and including,
without limitation, the Bankruptcy Code).

Section 10.2 Bankruptcy.

Additionally, each of the Company, the Guarantors and the Obligated Foreign
Subsidiaries unconditionally and irrevocably guarantees jointly and severally
the payment of any and all Credit Party Obligations of the Borrowers to the
Lenders and any Bank Product Provider whether or not due or payable by the
Borrowers upon the occurrence of any Bankruptcy Event and unconditionally
promises to pay such Credit Party Obligations to the Administrative Agent for
the account of the Lenders and to any such Bank Product Provider, or order, on
demand, in lawful money of the United States. Each of the Company, the
Guarantors and the Obligated

 

150



--------------------------------------------------------------------------------

Foreign Subsidiaries further agrees that to the extent that the Borrowers, a
Guarantor or an Obligated Foreign Subsidiary shall make a payment or a transfer
of an interest in any property to the Administrative Agent, any Lender or any
Bank Product Provider, which payment or transfer or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, or
otherwise is avoided, and/or required to be repaid to the Borrowers, a Guarantor
or an Obligated Foreign Subsidiary, the estate of the Borrowers, a Guarantor or
an Obligated Foreign Subsidiary, a trustee, receiver or any other party under
any bankruptcy law, state or federal law, common law or equitable cause, then to
the extent of such avoidance or repayment, the obligation or part thereof
intended to be satisfied shall be revived and continued in full force and effect
as if said payment had not been made.

Section 10.3 Nature of Liability.

The liability of the Company, each Guarantor and each Obligated Foreign
Subsidiary hereunder is exclusive and independent of any security for or other
guaranty of the Credit Party Obligations of the Borrowers whether executed by
the Company, any such Guarantor or Obligated Foreign Subsidiary, any other
guarantor or by any other party, and neither the Company nor any Guarantor’s or
Obligated Foreign Subsidiary’s liability hereunder shall be affected or impaired
by (a) any direction as to application of payment by the Borrowers or by any
other party, or (b) any other continuing or other guaranty, undertaking or
maximum liability of a guarantor or of any other party as to the Credit Party
Obligations of the Borrowers, or (c) any payment on or in reduction of any such
other guaranty or undertaking, or (d) any dissolution, termination or increase,
decrease or change in personnel by the Borrowers, or (e) any payment made to the
Administrative Agent, the Lenders or any Bank Product Provider on the Credit
Party Obligations which the Administrative Agent, such Lenders or such Bank
Product Provider the Borrowers pursuant to court order in any bankruptcy,
reorganization, arrangement, moratorium or other debtor relief proceeding, and
each of the Company, the Guarantors and Obligated Foreign Subsidiaries waives
any right to the deferral or modification of its obligations hereunder by reason
of any such proceeding.

Section 10.4 Independent Obligation.

The obligations of the Company, each Guarantor and each Obligated Foreign
Subsidiary hereunder are independent of the obligations of any other Guarantor,
Obligated Foreign Subsidiary or the Borrowers, and a separate action or actions
may be brought and prosecuted against each Guarantor whether or not action is
brought against any other Guarantor, Obligated Foreign Subsidiary or the
Borrowers and whether or not any other Guarantor, Obligated Foreign Subsidiary
or any Borrower is joined in any such action or actions.

Section 10.5 Authorization.

Each of the Company, the Guarantors and the Obligated Foreign Subsidiaries
authorizes the Administrative Agent, each Lender and each Bank Product Provider
without notice or demand (except as shall be required by applicable statute and
cannot be waived), and without affecting or impairing its liability hereunder,
from time to time to (a) renew, compromise, extend, increase, accelerate or
otherwise change the time for payment of, or otherwise change the

 

151



--------------------------------------------------------------------------------

terms of the Credit Party Obligations or any part thereof in accordance with
this Agreement and any Bank Product, as applicable, including any increase or
decrease of the rate of interest thereon, (b) take and hold security from any
Guarantor, Obligated Foreign Subsidiary or any other party for the payment of
this Guaranty or the Credit Party Obligations and exchange, enforce waive and
release any such security, (c) apply such security and direct the order or
manner of sale thereof as the Administrative Agent and the Lenders in their
discretion may determine, (d) release or substitute any one or more endorsers,
Guarantors, Obligated Foreign Subsidiaries, any Borrower or other obligors and
(e) to the extent otherwise permitted herein, release or substitute any
Collateral.

Section 10.6 Reliance.

It is not necessary for the Administrative Agent, the Lenders or any Bank
Product Provider to inquire into the capacity or powers of the Borrowers or the
officers, directors, members, partners or agents acting or purporting to act on
its behalf, and any Credit Party Obligations made or created in reliance upon
the professed exercise of such powers shall be guaranteed hereunder.

Section 10.7 Waiver.

(a) Each of the Company, the Guarantors and Obligated Foreign Subsidiaries
waives any right (except as shall be required by applicable statute and cannot
be waived) to require the Administrative Agent, any Lender or any Bank Product
Provider to (i) proceed against any Borrower, any other guarantor or any other
party, (ii) proceed against or exhaust any security held from any Borrower, any
other guarantor or any other party, or (iii) pursue any other remedy in the
Administrative Agent’s, any Lender’s or any Bank Product Provider’s whatsoever.
Each of the Company, the Guarantors and Obligated Foreign Subsidiaries waives
any defense based on or arising out of any defense of any Borrower, any other
guarantor or any other party other than payment in full of the Credit Party
Obligations (other than contingent indemnification obligations for which no
claim has been made or cannot be reasonably identified by an Indemnitee based on
the then-known facts and circumstances), including, without limitation, any
defense based on or arising out of the disability of any Borrower, any other
guarantor or any other party, or the unenforceability of the Credit Party
Obligations or any part thereof from any cause, or the cessation from any cause
of the liability of any Borrower other than payment in full of the Credit Party
Obligations. The Administrative Agent may, at its election, foreclose on any
security held by the Administrative Agent or a Lender by one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable (to the extent such sale is permitted by applicable law), or exercise
any other right or remedy the Administrative Agent or any Lender may have
against any Borrower or any other party, or any security, without affecting or
impairing in any way the liability of the Company, any Guarantor or Obligated
Foreign Subsidiary hereunder except to the extent the Credit Party Obligations
have been paid in full and the Commitments have been terminated. Each of the
Company, the Guarantors and Obligated Foreign Subsidiaries waives any defense
arising out of any such election by the Administrative Agent or any of the
Lenders, even though such election operates to impair or extinguish

 

152



--------------------------------------------------------------------------------

any right of reimbursement or subrogation or other right or remedy of the
Company, the Guarantors and Obligated Foreign Subsidiaries against any Borrower
or any other party or any security.

(b) Each of the Company, the Guarantors and Obligated Foreign Subsidiaries
waives all presentments, demands for performance, protests and notices,
including, without limitation, notices of nonperformance, notice of protest,
notices of dishonor, notices of acceptance of this Guaranty, and notices of the
existence, creation or incurring of new or additional Credit Party Obligations.
Each of the Company, each Guarantor and each Obligated Foreign Subsidiary
assumes all responsibility for being and keeping itself informed of the
Borrowers’ financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Credit Party Obligations and the
nature, scope and extent of the risks which the Company, such Guarantor or such
Obligated Foreign Subsidiary assumes and incurs hereunder, and agrees that
neither the Administrative Agent nor any Lender shall have any duty to advise
the Company, such Guarantor or such Obligated Foreign Subsidiary of information
known to it regarding such circumstances or risks.

(c) Each of the Company, the Guarantors and the Obligated Foreign Subsidiaries
hereby agrees it will not exercise any rights of subrogation which it may at any
time otherwise have as a result of this Guaranty (whether contractual, under
Section 509 of the U.S. Bankruptcy Code, or otherwise) to the claims of the
Lenders or any Bank Product Provider against any Borrower or any other guarantor
of the Credit Party Obligations of any Borrower owing to the Lenders or such
Bank Product Provider (collectively, the “Other Parties”) and all contractual,
statutory or common law rights of reimbursement, contribution or indemnity from
any Other Party which it may at any time otherwise have as a result of this
Guaranty until such time as the Credit Party Obligations shall have been paid in
full and the Commitments have been terminated. Each of the Company, the
Guarantors and the Obligated Foreign Subsidiaries hereby further agrees not to
exercise any right to enforce any other remedy which the Administrative Agent,
the Lenders or any Bank Product Provider now have or may hereafter have against
any Other Party, any endorser or any other guarantor of all or any part of the
Credit Party Obligations of the Borrowers and any benefit of, and any right to
participate in, any security or collateral given to or for the benefit of the
Lenders and/or the Bank Product Providers to secure payment of the Credit Party
Obligations of the Borrowers until such time as the Credit Party Obligations
(other than contingent indemnification obligations for which no claim has been
made or cannot be reasonably identified by an Indemnitee based on the then-known
facts and circumstances) shall have been paid in full and the Commitments have
been terminated.

Section 10.8 Limitation on Enforcement.

The Lenders and the Bank Product Providers agree that this Guaranty may be
enforced only by the action of the Administrative Agent acting upon the
instructions of the Required Lenders or such Bank Product Provider (only with
respect to obligations under the applicable Bank Product) and that no Lender or
Bank Product Provider shall have any right individually to

 

153



--------------------------------------------------------------------------------

seek to enforce or to enforce this Guaranty, it being understood and agreed that
such rights and remedies may be exercised by the Administrative Agent for the
benefit of the Lenders under the terms of this Agreement and for the benefit of
any Bank Product Provider under any Bank Product.

Section 10.9 Confirmation of Payment; Release.

The Administrative Agent and the Lenders will, upon request after payment of the
Credit Party Obligations which are the subject of this Guaranty and termination
of the Commitments relating thereto, confirm to the Borrowers, the Guarantors,
the Obligated Foreign Subsidiaries or any other Person that such indebtedness
and obligations have been paid, the Commitments relating thereto terminated and
the release of the Company, the Guarantors or the Obligated Foreign Subsidiaries
under their obligations under Article X of this Agreement, all subject to the
provisions of Section 10.2.

Section 10.10 Eligible Contract Participant.

Notwithstanding anything to the contrary in any Credit Document, no Guarantor or
Obligated Foreign Subsidiary shall be deemed under this Article X to be a
guarantor of any Swap Obligations if such Guarantor or such Obligated Foreign
Subsidiary was not an “eligible contract participant” as defined in § 1a(18) of
the Commodity Exchange Act, at the time the guarantee under this Article X
becomes effective with respect to such Swap Obligation and to the extent that
the providing of such guarantee by such Guarantor or such Obligated Foreign
Subsidiary would violate the Commodity Exchange Act; provided however that in
determining whether any Guarantor or Obligated Foreign Subsidiary is an
“eligible contract participant” under the Commodity Exchange Act, the guarantee
of the Credit Party Obligations of such Guarantor or such Obligated Foreign
Subsidiary under this Article X by a Guarantor or an Obligated Foreign
Subsidiary that is also a Qualified ECP Guarantor shall be taken into account.

Section 10.11 Keepwell.

Without limiting anything in this Article X, each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time to each
Guarantor or Obligated Foreign Subsidiary that is not an “eligible contract
participant” under the Commodity Exchange Act at the time the guarantee under
this Article X becomes effective with respect to any Swap Obligation, to honor
all of the Obligations of such Guarantor or such Obligated Foreign Subsidiary
under this Article X in respect of such Swap Obligations (provided, however,
that each Qualified ECP Guarantor shall only be liable under this Section 10.11
for the maximum amount of such liability that can be hereby incurred without
rendering its undertaking under this Section 10.11, or otherwise under this
Article X, voidable under applicable Law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount). The undertaking of each
Qualified ECP Guarantor under this Section 10.11 shall remain in full force and
effect until termination of the Commitments and payment in full of all Loans and
other Credit Party Obligations. Each Qualified ECP Guarantor intends that this
Section 10.11 constitute, and this Section 10.11 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each Guarantor and
Obligated Foreign Subsidiary that would otherwise not constitute an “eligible
contract participant” under the Commodity Exchange Act.

 

154



--------------------------------------------------------------------------------

Section 10.12 Guarantee Limitation - Denmark.

(a) Notwithstanding any provision of any of the Credit Documents and in
particular the Guaranty, the obligations of any Guarantor incorporated in
Denmark (each a “Danish Guarantor”) expressed to be assumed in any of the Credit
Documents and in particular the Guaranty:

 

  (i) shall be deemed not to be assumed if and to the extent required to comply
with Danish statutory provisions on unlawful financial assistance including, but
not limited to, Sections 206 through 212 of the Danish Companies Act (2009) as
amended and supplemented from time to time; and

 

  (ii) shall, in relation to obligations not incurred as a result of borrowings
under this Agreement by the Danish Guarantor or by a direct or indirect
Subsidiary of the Danish Guarantor further be limited to an amount equal to the
greater of:

 

  (1) the equity of the Danish Guarantor at the date of the Danish Guarantor’s
accession to this Agreement; and

 

  (2) the equity at the date when a claim for payment is made against the Danish
Guarantor under any of the Credit Documents and in particular the Guaranty,

in each case calculated in accordance with the Danish Guarantor’s generally
accepted accounting principles at the relevant time, however, adjusted in the
case of paragraph (2) above only, by adding back obligations (in the amounts
outstanding at the time when a claim for payment is made) of the Danish
Guarantor in respect of any intercompany loan owing by the Danish Guarantor to a
Borrower and originally borrowed by that Borrower under this Agreement and
on-lent by that Borrower to the Danish Guarantor provided always that any
payment made by the Danish Guarantor under the Guaranty in respect of such
obligations of the Danish Guarantor shall reduce pro tanto the outstanding
amount of the intercompany loan owing by the Danish Guarantor; and

(b) The above limitations shall apply to any security by guarantee, indemnity,
collateral or otherwise and to subordination of rights and claims, subordination
or turn over of rights of recourse, application of proceeds and any other means
of direct and indirect financial assistance.

 

155



--------------------------------------------------------------------------------

ARTICLE XI

SPECIAL PROVISIONS APPLICABLE TO LENDERS UPON THE OCCURRENCE OF A SHARING EVENT

Section 11.1 Participations.

Upon the occurrence of a Sharing Event, the Lenders shall automatically and
without further action be deemed to have exchanged interests in the outstanding
Loans and outstanding Letters of Credit such that, in lieu of the interests of
each Lender in each Loan and each outstanding Letter of Credit, such Lender
shall hold an interest in all Revolving Loans, Term Loans and Swingline Loans,
made to the Borrowers and all outstanding Letters of Credit issued for the
account of such Persons or their Subsidiaries at such time, whether or not such
Lender shall previously have participated therein, equal to such Lender’s
Exchange Percentage thereof. The foregoing exchanges shall be accomplished
automatically pursuant to this Section 11.1 through purchases and sales of
participations in the various Loans and outstanding Letters of Credit as
required hereby, although at the request of the Administrative Agent each Lender
hereby agrees to enter into customary participation agreements approved by the
Administrative Agent to evidence the same. All purchases and sales of
participating interests pursuant to this Section 11.1 shall be made in Dollars.
At the request of the Administrative Agent, each Lender which has sold
participations in any of its Loans and outstanding Letters of Credit as provided
above (through the Administrative Agent) will deliver to each Lender (through
the Administrative Agent) which has so purchased a participating interest
therein a participation certificate in the appropriate amount as determined in
conjunction with the Administrative Agent. It is understood that the amount of
funds delivered by each Lender shall be calculated on a net basis, giving effect
to both the sales and purchases of participations by the various Lenders as
required above. For the avoidance of doubt, a Sharing Event shall be deemed to
have occurred immediately prior to any acceleration pursuant to Section 7.2 or
any distribution under Section 2.11(b) or Section 2.21(a)(ii).

Section 11.2 Administrative Agent’s Determination Binding.

All determinations by the Administrative Agent pursuant to this Article XI shall
be made by it in accordance with the provisions herein and with the intent being
to equitably share the credit risk for all Loans and Letters of Credit and other
Extensions of Credit hereunder in accordance with the provisions hereof. Absent
manifest error, all determinations by the Administrative Agent hereunder shall
be binding on the Credit Parties and each of the Lenders. The Administrative
Agent shall have no liability to any Credit Party or Lender hereunder for any
determinations made by it hereunder except to the extent resulting from the
Administrative Agent’s gross negligence or willful misconduct (as determined by
a court of competent jurisdiction in a final and non-appealable decision).

Section 11.3 Participation Payments in Dollars.

Upon, and after, the occurrence of a Sharing Event (a) no further Extensions of
Credit shall be made, (b) all amounts from time to time accruing with respect
to, and all amounts from

 

156



--------------------------------------------------------------------------------

time to time payable on account of, Loans denominated in Foreign Currencies
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such Sharing Event) shall be payable in
Dollars (taking the Dollar Equivalent of such amounts on the date payment is
made with respect thereto) and shall be distributed by the Administrative Agent
for the account of the Lenders which made such Loans or are participating
therein and (c) all Revolving Commitments shall be automatically terminated.
Notwithstanding anything to the contrary contained above, the failure of any
Lender to purchase its participating interests as required above in any
Extensions of Credit upon the occurrence of a Sharing Event shall not relieve
any other Lender of its obligation hereunder to purchase its participating
interests in a timely manner, but no Lender shall be responsible for the failure
of any other Lender to purchase the participating interest to be purchased by
such other Lender on any date.

Section 11.4 Delinquent Participation Payments.

If any amount required to be paid by any Lender pursuant to this Article XI is
not paid to the Administrative Agent on the date upon which the Sharing Event
occurred, such Lender shall, in addition to such aforementioned amount, also pay
to the Administrative Agent on demand an amount equal to the product of (a) the
amount so required to be paid by such Lender for the purchase of its
participations, (b) the daily average Federal Funds Rate, during the period from
and including the date of request for payment to the date on which such payment
is immediately available to the Administrative Agent and (c) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. A certificate of the Administrative Agent submitted
to any Lender with respect to any amounts payable under this Article XI shall be
conclusive in the absence of manifest error. Amounts payable by any Lender
pursuant to this Article XI shall be paid to the Administrative Agent for the
account of the relevant Lenders; provided that, if the Administrative Agent (in
its sole discretion) has elected to fund on behalf of such other Lender the
amounts owing to such other Lenders, then the amounts shall be paid to the
Administrative Agent for its own account.

Section 11.5 Settlement of Participation Payments.

Whenever, at any time after the relevant Lenders have received from any other
Lenders purchases of participations pursuant to this Article XI and the various
Lenders receive any payment on account thereof, such Lenders will distribute to
the Administrative Agent, for the account of the various Lenders participating
therein, such Lenders’ participating interests in such amounts (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such participations were outstanding) in like funds as received; provided,
however, that in the event that such payment received by any Lenders is required
to be returned, the Lenders who received previous distributions in respect of
their participating interests therein will return to the respective Lenders any
portion thereof previously so distributed to them in like funds as such payment
is required to be returned by the respective Lenders.

Section 11.6 Participation Obligations Absolute.

Each Lender’s obligation to purchase participating interests pursuant to this
Article XI shall be absolute and unconditional and shall not be affected by any
circumstance including,

 

157



--------------------------------------------------------------------------------

without limitation, (a) any setoff, counterclaim, recoupment, defense or other
right which such Lender may have against any other Lender, any Credit Party or
any other Person for any reason whatsoever, (b) the occurrence or continuance of
a Default or an Event of Default, (c) any adverse change in the condition
(financial or otherwise) of any Credit Party or any other Person, (iv) any
breach of this Agreement by any Credit Party, any Lender or any other Person, or
(v) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing.

Section 11.7 Increased Cost; Indemnities.

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
upon any purchase of participations as required above, (a) each Lender which has
purchased such participations shall be entitled to receive from the Credit
Parties any increased costs and indemnities (including, without limitation,
pursuant to Section 2.14, 2.15, 2.16, 2.17, 2.18 and 9.5) directly from the
Credit Parties to the same extent as if it were the direct Lender as opposed to
a participant therein and (b) each Lender which has sold such participations
shall be entitled to receive from the Credit Parties indemnification from and
against any and all Taxes imposed as a result of the sale of the participations
pursuant to this Article XI. Each Credit Party acknowledges and agrees that,
upon the occurrence of a Sharing Event and after giving effect to the
requirements of this Article XI, increased Taxes may be owing by it pursuant to
Section 2.16, which Taxes shall be paid (to the extent provided in Section 2.16)
by the respective Credit Party or Credit Parties, without any claim that the
increased Taxes are not payable because some resulted from the participations
effected as otherwise required by this Article XI. Notwithstanding the
foregoing, the Foreign Borrowers shall not be obligated under this Section 11.7,
except to the extent that such obligations relate to the Obligations of any such
Foreign Borrower under the Foreign Borrower Revolving Loans, the Foreign
Guaranty or the Foreign Collateral Documents.

Section 11.8 Provisions Solely to Effect Intercreditor Agreement.

The provisions of this Article XI are and are intended solely for the purpose of
effecting a sharing arrangement among the Lenders and reflects an agreement
among creditors. Except as contemplated by Sections 11.3 and 11.7, none of the
Credit Parties shall have any rights or obligations under this Article XI.
Nothing contained in this Article XI is intended to or shall impair the
obligations of the Credit Parties, which are absolute and unconditional, to pay
the Credit Party Obligations as and when the same shall become due and payable
in accordance with their terms.

 

158



--------------------------------------------------------------------------------

Exhibit B

[Intentionally Omitted]

 

1



--------------------------------------------------------------------------------

Annex A

[Intentionally Omitted]

 

2